Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 1 of 151 Page ID #:1143


   1                       UNITED STATES DISTRICT COURT
   2                      CENTRAL DISTRICT OF CALIFORNIA
   3     ________________________________
   4     LA ALLIANCE FOR HUMAN RIGHTS,
   5     et al.,
   6                  Plaintiffs,
   7             v.                                           Case No.
   8     CITY OF LOS ANGELES, et al.,                         2:20CV02291
   9                  Defendants.
  10     ________________________________
  11                                        HEARING
  12     DATE:               Thursday, April 23, 2020
  13     TIME:               10:03 a.m.
  14     BEFORE:             Honorable David O. Carter
  15     LOCATION:           Alexandria Hotel Ballroom
  16                         501 South Spring Street
  17                         Los Angeles, CA 90013
  18     REPORTED BY:        Austin Che, Notary Public
  19     JOB No.:            4083654
  20
  21
  22
  23
  24
  25

                                                                    Page 1

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 2 of 151 Page ID #:1144


   1                                 A P P E A R A N C E S
   2     ON BEHALF OF PLAINTIFFS:
   3             ELIZABETH MITCHELL, ESQUIRE
   4             Spertus Landes & Umhofer, LLP
   5             617 West 7th Street, Suite 200
   6             Los Angeles, CA 90017
   7             emitchell@spertuslaw.com
   8             (213) 205-6520
   9
  10     ON BEHALF OF COUNTY OF LOS ANGELES:
  11             BRANDON D. YOUNG, ESQUIRE
  12             Manatt, Phelps & Phillips, LLP
  13             11355 West Olympic Boulevard
  14             Los Angeles, CA 90064
  15             bdyoung@manatt.com
  16             (310) 312-4181
  17
  18     ON BEHALF OF CITY OF LOS ANGELES:
  19             SCOTT MARCUS, ESQUIRE
  20             City of Los Angeles
  21             200 North Main Street, Room 700
  22             Los Angeles, CA 90012
  23             scott.marcus@lacity.org
  24             (213) 978-4681
  25

                                                                    Page 2

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 3 of 151 Page ID #:1145


   1                       A P P E A R A N C E S (Cont'd.)
   2     ON BEHALF OF ORANGE COUNTY CATHOLIC WORKER:
   3            BROOKE WEITZMAN, ESQUIRE
   4            Elder Law and Disability Rights Center
   5            1535 East 17th Street
   6            Santa Ana, CA 92705
   7
   8     ALSO PRESENT:
   9            Isaac Shumot
  10            Kevin Chun (Lawndale)
  11            Tiffany J. Israel (Lawndale)
  12            Robert Pullen-Miles (Lawndale)
  13            Nathan Solis
  14            Steven E. Braverman
  15            Jonathan Sherin
  16            Michele Martinez
  17            Honorable Andre Birotte, Jr.
  18            Shayla Myers, Cangress and LA Catholic Worker
  19            Christina Miller, City of Los Angeles
  20            Heidi Marston
  21            Matt Umhofer
  22            Carol Sobel (By telephone)
  23            Matt Szabo
  24            Kathryn Barger
  25            Benjamin Oreskes, Los Angeles Times

                                                                    Page 3

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 4 of 151 Page ID #:1146


   1                         A P P E A R A N C E S (Cont'd.)
   2     ALSO PRESENT:
   3            Skip Miller (County)
   4            Gary S. Kranker (Whittier)
   5            Fernando Dutra (Whittier)
   6            Honorable James Smith (By telephone)
   7            Joe Buscaino
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                                                    Page 4

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 5 of 151 Page ID #:1147


   1                                     I N D E X
   2     WITNESS:                                            DX   CX   RDX   RCX
   3                        (None called.)
   4
   5                                E X H I B I T S
   6     NO.                DESCRIPTION                                      PAGE
   7
   8                        (None marked.)
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                                                       Page 5

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 6 of 151 Page ID #:1148


   1                          P R O C E E D I N G S

   2                       THE COURT:     We're going to go into

   3     session because it's 10:00.          I'm not going to have you

   4     identify yourselves at the present time because we have

   5     so much business to conduct.          But the first official

   6     business of order for this court is to now appoint

   7     Michele Martinez as a special master to The Court.

   8     Judge Jim Smith -- are you on the line, Jim?

   9                       JUDGE SMITH:       I am.

  10                       THE COURT:     Okay.       Judge Jim Smith has

  11     been the special master.        Behind the scenes Michele

  12     Martinez has been working with The Court for over three

  13     years, but chose to remain in the background.             It's time

  14     now that she's appointed as special master of The Court

  15     along with Judge Smith.        And, Andre, would you say good

  16     morning also?

  17                       JUDGE BIROTTE:        Good morning, everyone.

  18     Sorry, I was running late.         I had another hearing.

  19                       THE COURT:     And Judge Andre Birotte is

  20     here.     And a number of other federal judges are involved

  21     behind the scenes, but we tried to keep -- judges at the

  22     moment.

  23                       All right.     The second order of business

  24     is that I'd like to call Fernando Dutra, councilmember,

  25     but if you'd come on up.        I don’t know an appropriate

                                                                     Page 6

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 7 of 151 Page ID #:1149


   1     place for you to speak.        But if one of you could just

   2     vacate, share, or somebody else.            And in fact, why don’t

   3     you take my position because I’ve got a microphone.

   4                       MR. DUTRA:     Okay.

   5                       THE COURT:     Let me turn the floor over to

   6     you.

   7                       MR. DUTRA:     Thank you.           Good morning,

   8     everyone, and thank you, very much for being here this

   9     morning and being part of what we consider to be

  10     history.    My name is Fernando Dutra and thank you for

  11     being here this morning and being part of what we

  12     consider to be history.

  13                       I'm the councilman for our little city in

  14     the middle of Southern California called Whittier.

  15     We're about 88,000 people, famous for Whittier College,

  16     of course, and great trails.          I'm also Immediate Past

  17     President of the Gateway Cities Council of Governments,

  18     which is 27 cities in the region, Bellflower, Lakewood,

  19     Downey, so on and so forth, a lot of great cities.

  20                       For the last couple years, like everyone

  21     else, we've been struggling with how we deal with our

  22     homeless situation.      Let me start by saying that we are

  23     and have been a compassionate city.                 That’s what we

  24     start out as being.      We've done so much for our homeless

  25     between housing and programs, and I, of course, have

                                                                         Page 7

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 8 of 151 Page ID #:1150


   1     personally been involved as well.

   2                       So through the struggle, a few months

   3     ago, actually about a year ago, Judge, if I recall, we

   4     were introduced to Judge Carter and the Bellflower case.

   5     We decided to do a deep dive, and through that analysis

   6     and through the assistance of our law firm, we decided

   7     the best thing for the city to do was to join this

   8     settlement so that we could do two things.

   9                       It's real simple, right.          The video is a

  10     no-brainer.    How do we, A, take care of our most

  11     vulnerable, the homeless, because we are, A, a

  12     compassionate city, and B, how do we enforce our laws so

  13     that the other residents in our city feel safe, feel

  14     secure, and have what I believe to be the most important

  15     thing that we need right now, which is hope.             Hope that

  16     we can, in fact, get through this, right?             And so we

  17     felt that the case was something important for our city

  18     to join, and we did.

  19                       I can tell you that last night we decided

  20     to, we voted on being part of the case.             We're going to

  21     build -- now, in 2019, our point in time was 286 if I

  22     recall.    We have decided to -- well, we're going to

  23     build a facility that will house approximately 140

  24     homeless in the City of Whittier.

  25                       We've identified a site.          We're moving

                                                                     Page 8

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 9 of 151 Page ID #:1151


   1     quickly, if you will, towards getting through the

   2     process.     That process will include going through the

   3     CUP process, going through the building process, but we

   4     have a great partner in place.           And it's a partner that

   5     we believe not only has the background, but they also

   6     are compassionate towards the homeless.                And so we feel

   7     it's a great collaboration, but none of that could have

   8     happened unless the Bellflower settlement would have

   9     taken place.

  10                       I want to thank my neighbors, the City of

  11     Bellflower, not quite neighbors, but they're friends of

  12     ours, for taking the leadership role in the Bellflower

  13     case.    They're opening up next month, by the way, in

  14     April.     I highly recommend that if you can take the time

  15     to go to the grand opening, please do so.                We're going

  16     to be there to support them as well.

  17                       And so this city, the City of Whittier,

  18     we're very, very excited.        We're thankful for the

  19     opportunity to provide some leadership and to be out

  20     ahead, if you will, of what we think is a storm of more

  21     and more homelessness issues.           Unfortunately, this

  22     COVID-19 I think is going to present another opportunity

  23     for more homelessness to take place.                And so we think

  24     this is a way of getting ahead of it, planting the seed,

  25     if you will, of enforcement and of housing, and it does

                                                                        Page 9

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 10 of 151 Page ID
                                 #:1152

 1    both things.

 2                      Once again, it's real simple for us.             It

 3    allows us to do those two things, house those that are

 4    most vulnerable and enforce our laws.               So we're thankful

 5    to Judge Carter for your leadership, and I appreciate

 6    it.

 7                      THE COURT:     -- the leadership -- for

 8    those in the room, we have a 60 percent -- so if you add

 9    it up -- on top of the 150 -- so if the -- very quickly

10    as I understand.     And this gentleman will be -- in a

11    very short period of time.         So I am going to call the

12    first -- district are you in --

13                      MR. DUTRA:     Absolutely.         I can tell you

14    that we've had nothing but great leadership and a great

15    partnership with supervisor -- and she's an advocate on

16    both sides and someone to reach out to and have a

17    conversation at any time of the night.               She does an

18    incredible job.     And I'm not just -- I as a resident of

19    the City of Whittier appreciate the leadership of what

20    she does for the entirety of the city.

21                      THE COURT:     -- also thank Judge Smith who

22    worked tirelessly behind the scenes of this -- thank

23    you -- for hours and hours -- Saturday, yesterday -- I'm

24    always going to check with my colleague, Judge Andre

25    Birotte because he's working hand in hand with

                                                                   Page 10

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 11 of 151 Page ID
                                 #:1153

 1    Supervisor Kathryn Barger.         And that’s a wonderful

 2    relationship -- I really appreciate your past

 3    friendship.     And so I'll always reach out to Judge

 4    Birotte who -- on almost every occasion -- anything else

 5    you'd like to add.

 6                      JUDGE BIROTTE:        Nothing at this time.

 7                      THE COURT:     Well, we're privileged, and

 8    it's an honor to have -- present.             And Joe, if you'd

 9    come up and take my place so folks could see you.

10                      MR. BUSCAINO:       Yes, sir.

11                      THE COURT:     All right.         This is -- we

12    have had a very good discussion.            I have no idea --

13                      MR. BUSCAINO:       Thank you, Your Honor.

14    Well, I'm on deployment right now with LAPD, assigned to

15    the department operations center.             And I'm reminded by

16    service by Judge Birotte, who's our former inspector

17    general.     Good to see you, sir.         And thank you, Judge

18    Carter for your guidance and leadership and direction.

19    I really appreciate the ongoing dialogue that we've had

20    between The Judge and Plaintiffs here.

21                      I donned this uniform today, and it's

22    kind of come full circle.        I'm reminded of the time when

23    I was a police officer, senior lead officer dealing with

24    quality of life concerns and issues in my hometown in

25    San Pedro.     And I'm also reminded how many times that I

                                                                   Page 11

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 12 of 151 Page ID
                                 #:1154

 1    came in contact with the most vulnerable, the homeless

 2    individuals lining the streets on Gaffey and Pacific

 3    Avenue.    For me, it was building a relationship and

 4    showing the heart behind the badge and policing with

 5    compassion.

 6                      Where oftentimes, yes, it was through the

 7    booking process that I was able to connect these

 8    individuals to services and ultimately housing.               And it

 9    was a reminder that I'm here in court in this ballroom,

10    which is in light of this pandemic, shows the sense of

11    urgency on solving homelessness.            And as my mayor says,

12    we're tired of managing this problem.               We are here to

13    solve it once and for all.

14                      So I'm here to report we had a lengthy --

15    on behalf of my colleagues, President Nury Martinez and

16    my council colleagues.       We had a lengthy marathon

17    meeting.     In fact, it ended about 12 hours and 5 minutes

18    once -- last night, yes.        We were in it for a full 12,

19    over 12 hours we should say.          And we do have our city

20    attorney here, representative of -- Mr. Marcus, thanks,

21    Scott, for being here.       And thank you for joining us

22    yesterday.     I know it was a long night for all of us.

23                      So ultimately, Your Honor and members who

24    have joined us, the direction that we came, unanimously

25    agreed upon just last night, was to authorize the city

                                                                   Page 12

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 13 of 151 Page ID
                                 #:1155

 1    attorney to begin negotiations with the plaintiffs that

 2    would establish a district by district settlement

 3    agreement.    And that would include, very similar to

 4    what's taking place, and my colleague in Whittier just

 5    indicated, establish a target for the number of beds of

 6    the unhoused, unsheltered rather, individuals in our

 7    streets per district, establish a target for the number

 8    of additional beds needed for each council district, and

 9    establish the conditions under which the city can begin

10    enforcing quality of life ordinances.

11                      Now, I want to just quickly speak on

12    that, Your Honor, if I may.          Let me bring you back to

13    how far we've come and how the issue of balancing the

14    needs of cleaning our streets and making our public

15    spaces public, and at the same time moving on solutions

16    on emergency housing, on permanent supportive housing.

17                      In 2001, the city was sued over LAMC

18    41.18(d), our anti-camping ordinance.               And the city

19    agreed to stop the ordinance.           In 2011, the City of LA

20    was sued over 56.11, and through mediation we agreed to

21    draft a new ordinance.       In 2013, we were sued again over

22    85.02 and in response adopted a new ordinance.               In 2018,

23    we were sued over 56.11 once again, and we agreed to

24    suspend enforcement on certain provisions in Skid Row.

25    And in 2019, the recent news just hit, the city was sued

                                                                   Page 13

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 14 of 151 Page ID
                                 #:1156

 1    over 56.11 again, and the judge has now issued a

 2    temporary injunction preventing the enforcement of

 3    certain provisions of 56.11 citywide.

 4                      What I told my colleagues last night and

 5    what they agreed upon is we have to stop this endless

 6    cycle of litigation.      And we have this unique

 7    opportunity to do so with Judge Carter and our

 8    Plaintiffs.    Many of you know the unconventional

 9    leadership of Judge Carter.

10                      We all collectively feel unanimously that

11    our best opportunity to get unhoused residents off the

12    street and into housing is now in front of the LA

13    Alliance, the plaintiffs, and the City of Los Angeles,

14    along with our county partners.

15                      So working with the federal judge has

16    numerous advantages.      Judge Carter can help us negotiate

17    settlement agreements for each of our respective

18    districts.    Because we have come to realize that our

19    districts are cities within cities.                 And my district in

20    San Pedro or Wilmington is a hell of a lot different

21    than what's taking place in Echo Park or Pacoima or

22    Brentwood.

23                      We know that Judge Carter, through his

24    guidance, can provide clarity on how many beds we need

25    to provide.    He can compel other government agencies to

                                                                     Page 14

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 15 of 151 Page ID
                                 #:1157

 1    move forward on services.        Ms. Barger, I know we were

 2    talking about that, but I know we're going to continue

 3    working that partnership with our county partners.                 He

 4    can also define the conditions under which we can

 5    enforce our quality of life laws as I indicated.

 6                      I'm proud that we have not one hotel up

 7    and running with Project Turnkey in light of this COVID-

 8    19 crisis, but we're in the midst right now of

 9    negotiating our second hotel in San Pedro, by the way,

10    at the Vagabond Inn.      I'm also proud in my district

11    we're moving on 300 emergency beds.                 A hundred beds are

12    up and running in lots.        And the two bridge home sites

13    will be up and running in the next 60 days.

14                      And I’ve also called for a state of

15    emergency last year, and it has taken us clearly a state

16    of emergency to move on these solutions.                 So I'll end it

17    with that.    I do want to recognize Mayor Garcetti, my

18    partner, and my brother who has been leading on this,

19    advocating on this issue on solving this crisis.

20                      And, of course, my 14 other colleagues of

21    mine who unanimously agreed that we need to move towards

22    settlement and do so in a way that we're focused

23    district by district and really proud of the effort

24    that’s being made here.        Your Honor.

25                      THE COURT:     So if you'll remain there a

                                                                     Page 15

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 16 of 151 Page ID
                                 #:1158

 1    moment.     There's a whole team of effort -- Judge Birotte

 2    is a -- Judge Gutierrez is waiting in the wings, and

 3    another number of judges.        Don’t think that this is a

 4    one-person effort.      This is much more than that.

 5                      One of the things we realize -- without

 6    some indication or guidance -- because -- if you're

 7    going to -- something happens or a lawsuit, it's costly.

 8    And two or three years from now, we'll be happy to tell

 9    you what we did right or wrong, but the end result is

10    the guidance -- is very difficult.             It's caused a lot of

11    inertia and a lot of questions.            Because when we write,

12    we write with a lot of legal -- person's personal

13    possessions, a person's trash.           And we'll get to that

14    later on today.

15                      I was a young -- person on the street --

16    what's actual trash or what's personal possession.                And

17    how we're going to get us through.             How do we decide

18    when the goal is really not an arrest, but the goal

19    should be in a sense asking people to move into

20    shelters.     By the way, the compliance with this is

21    astronomical.     Let me repeat that.

22                      Don’t ever think that the homeless

23    population is adverse to moving into housing.             They are

24    all willing to move in with -- but I want to thank you

25    for -- Joe, for your leadership early, so many other

                                                                 Page 16

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 17 of 151 Page ID
                                 #:1159

 1    people -- there's just a whole -- that there's
 2    recognition that we in the Federal Court might be of
 3    value to you -- as we try to reach a settlement --
 4                       MR. BUSCAINO:          Yes, sir.
 5                       THE COURT:        -- provide my opinion --
 6    purposefully up to this point.               But today I would like
 7    to get -- to talk to -- we're going to really need your
 8    guidance on this.       One of the things we're hearing from
 9    all types of people, we're just too large.               We might
10    need to -- several, but each district is so unique, and
11    the -- to the individuals of this wonderful mosaic of
12    Los Angeles where Joe's problems are different.                Paul's
13    problems are different than Mike's problems -- I think
14    regardless of how -- house by house and district by
15    district.     That's what it would require.
16                       MR. BUSCAINO:          Your Honor, if I may add,
17    if it's in the interest of The Court to ensure that
18    myself or Nury Martinez, our council president, remains
19    on the ground in this room as part of the negotiations
20    because we know our city.            We know our district the
21    best.    And as we know with local leaders and know what
22    can -- we know our issues the best.
23                       THE COURT:        Joe, thank you, very much.
24                       MR. BUSCAINO:          Thank you, sir.   Thank
25    you, sir.

                                                               Page 17

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 18 of 151 Page ID
                                 #:1160

 1                      THE COURT:     The big --

 2                      MR. BUSCAINO:       Thank you, sir.         I'm going

 3    to head back to the operations.            So yes --

 4                      JUDGE BIROTTE:        Good to see you.

 5                      THE COURT:     I want to thank the mayor, of

 6    course -- absolutely instrumental in -- all right.                 So

 7    you know now that we have a settlement from Whittier --

 8    you also should know that we were negotiating with a

 9    significant number of other cities in different phases.

10    We had to stop those negotiations because of COVID-19.

11    We got a lot of negotiating done at the same time.

12                      I'd like to pick up with negotiations

13    because time is -- and so with those individual cities

14    and chairman -- supervisors we have -- cities with Bell

15    Gardens today and read about the conflict allegedly

16    going on between the county and the city.                 On review --

17                      JUDGE BIROTTE:        No, I mean, just be aware

18    there are some issues between Bell Gardens and the City

19    of Lawndale.     I think we have some representatives from

20    one or both proceedings here today.                 I'd just like to

21    hear from them, you know, at some point today.

22                      THE COURT:     And one of the pledges that

23    were made coming into the Federal Court initially on

24    behalf of The Court was that we're trying to keep the

25    litigation out of court.        It's burdensome, time

                                                                     Page 18

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 19 of 151 Page ID
                                 #:1161

 1    consuming and our decision makers needed to be on the

 2    frontend making decisions.         We're trying to keep that

 3    pledge to you, Supervisor Barger and -- so for whatever

 4    time we're taking here, we're hoping for a non-lengthy

 5    litigation to occur in this period of time -- so is Bell

 6    Gardens not required, all voluntary -- Mayor of Bell

 7    Gardens, there's no response --

 8                      MR. PULLEN-MILES:         Yes, Your Honor.

 9                      THE COURT:     I know you are -- have the

10    pleasure of speaking to you -- with Supervisor Barger.

11                      MR. PULLEN-MILES:         Thank you, Your Honor.

12    Thank you for allowing us to be here today on behalf of

13    the City of Lawndale, a small community in the South Bay

14    region, a community of approximately 32,000 people, two

15    square miles of territory with a modest, I say very

16    modest budget.     A budget that is so modest that

17    providing services to homeless population, although we

18    have done our part in the City of Lawndale, it's putting

19    a strain towards pulling apart our budget.

20                      When we heard about the project of the

21    county, obviously everyone was aware of it, being

22    televised -- and the state has made a mandate to provide

23    shelter in this crisis at this time.                So we were aware

24    of that.    What we were not aware of is that the county

25    was in negotiation with one of our hotels in our main

                                                                    Page 19

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 20 of 151 Page ID
                                 #:1162

 1    corridor in our city.      Matter of fact, we only have one

 2    corridor in our city.

 3                      And the county was in contract

 4    negotiations with the Best Western hotel, which we were

 5    not aware of.     Had we been aware of that, we would have

 6    liked to have taken a collaborative approach if, in

 7    fact, the county does have the authority to supersede

 8    our special resubmit, which was issued to the hotel.

 9    The county will maintain that they felt that authority

10    from -- deciding from a legal standpoint, but not

11    withstanding that we would have liked to have been

12    partners with the county -- and be permitted to

13    negotiate our concerns with this project.           And there are

14    a lot of concerns with this project.

15                      I'm going to get to the main concern with

16    Your Honor first.      The main concern is what happens

17    after the project is over.         Our understanding of the

18    agreement is for three months.           So after three months

19    you have 97 people, homeless individuals, which the City

20    of Lawndale is very sympathetic to the homeless.           Matter

21    of fact, we were the first city council under the

22    mayor's direction to sign an agreement with -- the

23    county for them to fund HAP [ph] program in our

24    community.    So we're very sympathetic to the homeless

25    community.

                                                                Page 20

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 21 of 151 Page ID
                                 #:1163

 1                      But I personally -- what happens after

 2    the 30 days, after the three months rather.               We have a

 3    homeless population -- open the door and allow 97 people

 4    to join the likes of the other 30 homeless people in the

 5    City of Lawndale in two square miles.               We have not been

 6    given answers to those questions, Your Honor.

 7                      And what happens during the program with

 8    the homeless people?      I know they have rights just like

 9    everyone that they have as individuals.               Would they be

10    allowed to roam the City of Lawndale?               Are there

11    safeguards?    Have they agreed that yes, they're going

12    to -- right, we have no idea what the program consists

13    of, and that's what we're really -- if in fact the

14    county has the legal right and authority to have a

15    temporary shelter in the first place.

16                      The second question would be are there

17    going to be -- why were we not involved.               We would like

18    to be involved.     It's our city.         When I was elected,

19    Your Honor, part of my role is to protect -- and I

20    believe that we're doing so by making sure that we're

21    engaged in this, and we want to be part of this.                 And we

22    just want all of these questions answered.

23                      If you -- Your Honor, let me really

24    quickly just go through some of our concerns -- just so

25    the record shows, in addition to that -- I just want to

                                                                      Page 21

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 22 of 151 Page ID
                                 #:1164

 1    outline.    We want to ensure that our homeless -- we have

 2    30 people that's homeless in the City of Lawndale.            So

 3    if you have 30 people that's homeless in two square

 4    miles, that's a lot of people -- so we want to ensure

 5    that our homeless population is being priority --

 6    anticipate in this program if, in fact, we're going to

 7    have a program.     We think that's reasonable.

 8                      Secondly, we'd like to ensure that the

 9    occupants in the hotels, that they leave the hotel in a

10    proper order and that they're good neighbors -- the

11    community and don’t -- we're not saying just because

12    you're homeless -- by the way, I was homeless my first

13    week in California at 19.        So we're not suggesting

14    because you're homeless, you're a nuisance, but we know

15    the reality that some of the homeless population --

16    could be a nuisance to the community.

17                      We're asking that what is going to be the

18    regulation to make sure there is no nuisance of roaming

19    around.    And also the funding, we have a modest budget.

20    Are we going to get additional funding from the county

21    to make sure that police protection is provided?           When

22    we say police protection, I'm asking that we have police

23    presence there, not simply react when there's an

24    incident, you know.      Because reacting to an incident

25    that would mean that we're taking one of our law

                                                                Page 22

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 23 of 151 Page ID
                                 #:1165

 1    enforcement officers off the --

 2                      THE COURT:     I'd like to --

 3                      MS. BARGER:      Thank you for your comments.

 4    I was making -- and thank you for showing up today --

 5    and we appreciate -- you know -- the plaintiff, and the

 6    homeless issue when we started this lawsuit, COVID-19

 7    wasn’t even, you know -- or it was and we didn’t know it

 8    was going to shut down our city.            We got -- which is

 9    where this all started -- has committed to housing

10    15,000 people who are --

11                      One thing I will agree with you on is,

12    it's got to be in collaboration with the city.               I'm very

13    fortunate we have Lancaster and Palmdale, Santa Clarita,

14    Pasadena.    We've been working with our cities who have

15    embraced the concept of housing the homeless.               I also

16    believe that the people that are in the communities come

17    first as it relates to being serviced.

18                      But this is not something that is being

19    thought of as human -- in our cities.               We all have a

20    vested interest in the health and safety of our

21    residents.    And I say collectively our residents.             And

22    the county is committed to working with each and every

23    city.   I believe this -- one of the issues one of my

24    cities had, Covina, was -- and after -- I understand why

25    the problem had come to you all.            Because in the

                                                                   Page 23

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 24 of 151 Page ID
                                 #:1166

 1    meeting -- what are we doing, you don’t have the

 2    answers.    It makes you look like you're --

 3                      So we in the county have a responsibility

 4    to work with each city to make it happen.             I think where

 5    we're going to get into an issue is because of the

 6    urgency of this and because of the fact that the

 7    governor has made this a priority, in some cases it's

 8    not going to be a mother may I, it's going to be a we

 9    have work to do -- not the best way to do this, but

10    given the crisis that we are faced with right now, that

11    is the reality.

12                      And what I'll say to you is, with a city

13    like Santa Clarita stood tall and said not only are we

14    ready, if you need more, we will authorize more hotels.

15    That tells me that any city has the ability to do it if

16    they do it with compassion and do it the right way.

17                      Now, on the resources, we are committed

18    to funding and provide security.            You are not going to

19    have to -- that is the right thing to do.             That is

20    measure H pre-COVID-19, and measure H post-COVID-19.

21    The issue of three months is a good issue, and it's one

22    that’s being asked time and time again.             It was brought

23    to -- in the House of Representatives, your city,

24    brought into motion to have a 30-day plan to come out

25    and -- from housing, which by the way pre-COVID-19 is

                                                                 Page 24

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 25 of 151 Page ID
                                 #:1167

 1    something that we would have struggled with -- no matter

 2    what.

 3                      So when I talk about silver lining in a

 4    dark cloud, the silver lining is that throughout this

 5    whole horrific pandemic we have an opportunity to

 6    accelerate and get it done.          And I'm confident, while I

 7    don’t represent you, I hear your passion.           I hear your

 8    commitment working with HAP -- tells me that you have

 9    heart and you want to be part of this game.           You want to

10    have the ability to work with --

11                      I'll make that commitment to you.        I know

12    that county leaders here, Dr. John Sherin who represents

13    the mental health, we're all in this together.           And I

14    tell people, they're already in our communities.           And I

15    for one want to make sure that we do what's right, but

16    we do it in a way that's going to treat them with

17    dignity as well.

18                      Because one of the challenges that I’ve

19    had is I worked on Union Rescue Mission -- if the

20    community doesn’t want -- and they're treated

21    differently, this has to be embraced by the community,

22    and it has to be done right.          And I'm confident -- I'm

23    confident that we can make it happen and make it happen

24    in a way that’s a win-win for your community and --

25                      THE COURT:     I want to thank both of you

                                                                Page 25

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 26 of 151 Page ID
                                 #:1168

 1    for coming today -- question.           Can you two cooperate to

 2    do -- that’s entirely -- and you all have a -- coming

 3    out of the estate going out on the Laguna Hills case --

 4    I’ve got 10 copies with me, as well as the governor's

 5    mandated -- chairperson -- regardless -- there's a way

 6    that you two could work together --

 7                      MS. BARGER:      So, Judge, I think -- and

 8    Skip Miller is outside counsel -- I think that he had

 9    talked with the city --

10                      THE COURT:     --

11                      MS. BARGER:      So I think we --

12                      THE COURT:     Thank you.

13                      MR. MILLER:      Okay.      I'm Skip Miller.        I'm

14    Counsel for the County of Los Angeles, working with

15    County Counsel, recently brought into this matter to

16    focus specifically on the cities and the implementation

17    of project -- that's what it's all about.                 This is

18    really, really an urgent crisis to get these people who

19    are vulnerable and susceptible to this virus into

20    isolation or --

21                      There can't be any delay or dilly-

22    dallying about it.      So we came in, and our number one

23    priority is to work with the cities.                 I’ve spoken to the

24    city attorneys from several cities.                 We have a whole

25    team.   We have Byron McLain.         We have Brandon Young.           We

                                                                     Page 26

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 27 of 151 Page ID
                                 #:1169

 1    have a whole team of lawyers and personnel at the county

 2    to answer your questions -- to worry about releases and

 3    to get this done, okay.

 4                      And that’s the way most of the cities,

 5    almost all the cities are going.            And it's going to

 6    happen one way or another.         There's a couple that are --

 7    and have said no.      So we filed suit already this

 8    morning, and we are going to enforce the governor's

 9    emergency property issue.        We're going to enforce the

10    governor's -- and we're just going to roll forward.             And

11    we're going to get this done throughout Los Angeles

12    County.

13                      So that's why I'm here, and that's what's

14    going to happen.     And if anybody has any problems or any

15    questions, call me.      The team will address it, and we

16    will get it done.

17                      THE COURT:     I want to thank both of

18    you --

19                      MS. ISRAEL:      So I -- we'd also like to

20    discuss -- the attorneys we talked to -- and so for two

21    weeks we've been having these conversations with

22    different people and -- so that's -- and it's hard for

23    us to agree to anything today.           We just keep hearing

24    it's a win-win, it's a win-win -- to our residents -- to

25    show them --

                                                                Page 27

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 28 of 151 Page ID
                                 #:1170

 1                       MS. BARGER:        Your Honor, I want to know
 2    about that -- some of the top down state -- that was a
 3    state contract that -- I am the chair speaking to the
 4    board on policy -- all 22 of our cities and -- police
 5    chiefs and -- we will be transparent and --
 6                       MS. ISRAEL:        And when you say --
 7    conversations.       So people -- people we've been talking
 8    to that are doing that, but --
 9                       MS. BARGER:        -- that it's too easy to
10    point fingers saying, well, that’s the boss' job -- so
11    Tiana and -- she is --
12                       MR. CHUN:       [No audible response.]
13                       MS. BARGER:        Oh, yeah.      Okay.    Yeah,
14    she's pretty popular right now.                I will locate that --
15    she is the person that -- question for -- you’ve got a
16    question regarding anything, she is it.                She has full
17    authority -- to the board -- she is -- she will call
18    you.
19                       MR. CHUN:       And, Your Honor, if I might.
20    Again, I appreciate -- I’ve worked with -- we do a lot
21    of work in the county as well.               But time is of the
22    essence.     Our city council is looking to make a
23    decision -- take back to the city council that would be
24    really, really helpful.
25                       MS. BARGER:        I guess it would be helpful

                                                                   Page 28

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 29 of 151 Page ID
                                 #:1171

 1    to me to know what -- with Covina -- you could give me

 2    those questions -- I will --

 3                      MR. CHUN:     -- it would be helpful for us

 4    and provide some type of -- provides assurance --

 5                      JUDGE BIROTTE:        Let me just add a couple

 6    things.     I appreciate everyone coming here.         And it

 7    sounds like everyone wants to try to work on this

 8    collaboratively.     But as you pointed out, time is of the

 9    essence.     You’ve got a city council meeting this

10    afternoon.     I'm just going to speak -- getting formal

11    letters between now and almost 11 whenever this

12    happened.     I don’t know if that's likely.         I don’t want

13    to speak for anyone.

14                      But I guess all I see is we've got people

15    here that doesn’t make sense for you all to have some

16    conversations right now to at least try to hammer down

17    some of this so that you can go to the 2:00 meeting with

18    some information.      My worry is, is that if you don’t

19    have -- and you just kick the can down the road, and

20    you’ve got this burning issue that needs to get

21    resolved.

22                      And if I'm wrong, let me know -- strike

23    me that all these folks are here in the room, go out in

24    the hallway -- I don’t mean to kick you out of here, but

25    find a place to hammer this out.            The issues you raise

                                                                Page 29

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 30 of 151 Page ID
                                 #:1172

 1    are legitimate ones, but they seem like ones that can be

 2    resolved.    It has -- nothing left but Lawndale residents

 3    coming first -- has indicated that the security and --

 4    so there's that -- at least to me, it doesn’t seem like

 5    there's that much more.

 6                      Again, I'm not really -- with you all,

 7    and maybe there is, but let's have that conversation now

 8    as opposed to, you know, having everybody come back week

 9    after week after week when everyone has said we want to

10    try to work this through.

11                      THE COURT:     Even if -- that

12    constituents -- being able to say good news or bad news,

13    you can do that -- I know she is willing to work with

14    you -- mediation -- discuss this with you, but -- and

15    you know the position of the governor -- the position of

16    the mayor -- the position of the --

17                      MS. ISRAEL:      We read it.

18                      THE COURT:     -- the report is not to favor

19    your position, which means at this point -- even if --

20    at least say -- Andre --

21                      JUDGE BIROTTE:        Yeah.       If I can help in

22    any way, I'm here.

23                      MS. ISRAEL:      Yes.

24                      THE COURT:     -- okay there's real-time

25    leadership we're looking for.           Jonathan, if you'd be so

                                                                    Page 30

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 31 of 151 Page ID
                                 #:1173

 1    kind, would you come up and join me -- moment, Jonathan,

 2    if you could sit here for a moment as the captain --

 3    just have a seat.      This is going to take one more minute

 4    of your time -- Syrian refugee camp for a moment and

 5    just a part of your -- and I'm going to tell you right

 6    at the end that Syrian refugee camp -- resource to your

 7    city.

 8                      And also I would hope -- real-time

 9    resolution just like Lawndale is -- now, not like -- so

10    let me give you a little bit of background of the very

11    great job of -- out on the street, and I'm paying the

12    department the ultimate compliment -- they are

13    everywhere.

14                      MS. BARGER:      He's my doctor.

15                      THE COURT:     -- real problem.    So what's

16    the mission here?      The mission here is -- if you are a

17    woman and you commit the cardinal sin of looking at

18    another man.     The end result is that you're going to be

19    dispatched by a rather terrible -- that's why they --

20    don’t leave the house and -- without a male escort -- we

21    do not -- in the eyes of Allah --

22                      So the first slide is the United Nations,

23    which is normally -- it's trying to figure out two

24    things.    First, how do we keep Al Qaeda fighters out of

25    these camps, from using these camps, from getting their

                                                                Page 31

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 32 of 151 Page ID
                                 #:1174

 1    wounds healed and fed.       That's not -- when you're

 2    fighting with Al Qaeda.       Secondly, how are you going to

 3    stop refugee camps -- which is occurring culturally.

 4                      So the first slide.          Okay, this is --

 5    we're looking at -- 13 camps just in this location.

 6    They're entirely different, by the way -- this is the

 7    camp.     It doesn’t look too good, does it?              Does anybody

 8    think this looks good?       Raise your hand.            What you're

 9    about to see -- next one.

10                      This is the UN camp.              So what happens is

11    when you're checking in, coming across the border, you

12    can still see people screaming -- checking in --

13    encampment.     You're going to try to get a tent.              You're

14    going to try to get food, but the way we -- Al Qaeda is

15    they're going to live with a relative -- we talk to each

16    other about our cousins or our friends who are citizens.

17    You are the best screening -- by living with some other

18    family for a period of time, and then maybe after six

19    weeks of being screened -- encampment.

20                      Now, these are just everybody checking in

21    because they do all the -- this is a warehouse -- food,

22    like a tent or something.        Next one.           These are the

23    kids.     They don’t look any different from kids -- this

24    isn't pain -- better housing.           This is the women's

25    center.     Next one.   This is -- hopefully we get some

                                                                     Page 32

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 33 of 151 Page ID
                                 #:1175

 1    kind of -- next one.

 2                      This is the child protection unit.              All

 3    right.     Now I want to show you parts of our city.              And I

 4    want to complement the chairperson for going down there

 5    personally.

 6                      MS. BARGER:       Yeah.

 7                      THE COURT:      All right.         I would really --

 8    that's another issue.       By the way, I want to show you

 9    some -- I can take you out to Covina.                I can take you

10    out to -- Santa Monica.        If you want a journey, I can

11    show you all sorts of places like this.                Okay.   Let's

12    start -- what's that?       Tents, right?

13                      The Court wrote an order supposedly about

14    36 inches, the people are supposed to get down the

15    sidewalk.     Where's the 36 inches?           Where's the passage?

16    Next one.     Next one.    In other words, what's happening

17    out on the street has nothing to do with the reporters

18    that write about it.       Next one.        Next one.     Next one.

19    Next one.     Next one.    Next one.        Next one.     Next one.

20    Next one.

21                      They don’t worry about the sanitation in

22    the street.     I truly -- thank you.           Thank you -- okay.

23    These work, and they work wonderfully.                The -- they're

24    working.     They're being serviced.           I think you heard

25    that complement back from before -- and I really hope

                                                                     Page 33

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 34 of 151 Page ID
                                 #:1176

 1    that goes back to your mayor and that's -- next one.

 2    Oh, don’t worry about this toilet.               It's one toilet.

 3    That doesn’t make all the -- the exception doesn’t --

 4    okay.     Now, this is about you and your agency.             Next

 5    one.     Next one.

 6                         These folks down here are using your

 7    masks.     When you got all of these masks, don’t ever

 8    believe that the homeless community isn't using them.

 9    They're using them about to the same extent all of us

10    are.     And if you look at this line, everybody -- next

11    one.     Next one.     John, this is one of the kids out

12    there, just outstanding.           I can't figure it out.

13                         The woman, by the way, in the photograph

14    is looking for housing.         She's walking -- where should

15    we stay -- if that doesn’t break your heart, I don’t

16    know what does.        And I decided not to take a picture of

17    the child -- by the way, there's 286 -- right now,

18    minimum.     But we were waiting for 16th and Maple, that's

19    a different discussion.         John, will you introduce

20    yourself -- exemplary --

21                         DR. SHERIN:     Thank you.       Thank you, very

22    much, Judge.     I'm John Sherin, the director of

23    environmental health -- before coming to the county I

24    had spent most of my career working with VA mental

25    health and West Los Angeles -- and also mental health --

                                                                    Page 34

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 35 of 151 Page ID
                                 #:1177

 1    VA for a period of time.

 2                      To start, I really, Judge, I want to

 3    thank you.     It's nice to be here in person.        I’ve been

 4    like nonstop Skype festivals.           So to be here with people

 5    is nice.     To be here with you, sir, is an honor to me

 6    because you're pushing envelopes based on humanity and

 7    the right thing to do -- red tape, which is all I’ve

 8    done my entire career.       And I thank Kathryn Barger for

 9    giving me that opportunity to -- we have to seize the

10    day.

11                      If there are any of -- sitting here to

12    obviously -- and thank you for the recognition at this

13    moment in time.     This will be -- it's a double SOS.

14    We've had an emergency in Los Angeles County for a long

15    time.   And now because of this contagion it's elevated

16    to another level.      So for us not to do something about

17    that now is completely unconscionable.

18                      And in order for us to make progress,

19    it's an all-in affair.       Everybody has to be engaged.

20    It's about inclusion, inclusiveness across our entire --

21    and I ask my bosses and -- where's the ending, where is

22    the -- what do we do to incentivize the cities and

23    others to play?     Because exclusion is just simply not

24    acceptable.

25                      To all the people on the streets --

                                                                Page 35

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 36 of 151 Page ID
                                 #:1178

 1    disabilities where I come -- I'm here to take the

 2    department and apply it to these -- people who have

 3    severe resistant illness on the street.             That’s my

 4    number one customer.      Because what do they -- in the

 5    streets, and they go in and out of the jail.

 6                      We have so many -- populations in the

 7    street, whether it's because of mental illness, whether

 8    it's because of addiction, whether it's women and

 9    children oftentimes fleeing domestic violence, whether

10    it's Veterans, Veterans who have suffered trauma and

11    coming home to no -- where are our values that we

12    continue to let -- right now we act.

13                      What -- for me is the number of people

14    who die in the streets.       How many homeless people die --

15    that's totally unacceptable thing.             And it's a -- but

16    what I would say is -- is that people at a bare minimum

17    need refuge.     And refuge doesn’t have to be in a

18    situation like this and that everybody is going to have

19    a house and a home.      We would love that, and we're going

20    to get there, but we're not there now.

21                      So it's not just about permanent --

22    housing.    We need more housing.          We need to construct

23    it.   We need to rely -- critical present solution.             But

24    in the interim people need refuge.             Those streets are

25    not refuge.    And everybody -- because people are living

                                                                 Page 36

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 37 of 151 Page ID
                                 #:1179

 1    in squalor, and they're trying to tell us that again and

 2    again.     I don’t want any more clients.              My job is to

 3    have fewer clients.      So I really, really appreciate this

 4    area of focus for you.

 5                      And what happens today is that, and I

 6    said this to my bosses, all five of them, we have to

 7    figure out how to create refuge for people.                 Refuge

 8    doesn’t necessarily mean in a home.                 It doesn’t mean in

 9    a shelter.     It means in a place that's okay for women

10    and you’re chosen spots of areas around this -- that are

11    not optimal.     They may be interim solutions, but they're

12    a heck of a lot better than what we've got in our

13    streets.

14                      And I look to every level of the

15    government.     I looked to the -- or I spent a lot of my

16    career, and I’ve shed a lot of blood and tears in many

17    areas -- and I want to say that there's a new director,

18    and -- to recognize that it was established as a home --

19    on all -- the first one -- they're staying at a shelter.

20    There's a plan for 1,200 units -- for housing.                 I know a

21    lot of people -- how do we use it now.                 That's -- I say

22    to the state, Governor Newsom has said there's

23    properties all over the state.           He's making them

24    available to us.     Are we going to let them sit -- I say

25    no.   I say -- we've got properties.

                                                                     Page 37

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 38 of 151 Page ID
                                 #:1180

 1                      We've got lots of properties.              We got the

 2    city.   We need to set up an intentional interim

 3    community.    And I think that that's starting to happen.

 4    We're seeing -- but I feel that we need to, in order to

 5    end extreme homelessness that there is between --

 6    jurisdictions that are -- let's use our plan at every

 7    level, deliver -- provide engagement opportunities in a

 8    much bigger way.

 9                      I want to tell you about a -- the first

10    is creating a pilot that's framed around our home team.

11    Our home team is a new thing that we've launched --

12    engagement teams and put them -- giving them an amazing

13    leader by the name of -- Jackson and said, you're going

14    to -- for years and years and sometimes decades.                 And

15    then we can say, oh, many of -- what we're saying is

16    that some of them in order to recover will require --

17    care.

18                      And that doesn’t mean -- for months and

19    months and months and getting them -- we can do that in

20    the street, and we're going to be doing that in the

21    street in the interest of recovery.                 And when we say

22    something -- it's going to come along with guaranteed

23    housing, a conservator or -- that has all the skillsets

24    that they need -- shared our interest and focus for a

25    long time, and that’s what that is.

                                                                     Page 38

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 39 of 151 Page ID
                                 #:1181

 1                       Veterans -- leaders are sitting -- and

 2    failed -- when in fact -- provide them a platform to

 3    continue to pay it forward.          We created something

 4    called -- and I'm signing a contract -- with some --

 5    probably going to be hiring about 80 Veterans to be

 6    battle -- in our community, to get their brothers and

 7    sisters off the street and into refuge.                 So it's not

 8    only -- but it's also a strategy to employ our Veterans,

 9    to give them a job when they come back to succeed.                    I'll

10    stop there.     And I appreciate your time.

11                      THE COURT:     Thank you.           Well, I'm going

12    to be calling you a lot as we go through different --

13    and so I promise you -- too much, but -- Steve, are you

14    there?     Is Steve --

15                      MS. BARGER:      Is he on?

16                      MR. BRAVERMAN:        Hello?

17                      THE COURT:     Is this Steve?           Dr.

18    Braverman, can you take -- I want to thank you for

19    your -- these are difficult times -- we'd like you to

20    make any comments -- questions that I might ask you.

21                      MR. BRAVERMAN:        Sure.        So thank you for

22    giving me the opportunity to participate.                 And it's nice

23    to follow up with Dr. Sherin there.                 Because we are

24    partnering with him as part of their Veteran Care Access

25    Network.

                                                                      Page 39

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 40 of 151 Page ID
                                 #:1182

 1                      I can relate to a bunch of different

 2    things here.     Maybe I'll start with some of the things

 3    that we've been doing since the COVID pandemic has

 4    occurred.    And there are three programs that we've

 5    established this month in April for additional support

 6    to our homeless Veterans in this particular period of

 7    time.

 8                      One is to take one of our buildings that

 9    was previously used for our domiciliary programs and

10    make that available to three different categories of

11    homeless personal, Veterans who need --

12                      THE COURT:     Doctor, can I ask you just

13    one question along the way?          Is that building 214?

14                      MR. BRAVERMAN:        Yes, it is.

15                      THE COURT:     And that would hold 138.

16                      MR. BRAVERMAN:        Yes, it is.   That's the

17    idea.

18                      THE COURT:     All right.

19                      MR. BRAVERMAN:        So if you have -- I don’t

20    know if you have a press release or what have you.            So

21    the idea is to take that building, and what we've

22    started is to take that building and have three

23    sections.    Those Veterans who need to self-isolate due

24    to a medical condition that might increase their

25    susceptibility to COVID or had a contact with somebody

                                                                Page 40

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 41 of 151 Page ID
                                 #:1183

 1    who has the disease, another section for somebody who is

 2    symptomatic and might be presumed to have the infection

 3    and isolate them while we await test results, and then a

 4    third for those who may be positive and need to remain

 5    isolated for, you know, a 14-day period or until they

 6    become negative.

 7                      That started at the beginning of the

 8    month.    And we've had about -- make sure I have the

 9    numbers here -- about 40 folks that have come through

10    that particular program.

11                      Then, we have a second program that was,

12    I guess, funded by the City of Los Angeles, and that's a

13    Bridge Home.     So that’s the sprung structures that we

14    have that was originally designed for 100 Veterans that

15    would be transitional supportive housing.           And what we

16    did there, we just took possession of that when the

17    structure was completed on the 27th of March.           It didn’t

18    have any furniture in it.        So we rented some furniture

19    and set up an opportunity to do distance, physical

20    distance assessments for folks, for homeless people into

21    that program.     So instead of the 100 originally

22    targeted, we targeted 50.

23                      We've had approximately 40 residents also

24    come through there.      We now are actually transitioning

25    those homeless residents into building 214 temporarily

                                                                Page 41

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 42 of 151 Page ID
                                 #:1184

 1    because the furniture has finally arrived, and we're

 2    building that structure back up.

 3                      And then two weeks ago we started a

 4    program that we called the Care Treatment and

 5    Rehabilitation Service where we're allowing homeless

 6    Veterans who were living on the streets to enter and

 7    tent on one of our parking lot areas where we have

 8    hygiene capacity and capability, also providing care

 9    services as a transition into that program.          The idea

10    that this would be a very low level initial entry point

11    into our program, and that's one of the projects that

12    have gotten some new play in the media in regards to

13    that.

14                      We currently have 29 Veterans who are

15    taking advantage of that.        Actually we're planning to

16    expand it to 50.     We have to get the aligned clinical

17    care associated for that.

18                      We continue to work in collaboration

19    with -- service party, the continuum of care need, which

20    PAT, the volunteers of America team, the VPN, and the

21    VPAN as we work.     And we have a special, I guess, pilot

22    program with -- to identify the team and how they review

23    cases and collaborate across all those programs with

24    Veterans that we come across in that area.

25                      This also allows us to put together a

                                                                Page 42

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 43 of 151 Page ID
                                 #:1185

 1    list of 137 Veterans that are down on Skid Row.            The

 2    city looks to locate -- about half of the challenge for

 3    us in some ways is only about half end up being, I

 4    guess, eligible for VA care.          So we have to continue to

 5    rely then -- are doing well working with our partners in

 6    order to take care of those folks.

 7                      So we have a lot of other programs, but

 8    I'll stop there and see if you have any questions for

 9    me, Judge.

10                      THE COURT:     Well, thank you.     I’ve got a

11    couple.     This here is -- are you able and willing to

12    take in Veterans at present time, even if you didn’t

13    have what you call a sufficient structure?           By that I

14    mean -- I’ve got a tent, and I'm looking for safety at

15    least or willing to get closer to a medical facility

16    like a VA facility.      Can I come over and at least stay

17    in the parking lot or on the grass temporarily so I know

18    that I'm near something that, you know, if I get sick, I

19    can get treatment?

20                      MR. BRAVERMAN:        So we have a few

21    different programs that are available for a Veteran like

22    that.     The first thing that we'd ask them to do is to

23    come to our building 257, which is the welcome center.

24    And we'd be able to get them engaged in any of the

25    resources that we have that would be appropriate for him

                                                                 Page 43

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 44 of 151 Page ID
                                 #:1186

 1    or her.

 2                      We also have a safe parking program area

 3    where every evening people can come in their vehicles,

 4    if they have a vehicle.        And then the third part of that

 5    is, if it's appropriate for them to, you know, come into

 6    the facility as part of this CPRS program that we have

 7    capacity to do that.      So we don’t turn anybody away who

 8    is seeking care, and we'll get them into the right place

 9    to get them aligned with the services and also make sure

10    that they have hygiene opportunities as needed.

11                      THE COURT:     All right.         Mayor Garcetti is

12    taking a very strong leadership position in terms of

13    this being a FEMA-like response.            He has repeatedly

14    asked for everything from safe parking to proper

15    structures.     I'm going to once again assume that if

16    there's a modicum of success and a growing success in

17    terms of taking people from the recreational centers --

18    don’t go too far, Heidi, this is going to concern you --

19    and also taking people in to potentially house them in

20    the facility.

21                      I'm going to assume that Veterans

22    throughout the city -- I'm going to assume they want

23    shelter, and they're in a location that they would

24    prefer or have to be -- if they would rather be out --

25    most of these folks, if you give them a car -- they're

                                                                   Page 44

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 45 of 151 Page ID
                                 #:1187

 1    not going to know how to get on transportation or make

 2    the effort.

 3                      If we work with the city and the Federal

 4    Government -- could we start asking for the proper

 5    mental health to identify these people if they can who

 6    are Veterans or maybe -- to somehow set up a

 7    transportation system that we haven’t thought through to

 8    get these Veterans out to, would you take it?

 9                      MR. BRAVERMAN:        So we are already

10    beginning to work with the -- VPAN team for

11    transportation as we identify these Veterans that are

12    interested in coming.      We also have had some of the

13    experienced based on some Veterans that are continuing

14    to tent outside our facility on Sepulveda and on San

15    Vicente and Wilshire that don’t have an interest in

16    coming into our facility because of some of the legal

17    restrictions that we placed on them when they come into

18    our facilities.

19                      So that doesn’t preclude us from offering

20    services.     That’s just some choices that some of the

21    Veterans are taking despite increasing opportunities

22    that we have.     And that’s one of the things that we have

23    to take a look at as well.

24                      But we have capacity for another 100 or

25    so Veterans almost immediately if we identify those

                                                                  Page 45

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 46 of 151 Page ID
                                 #:1188

 1    people who are interested and eligible for care.                And if

 2    they're not eligible for care, we'll still get them

 3    started and aligned with the city and county resources

 4    as needed.    In fact, VPAN is transporting some today.

 5    We have a team collaboratively that’s down on Skid Row

 6    working to identify additional Veterans and test them

 7    for COVID if necessary or as indicated or desired and

 8    bring them up.

 9                      So far today we've identified nine such

10    Veterans that are on their way here and another who was

11    given a voucher for a hotel.

12                      THE COURT:     All right.          I would ask if I

13    could come out and visit you next week.                Would that be

14    acceptable if we set up a plan for your --

15                      MR. BRAVERMAN:        Sure.       We'd love to have

16    you come and visit.

17                      THE COURT:     Number two, what's your

18    scale?    Can you call the -- wait a minute.              Can you call

19    Ben Carson directly?

20                      MR. BRAVERMAN:        Do I call who directly?

21    I'm sorry.

22                      THE COURT:     No, can, can.          Do you have

23    the bandwidth to pick up the phone and call Carson?

24    Because I'd like to know.        What I'm generally asking is,

25    who you can reach highest to in either the VA or

                                                                    Page 46

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 47 of 151 Page ID
                                 #:1189

 1    Carson's office.

 2                      MR. BRAVERMAN:        Oh, I see.       Okay.

 3                      THE COURT:     -- you can make -- if you're

 4    not able to make a decision, and I know some of the

 5    rules, and without getting into those rules about

 6    eligibility, let's say that some of those rules could be

 7    thoughtfully reexamined.        I'd like to know, without

 8    putting pressure on you, because that may not be your

 9    level, and I don’t expect it is, who you reach to as the

10    next highest person.

11                      MR. BRAVERMAN:        Okay.       So in regards to

12    the bureaucracy of getting laws and policies changed,

13    there are policies that are in place through HUD, and

14    that's what you might be referring to --

15                      THE COURT:     -- I'm sorry.          Doctor, I know

16    that.   I apologize.     Do you reach Joe Rogan [ph], the

17    policy director?     Do you reach the director of the VA?

18    What's your next call if a reporter was asking about

19    rule changes and eligibility or the expansion

20    possibilities of the VA for opening up another building?

21                      In other words, that may not be something

22    you can answer.     Who would you call?             A name.

23                      MR. BRAVERMAN:        Okay.       So there's a

24    homeless program office in D.C. that is a policy arm

25    for, you know, the homeless rules associated with the

                                                                       Page 47

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 48 of 151 Page ID
                                 #:1190

 1    VA.   So we would call the folks up there first.

 2    They're --

 3                      THE COURT:     And they -- doctor or a name,

 4    could you help me --

 5                      MR. BRAVERMAN:        Sure.       So one person's

 6    name is Keith Harris, and another person -- and I'd have

 7    to look up the director's name.            That's not on the tip

 8    of my tongue at the moment.

 9                      THE COURT:     What do we -- today, but out

10    of courtesy to you when I visit, I may want to have a

11    conversation, and it may not be possible for you to

12    answer those questions.        So I want to warn you that I

13    would appreciate getting that person on the phone so I

14    would jump a significant number above that person.                 That

15    would be disservice to you if I started at a different

16    level.    Fair enough?

17                      MR. BRAVERMAN:        Yeah.       So sure, the

18    leader of the housing program office is Monica Diaz.

19    Monica Diaz is -- actually the person that we would

20    potentially get you on the phone is VHA chief of staff.

21    His name is Larry Connell.         Larry was the individual who

22    was also part of the team that was working with VA and

23    HUD and came down here when they toured Skid Row and

24    were engaged in some of the negotiations that were

25    ongoing between the city and the White House team.

                                                                    Page 48

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 49 of 151 Page ID
                                 #:1191

 1                      So I would probably get Larry Connell on

 2    the phone with you.

 3                      THE COURT:     All right.         I want to thank

 4    you --

 5                      MR. BRAVERMAN:        Now, whether he's --

 6                      THE COURT:     I'm sorry.         I cut you off.    I

 7    apologize.    Please.

 8                      MR. BRAVERMAN:        Oh, I'm saying that, you

 9    know, he's also the person who's working with FEMA and

10    the White House team right now in regards to the COVID.

11    So I can't vouch for his availability, but we'll

12    certainly give it a try.        He's an Army colleague of

13    mine.    So we have a little bit of pull when we try to

14    get him on the phone.

15                      THE COURT:     Okay.      Well, let's try that

16    level first to begin with.         And there are two questions

17    I’ve already asked.      One, the expansion possibilities of

18    the VA at UCLA, and you’ve got a ton of land, and you’ve

19    got buildings.     Second, the eligibility requirements,

20    and why some of these can't change for Veterans.               And

21    third, what can be built out if you decided not to use

22    some of the existing -- so that’s kind of a precursor to

23    my visit.

24                      One, I'd call you privately to see what's

25    good for you, and I'll come -- and have a discussion.

                                                                   Page 49

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 50 of 151 Page ID
                                 #:1192

 1    Fair enough?

 2                      MR. BRAVERMAN:        Yes, sir.     Sounds good.

 3    And I actually have some of those answers.               So I'll be

 4    happy to have that discussion.

 5                      THE COURT:     Okay.      Thank you, very much,

 6    sir.    I really appreciate it.         Judge Birotte?

 7                      JUDGE BIROTTE:        Thank you, Doctor,

 8    appreciate it.

 9                      THE COURT:     Doctor, thank you, very much.

10                      MR. BRAVERMAN:        You're welcome.

11                      THE COURT:     Okay.      All right.     Let's get

12    to why we originally schedule this meeting.               I didn’t

13    know about the -- going forward.            Going back to 16th and

14    Maple, I read the -- I understand that they -- so why

15    don’t we just move through these quickly.

16                      First of all, this is what it looks like

17    two days ago.     So you only have people living -- and I

18    can't, in 156 pages understand what the -- to the other

19    agency for now -- right?

20                      MR. MARCUS:      I'm sorry.       I didn’t hear

21    that.

22                      THE COURT:     Well, if you -- look at the

23    last four pages -- over to -- but it's to refer over

24    to --

25                      MR. MARCUS:      Are you talking about DTSC,

                                                                   Page 50

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 51 of 151 Page ID
                                 #:1193

 1    the Department of Toxic Substances Control?

 2                      JUDGE BIROTTE:        The lengthy report --

 3                      MR. MARCUS:      Well, the lengthy report --

 4                      THE COURT:     -- page report -- first or

 5    the second page.

 6                      MR. MARCUS:      The bulk of that -- so there

 7    was a four-page memorandum that the city received from

 8    the state.    Attached to that was the 150-something --

 9                      THE COURT:     Right.

10                      MR. MARCUS:      -- page report that was done

11    on a building that happened to be on that site 10, 12

12    years ago.    So there --

13                      THE COURT:     But the -- recommendation is

14    to put it over to -- I don’t want to take your time, but

15    this -- why don’t you pull it up.             This is worthwhile,

16    because this is a significant piece of property, and I'm

17    not directing -- to do anything concerning a specific

18    piece of property.      But this was the initial piece of

19    property.    I'll have to do this by memory.           And it's

20    going to be the last full page.            Well, let's finish this

21    for a moment and just keep looking.

22                      This is what it looks like.          Next one.

23    So it's paved throughout.        Once again -- let's go back.

24    It's just trash.     And then we'll finish this so we can

25    put this down.     I'm walking down the street, and you ask

                                                                 Page 51

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 52 of 151 Page ID
                                 #:1194

 1    yourself, what is trash and what is not.                  Because it's

 2    part of the -- do something, but we can't do something.

 3    So I wanted to give you a demonstration for a moment

 4    about what a waste management person out on the street

 5    would thing.

 6                      Okay.    Is this trash or not?             I mean,

 7    don’t answer out loud because I would be concerned with

 8    what's there.     That might be very meaningful things --

 9    but surprisingly, that's trash.             This is a pickup of

10    about 14th Place and 14th Street where they have a

11    community outreach.       So in this area alone, if you don’t

12    want something, you're supposed to leave it out by the

13    curb.

14                      And they have a -- which I didn’t put up

15    is a -- where the people tell us that that’s voluntary

16    cleanup, et cetera, and they’ve had a good community --

17    people there whose tents -- but that was representation.

18    But we have -- okay.       I don’t know.             Does this

19    represent -- this is trash, and this can be taken --

20    okay.

21                      A human being -- don’t worry about the --

22    okay.   But a person cleaning might take the stuff off

23    the sidewalk.     I'm not sure about that mattress, and I

24    might not take that stuff off the sidewalk.                  And by the

25    way, I might not take the stuff off -- in other words, I

                                                                       Page 52

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 53 of 151 Page ID
                                 #:1195

 1    don’t know how I'd make that decision about what trash

 2    is or not.     Okay.     Hold on -- get even more -- I don’t

 3    know.

 4                        MS. MYERS:     And I hope we'll be able to

 5    review some of these issues, Your Honor.                   Because these

 6    issues are --

 7                        THE COURT:     -- exposure right now.             Next

 8    one.    Next one.      This is not trash.             These are two

 9    little ladies out there.          By the way, I'm not a good

10    surveyor.     One of them, one little lady right here.

11    Every place you go, and trust me, I'm not a good

12    surveyor, people will constantly tell you, Judge, I -- I

13    have a place to stay.        Now, that -- 100 percent.

14                        But then they ask, well, do you need all

15    this.    They say, no, but why is she giving up all this

16    stuff if she's living on the street.                   That’s what -- so

17    that's -- next one.

18                        Now, the first one was right here, right

19    in here.     I guess -- think all of that would be trash,

20    but to the person living there, there might be something

21    right outside that that’s very valuable to them,

22    including a personal belonging.              Next one.       Next one.       I

23    think it's hard to determine -- I don’t know how that

24    gets sorted out -- Human First Alliance, Waste

25    Management people, off the streets -- I think everyone

                                                                       Page 53

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 54 of 151 Page ID
                                 #:1196

 1    is doing their best --

 2                      MS. MYERS:     Yes, Your Honor.

 3                      THE COURT:     -- upset --

 4                      MS. MYERS:     Your Honor, I think it's a

 5    misrepresentation of -- and examples that you're giving,

 6    because I could just equally and we have to The Court in

 7    other proceedings that are ongoing that --

 8                      THE COURT:     Sure.

 9                      MS. MYERS:     -- as you're aware of.     We

10    could give you examples of --

11                      THE COURT:     Well -- I want to apologize

12    to -- misrepresentation, okay.           I apologize.

13                      MS. MYERS:     Not to me.

14                      THE COURT:     -- that's what I'm saying.

15                      MS. MYERS:     And, Your Honor, and we could

16    just as easily show you individuals who all of their

17    belongings very clearly, the tents they were living in

18    were thrown away as trash.         And so I think that's the

19    hard part when this is the issue as it's being framed,

20    Your Honor.

21                      We are not, and nor have our clients in

22    other cases ever thought about that mattress on the side

23    of the road.     But what they have thought about, for

24    example, is the individual who is holding a cart,

25    transporting their property when that's being thrown

                                                                Page 54

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 55 of 151 Page ID
                                 #:1197

 1    away.   And so I think the juxtaposition of the question

 2    of trash versus people's belongings benefits the people

 3    who are in this court to ask them to make these

 4    decisions, but don’t accurately reflect the issues that

 5    are at stake for unhoused people.

 6                      THE COURT:     I don’t want to get involved

 7    with might or why, because you heard me say those carts

 8    are personal property, right?           But I am saying the end

 9    result of what's happening in this litigation between

10    all of you is a -- because that’s -- regardless of who's

11    right or wrong -- and if you make the wrong decision --

12    you're going to get --

13                      MS. MYERS:     That is not true, Your Honor.

14                      THE COURT:     Well ...

15                      MS. MYERS:     That is not true.     The

16    question of the right decision versus the wrong decision

17    is not the issue that was in front of The Court in the

18    cases that Councilmember Buscaino outlined, the

19    questions that are previous -- the issues that are being

20    raised in court are when the city knowingly takes

21    people's belongings and throws them away.           And I don’t

22    believe that it's a chilling effect.

23                      THE COURT:     -- we're not even discussing

24    their property.     We're discussing about where everybody

25    is because of this ongoing litigation and the

                                                                Page 55

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 56 of 151 Page ID
                                 #:1198

 1    indecisions that are taking place are causing this.                So

 2    everybody I think would agree with your position -- not

 3    taking something from --

 4                      MS. MYERS:     But they would not agree

 5    because those are the issues that are clearly before The

 6    Court.    The city has made it clear that they believe

 7    they are entitled to do this.           We do not bring closed

 8    cases.

 9                      THE COURT:     Since we're all in agreement,

10    why is this happening?

11                      MS. MYERS:     That is a question for the

12    City of Los Angeles in terms of their deployment.

13                      THE COURT:     -- ask the City of Los

14    Angeles, I mean, why is this happening?             In other words,

15    I don’t care.     I care a lot about the fact that -- then

16    say gee, we don’t know what it is because -- you were

17    involved, if this would have happened in Orange County,

18    the only reason I got off the bench is I listed three

19    and a half days -- with a very good presentation by the

20    county saying it's all trash.           And Brooke's position was

21    no, you know, a large part of this is not trash.             And

22    after three and a half days we went for a walk down that

23    river.    That's why I got off the bench.           And thank you.

24    So I -- why are we bringing this up?

25                      MS. MILLER:      Your Honor, Christina.      I

                                                                 Page 56

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 57 of 151 Page ID
                                 #:1199

 1    would just like to say that --

 2                      THE COURT:     Louder.

 3                      MS. MILLER:      Sorry.      I would just like to

 4    say that the city never has any intention of throwing

 5    anyone's personal essential property away.               There's no

 6    benefit to the city to people who are living on the

 7    streets to lose personal essential property that helps

 8    them, you know, find their way out of homelessness.

 9    That's not the city's intent ever.

10                      The city does have an obligation to keep

11    the public right of way clean.           And I think the pictures

12    you showed demonstrates that it's very complicated to do

13    that.

14                      THE COURT:     No, I -- Judge Crawford [ph]

15    has a part of this case.        Judge Fischer has ruled on

16    this case.

17                      MS. MYERS:     Not this case.         Different

18    cases, Your Honor.

19                      THE COURT:     Thank you.         But the end

20    result we're seeing out on the street is the chilling

21    effect.    The end result is your streets are laden with

22    garbage.     And if this litigation is causing -- so be

23    it -- is saying, no it's not, it's very clear to you.

24    And if it's so clear to us, why is -- has no answer.

25    But that’s one of the main things we're going to get

                                                                   Page 57

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 58 of 151 Page ID
                                 #:1200

 1    involved in any settlement discussion.
 2                       And that is not redoing what another
 3    judge -- they decided that’s the law, whatever they
 4    decide.     But if this having an adverse effect or not,
 5    how do we do this?        And it's not -- so clear that I'm
 6    asking the question, why isn't this trash being picked
 7    up?
 8                       MS. WEITZMAN:          -- offering services --
 9                       THE COURT:        I can't hear you.       Come on
10    out so we can hear you.
11                       MS. WEITZMAN:          In terms of offering
12    services, the question is, is there trash pickup being
13    offered?     Not only -- I was there in -- is someone
14    offering regular and consistent trash pickup?
15                       THE COURT:        Exactly.       And so if the
16    city's not offering this and it's -- then we will
17    certainly need to discuss with the city why aren't you
18    offering this because this is a health hazard for your
19    clients.
20                       MS. MYERS:        And, Your Honor, we need to
21    not portray all of the trash problems on the streets of
22    the City of Los Angeles as related to homelessness.
23    Because I think the mayor has been explicit that 80
24    percent of trash that exists on the sidewalks is a
25    result of illegal dumping.

                                                                 Page 58

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 59 of 151 Page ID
                                 #:1201

 1                      But the problem is the narrative becomes

 2    that this is all about homelessness.                That the streets

 3    of Los Angeles are dirty because of our clients and

 4    unhoused people.

 5                      JUDGE BIROTTE:        I hear you loud and

 6    clear.    My sense is that this is not about blaming who's

 7    responsible.     It's more, okay, how do we get it clear so

 8    that when there's trash the appropriate folks can deal

 9    with the trash.     And when it's property, then people

10    know.    An example I gave to Judge Carter showed like I

11    guess in one street folks know, this is where you leave

12    the trash.     And they sort of know, that’s trash and the

13    other stuff is not.

14                      How do we get -- because I hear you loud

15    and clear.     You're saying your view is your clients

16    are -- it's clear it's their property, and the city is

17    snatching their stuff, right?

18                      MS. MYERS:     Yes.      And I think one, we'll

19    always allow that.      And two, that is explicitly what's

20    happening, such that when people are given the

21    opportunity to move their belongings, when they're given

22    adequate notice for cleanups, when people know a cleanup

23    is happening, they move their belongings out of the way.

24    And we don’t have fights about that.                But that's not

25    what's actually happening on the streets of Los Angeles.

                                                                    Page 59

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 60 of 151 Page ID
                                 #:1202

 1                      MR. MARCUS:      That's not true, though.

 2                      MS. MYERS:     And --

 3                      JUDGE BIROTTE:         Hold on, hold on.

 4                      MS. MYERS:     It absolutely is what's

 5    happening.

 6                      JUDGE BIROTTE:         Stop, stop, stop.

 7                      MR. MARCUS:      I'm sorry, that's not true.

 8                      JUDGE BIROTTE:         I'm going to give you a

 9    chance.    I promise.

10                      MS. MYERS:     And, Your Honors, I would

11    just like to point out that Councilmember Buscaino had

12    the opportunity to take the floor and talk and framed

13    everything that happened about litigation.             But what he

14    did not talk about were the individuals who brought that

15    litigation.    He did not talk about individuals in other

16    cases in front of other judges, right, that gave rise to

17    these cases.

18                      He did not talk about the fact that one

19    of our clients in a different case, not in front of this

20    court, that involved a woman walking away from her

21    belongings, coming back and had everything thrown away

22    because it was not part of a noticed cleanup because --

23                      MR. MARCUS:      No.     Even when we do a

24    noticed cleanup we still get sued.             I am committed to

25    this process on behalf of the city and on behalf of the

                                                                   Page 60

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 61 of 151 Page ID
                                 #:1203

 1    city attorney's office.        But let's be honest, even when

 2    we give notice, even when we give a proper amount of

 3    notice under the law for the cleanup and we perform that

 4    cleanup as part of -- in accordance with the ordinance

 5    and in accordance with the protocols, we still get sued.

 6                      So you are 100 percent correct.              There is

 7    a chilling effect that is happening in this city and in

 8    this county because we're tired of getting sued, and

 9    we're tired of paying attorneys' fees even when we think

10    we're doing everything right.           We're not being

11    nefarious.    We're not being malicious, but yes, we have

12    a large city with a large number of employees.                 And

13    sometimes mistakes are made.

14                      THE COURT:     We're going to -- we're going

15    to really dig into this in a while.                 This is where we

16    wanted to start the day because this is exactly the

17    passion and commitment on both your sides that we need

18    to hear, understood.      Now hold on -- thank you.             We're

19    going to have lengthy discussions about this, okay.                    And

20    we will work -- but by the way, this wasn’t taken -- and

21    number two, when we drove through this morning -- they

22    have nothing to do with the homeless.

23                      In other words, there -- homeless are

24    responsible for this is a very, very touchy point

25    because look around the city, and we're wondering about

                                                                     Page 61

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 62 of 151 Page ID
                                 #:1204

 1    other areas have the same denigration to it.                 So

 2    homeless can't be blamed for the filth -- it's around

 3    the city, normally 8th Street -- out there.                 So what I

 4    don’t want to hear is that this is a homeless problem.

 5    It's a -- communal problem also.            And so let's get --

 6    discussion, Judge Fischer has already ruled.                 But these

 7    are the touchy points we're going to get into -- each

 8    councilperson.     We need to call -- today.

 9                      MR. MARCUS:      Sure.

10                      THE COURT:     All right.           We were -- so

11    we've got some ideas -- good.           I'm glad that we're

12    playing with passion because this is where we ended up

13    somehow with a city -- dysfunction.                 It can't go on

14    regardless of individual -- taking place --

15                      JUDGE BIROTTE:        I'm going to ask some

16    questions.    And I recognize I may be starting something,

17    but I'm just going to ask, okay, because I'm new to

18    this, all right.     So I think I heard both parts.                I'm

19    just curious in other instances as far as providing

20    notice that we've talked about.            I'm just asking like is

21    that videotaped -- is there some kind of record showing

22    we provided notice to this location, this is going to be

23    moved at this time.      And it's now this time, and this is

24    the stuff that's there and we take it.                 I'm just

25    curious.

                                                                        Page 62

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 63 of 151 Page ID
                                 #:1205

 1                       MR. MARCUS:        Sometimes there is in terms
 2    of videos.     Sometimes there is in terms of taking
 3    photographs of the notices that have been posted.
 4                       JUDGE BIROTTE:          Okay.
 5                       MR. MARCUS:        Sometimes it's recorded on
 6    body -- and sometimes there isn't.                   I'll be completely
 7    honest.
 8                       JUDGE BIROTTE:          Okay.
 9                       MR. MARCUS:        The recordkeeping of the
10    city is not 100 percent ideal.               So sometimes there is
11    proof of that notice, and sometimes there is lesser
12    proof.
13                       JUDGE BIROTTE:          Yeah.
14                       THE COURT:        Now, Michele -- Michele said
15    that you wanted to say something.                   Let Michele say
16    something -- please.
17                       MS. MARTINEZ:          I don’t think any of us
18    here would be -- what we just saw is acceptable.                      And I
19    think we all would -- addressing the cleanup, not just
20    for the homeless population, but for everyone who lives
21    in the City of Los Angeles, whether you're at a park --
22    drove by to look at that site, we saw -- in the parking
23    lot.
24                       And we don’t have to go -- but we all
25    should know that we move forward to wanting to move

                                                                   Page 63

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 64 of 151 Page ID
                                 #:1206

 1    towards an agreement to house the homeless population,

 2    address these issues -- we got to have -- we also need

 3    to understand we're living in a different time.           And so

 4    bringing -- towards the future we have to be sensible

 5    and realize we're dealing with a new normal.          There's --

 6    that impact the county, that is going to impact your

 7    community.

 8                      What we need to figure out is that how

 9    can we all come together to understand that we want to

10    shelter the homeless.      We want to clean up our city, and

11    I believe we can do it.       I believe everyone in this room

12    has the passion, has the smarts, and has been doing this

13    for a very long time.      The difference is, there's a

14    little disagreement about the city not doing its job --

15    property that it shouldn’t take -- I do believe that if

16    we move forward, there has to be outcomes.          There has to

17    be timelines.

18                      So we're going to address wanting to do

19    cleanup.     What does that even look like, and how are the

20    plaintiffs going to agree to what that process is going

21    to move down the road.       I believe that we need to figure

22    that out -- to this, they're not -- and I think you

23    agree that there are steps that we can take where it

24    works out for your clients and works out for the City of

25    Los Angeles.

                                                                Page 64

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 65 of 151 Page ID
                                 #:1207

 1                      MS. MYERS:     Sure.      And I just want to add

 2    one point.    Sorry.    I just want to add one point to your

 3    point, Judge Birotte, because I think it is fair to say

 4    that cleanups have to happen.           I think everyone agrees

 5    with that.

 6                      So in September 2018, a group of

 7    individual organizations represented by us and Catherine

 8    Sweetser and reached out to the mayor's office and said

 9    let's engage on this particular issue.              These are

10    problems that are leading to people's belongings being

11    taken.    And laid out issues and said let's break the

12    cycle, let's not sue on this particular issue.

13                      THE COURT:     Right.

14                      MS. MYERS:     And came up with a number of

15    issues and ways to address the cleanup issue to avoid

16    litigation because it does not sometimes get anywhere.

17    We bring suit when it has to happen, right.

18                      Out of that, it took a year and a half to

19    get the City of Los Angeles to adjust the cleanup

20    notices to indicate the area of the street that was

21    being cleaned so that people knew where to move their

22    belongings.    So there are ways for this to happy, and,

23    you know, to the extent that this is the conversation.

24    But I don’t want the framing to be that every time

25    people's belongings are taken as part of a noticed

                                                                  Page 65

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 66 of 151 Page ID
                                 #:1208

 1    cleanup people rush into court and I --

 2                      JUDGE BIROTTE:        Well, but in fairness,

 3    Shayla, I don’t think that's what's being said.             We're

 4    trying to have a conversation, I mean, and I get both

 5    sides feel very strong about it.            I don’t think -- and

 6    I'm just going to say, I don’t believe that anything,

 7    anyone's walking out of this room thinking that the

 8    homeless are the cause for all the trash in the city.

 9                      There's a whole host of dynamics.          You

10    can drive anywhere in the city.            There's all kinds of --

11    we -- I hear you loud and clearly.             But to Michele's

12    point, it seems to me that we've got to try in this

13    unique forum to figure out if there's a way to do that

14    and expedite it so that the example you just described,

15    and I'm not placing any value on it for purposes of this

16    other than to say if there is a holdup or slow-up or

17    like Dr. Sherin said, some red tape, we can kind of move

18    through that --

19                      MS. MYERS:     Sure.

20                      JUDGE BIROTTE:        -- so that the next time

21    if this issue comes up, well, did you follow the

22    process, yes or no.      If you followed the process, okay,

23    your stuff is gone.      That's the end of the story.         And

24    if you didn’t follow the process, okay, City of LA, we

25    have a problem here.      What are we going to do about it.

                                                                 Page 66

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 67 of 151 Page ID
                                 #:1209

 1                      Seemingly, that would be the ideal

 2    scenario.     You may disagree, but we need to have more of

 3    what you just said.

 4                      THE COURT:     -- let's let Carol Sobel --

 5    she's been patiently --

 6                      JUDGE BIROTTE:        Oh, I'm sorry, Carol.      I

 7    did not mean to ignore.

 8                      THE COURT:     I want to -- she spent at

 9    least six hours, Carol -- so she's been in this

10    litigation ever since -- Carol, I'd like to give the

11    floor over to you.      I apologize --

12                      MS. SOBEL:     It's okay.         I actually -- if

13    you think Shayla is angry, it's a good thing I'm not

14    there.     I am just fuming.     And I have been doing this

15    actually since 2000 when I started with the Justin [ph]

16    case, a property confiscation case on Skid Row where all

17    the black men were arrested.          I have to respectfully

18    disagree with my friend, Judge Birotte about the

19    process.

20                      The reason that the city has been sued at

21    least nine, ten times now is because the city doesn’t

22    pay attention to the court orders and doesn’t think it

23    has to pay attention to the court orders and comes up

24    with different schemes.

25                      So if you want to talk about how you're

                                                                   Page 67

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 68 of 151 Page ID
                                 #:1210

 1    going to resolve this issue, I think that you need to

 2    have a discussion with the city about why it is that

 3    those policies and practices aren't being followed.

 4                      And I’ve had discussions with the police

 5    department about this.       I’ve had discussions with

 6    everyone.     I have offered if they couldn’t tell what was

 7    trash and what was not trash, we had one particular

 8    incident on Skid Row after the ban started to be

 9    implemented, and I offered to bag and tag that property

10    and take it to Chief Beck's office, and he could sort it

11    out.

12                      You know, because I'm not playing games

13    about this stuff anymore.        I do not think that these are

14    incremental solutions, Michele.            I really don’t.    I

15    think that there needs to be something dramatic that

16    occurs.     Because there are -- the problem just keeps

17    expanding.     And if we don’t do something dramatic this

18    time, more than we've done in the past, far more than

19    we've done in the past, we will lose this battle

20    permanently.

21                      But then the other thing I want to say is

22    because The Court took pictures of mattresses and things

23    dumped off of Skid and put in other areas, we have a

24    problem in the city.      And we have a special budget line

25    that the mayor has to clean up the alleyways and to

                                                                   Page 68

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 69 of 151 Page ID
                                 #:1211

 1    clean up the dumping.      We have people who -- you know,

 2    the reason there are refrigerators on Skid Row often is

 3    not because homeless people bring them there, they don’t

 4    have electricity, it's because the people who live in

 5    the upscale lofts, they get renovated, the people who

 6    don’t have trash pickup otherwise or don’t want to wait

 7    for what we call the items pickup, put things in the

 8    alleyways, put them on the sidewalks.

 9                      Even in upscale neighborhoods you drive

10    through and people will have a mattress sitting out

11    there for three weeks.       So we do have a separate

12    approach on that particular type of trash.             And the

13    mayor has a budget for it, and I don’t know why it's not

14    being picked up.     Because that is a totally different

15    program.

16                      But I do think that, you know, I think

17    that there needs to be an honest discussion about this.

18    I texted Michele Martinez earlier.             I'm very concerned

19    about the Council voting to prepare a plan to open up

20    the rec centers.     I don’t know where people are going.

21    People haven’t gone into the motels that we have now.

22    So I don’t understand that.

23                      And I think for the very immediate future

24    we need to know how we're moving people in this time

25    period.    We have a thousand people in the Union Rescue

                                                                 Page 69

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 70 of 151 Page ID
                                 #:1212

 1    Mission at this point, a thousand people.            That is

 2    only --

 3                      THE COURT:     Carol, it's been downgraded

 4    to 400.

 5                      MS. SOBEL:     Well, here's the thing.         That

 6    is a hotspot for COVID-19 in this -- and so talking

 7    about congregate shelters as the future, even in the

 8    short term is just not a good approach for the city.               It

 9    is a waste of money, a threat to people's health and

10    safety, and I think we need to talk about that.            And we

11    need to make sure that what we do now, the money we

12    spend, is going to address the problem and not just push

13    it down the road.

14                      THE COURT:     Okay.      Well, according to

15    Carol I want to say that you -- and I'll say this to the

16    group.    In our court three years ago I didn’t know -- we

17    asked them to put down their swords for a moment, and I

18    got to tell you, they didn’t go -- but when the Anaheim

19    River was cleaned and the Santa Ana River was cleaned

20    allegedly, we'll call it a sweep or whatever you want

21    to.   There were disagreements over what personal

22    property was.     It was not perfect.

23                      Most of the time Brooke and Carol really

24    got out in front of the health workers and out in front

25    of the police who laid back.          And I got to tell you, in

                                                                Page 70

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 71 of 151 Page ID
                                 #:1213

 1    six days or five days, we didn’t have any actions of

 2    violence and -- they told me -- we wouldn’t have any

 3    acts of violence.      And Brooke, you just resolved -- very

 4    professional, gave you a complement the other day.

 5                      That kind of coming together really led

 6    to very few disputes over what personal property was.

 7    Most of our homeless, when they heard they had a hotel

 8    to go to at least, they wouldn’t walk away from some of

 9    those items that caused concern.            I really think that

10    coming together like that was a -- and a model for

11    mental health and a model for the county.

12                      Now, trust me, it was not perfect.              We

13    were -- a lot of the -- but I would continue to

14    encourage that kind of cooperation.                 And the one thing

15    is the Federal Courts are here -- I'm here, you know,

16    Phil's here.     A lot of the judges are lining up and are

17    going to be taking a lot more hands-on approach.                 So

18    it's not just coming to court now.             If we have to walk

19    those streets -- we'll do it.           We'll make the decisions

20    on this -- do you understand that?             Now, that's a lot of

21    walking.    So don’t pass -- hold on, hold on.

22                      So really, we have to get down there on

23    the day that this is going to occur.                 We can make those

24    real-time decisions -- couples, et cetera, we -- as

25    being perfect because with 1,500 people there's a lot of

                                                                     Page 71

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 72 of 151 Page ID
                                 #:1214

 1    problems.    But this, what we're seeing now is -- okay,

 2    it's just not.     And 10 years from now I'll see it again.

 3    Your victories are great legal victories on both sides

 4    that you'll read about in 10 years.

 5                      And this city is disintegrating.              And it

 6    is becoming trashy.      It's hurting our businesses.             It's

 7    going to hurt our jobs.       It's hurting our homes, and

 8    it's hurting our -- now let's -- now.                You know, that's

 9    the end of this.     I love recreational -- so we're going

10    to turn to that and then we'll be able to get you out of

11    here.

12                      We've got a lot of work to do this

13    afternoon in light of what the council decided last

14    night that we didn’t hear about.            I really want to --

15    Marcus get ahold of Mike now and talk to him.                 So if you

16    can flip up for a moment -- well, first of all -- Carol,

17    I'm sorry.     I cut you out.      You started with

18    recreational vehicles.       I wanted to make sure you

19    finished up.     I apologize.

20                      Carol, are you there?             Okay.   I'm just

21    kidding -- six hours.      So Jim, do you have anything to

22    say --

23                      JUDGE SMITH:       I want to thank everybody

24    for giving me an opportunity to virtually get out of the

25    house that I’ve been in for three weeks.

                                                                     Page 72

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 73 of 151 Page ID
                                 #:1215

 1                      THE COURT:     Okay.      Look, I said I wanted

 2    to do this as fast as we could.            You can't leave anyway.

 3    So since you can't leave -- on the last four pages and

 4    basically our first couple pages, it reverses over to a

 5    housing agency.     And I don’t have the acronym for it --

 6                      MR. YOUNG:     DPSE.

 7                      THE COURT:     Yeah -- send it over to

 8    housing for another analysis.           So let me start with

 9    what's wrong with this site because it appears that the

10    recreational vehicles, they always -- along the freeway,

11    right.    They're all the way on 16th Street, right.            And

12    that's where -- self-selecting --

13                      MS. MYERS:     I would not call it self-

14    selecting, Your Honor.       I would say that that is where

15    the city has allowed --

16                      THE COURT:     Okay.      Shayla -- they're

17    parked along 16th Street.

18                      MS. MYERS:     Because there are no other

19    options, Your Honor.

20                      THE COURT:     -- no other options, okay.

21                      MS. MYERS:     Yeah.

22                      THE COURT:     And I get that much.      It's

23    that they're parked on 16th Street, right?

24                      MS. MYERS:     That is true, yes.

25                      THE COURT:     The one question is, do you

                                                                Page 73

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 74 of 151 Page ID
                                 #:1216

 1    want them to stay there, or do you want --

 2                      MS. WEITZMAN:       Judge --

 3                      THE COURT:     We asked that last time, and

 4    we came to an initial agreement on 16th and -- right?

 5    And then we found out -- and now you come up with two

 6    other locations where it seems to cross in terms of

 7    being acceptable, but I haven’t talked to -- Marcus, I

 8    haven’t talked to you about that.             Shayla, I haven’t

 9    talked to you about that.        And one of those is a

10    location that Los Angeles --

11                      MR. MARCUS:      On 8th Street?

12                      THE COURT:     Yeah.

13                      MR. MARCUS:      There's one on 8th and one

14    on Los Angeles.     Those are the two locations that I know

15    have --

16                      THE COURT:     It's what I'm going to call

17    Guarantino's [ph] parking lot.           So when you look at

18    that, is that acceptable to you for recreational

19    vehicles?    Because it seems awfully small for the number

20    of vehicles you have out there --

21                      MR. MARCUS:      Well, that site can fit

22    almost the same number of RVs as the 16th and Maple site

23    could have fit.     I believe the first estimates is we can

24    put 18 RVs at that site in Los Angeles.

25                      THE COURT:     Yeah, but the Maple Street

                                                                 Page 74

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 75 of 151 Page ID
                                 #:1217

 1    site is --

 2                      MR. MARCUS:      There's only about 22 RVs

 3    that we could have put on that site because you're not

 4    allowed to put them under the freeway.               You're only --

 5                      THE COURT:     Oh, I see.

 6                      MR. MARCUS:      There's only two usable

 7    spots on the wings, so to speak, of that property.               So

 8    there was only about 22 RVs that we could place there.

 9                      THE COURT:     I see.

10                      MR. MARCUS:      So it's a very similar

11    number.

12                      THE COURT:     And that's because it's

13    hazardous, right?

14                      JUDGE BIROTTE:        You can't have it under

15    the freeway.

16                      MR. MARCUS:      Yeah, you can't have --

17                      THE COURT:     -- fumes, right?         That's what

18    the --

19                      MR. MARCUS:      There's a few separate

20    issues.    The potential of environmental issues involving

21    the site as a whole is one thing.             There's a separate

22    restriction about having people sleeping under freeways,

23    whether it's from fumes or the freeway collapsing in

24    earthquakes, I don’t know what it is.               But you can't put

25    residences under freeways.

                                                                   Page 75

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 76 of 151 Page ID
                                 #:1218

 1                      THE COURT:     -- people, they're not

 2    supposed to be under the freeway, right, it's hazardous.

 3                      JUDGE BIROTTE:        Right.

 4                      MR. MARCUS:      Yes.     Yeah.   Correct.

 5                      THE COURT:     Right.       Well, most of the

 6    homeless people when you drive around are under freeways

 7    or overpasses for one reason.           They get some shelter

 8    from the rain.     So what I'm hearing is they -- it's

 9    harmful on this site at 16th and Maple to have human

10    beings living under the freeway.            It's harmful to park

11    recreational vehicles in this location, but yet

12    throughout the cities, that’s what they're doing.              And

13    so if that’s the case, why is that --

14                      MS. WEITZMAN:       It would be better if the

15    city and county --

16                      THE COURT:     It's occurring because you

17    don’t have enough housing.         It's just as simple as that.

18    I mean, just bottom line.        If you have the housing, and

19    I -- about what the quality of that housing is, this

20    problem gets resolved.       And by the way -- would probably

21    get resolved -- trust me you have hours.

22                      So if we get housing, these properties

23    seem to be manageable and dissipate both in terms of the

24    belongings and public health.           It's just as simple as

25    that.   And there doesn’t seem to be the -- although I

                                                                 Page 76

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 77 of 151 Page ID
                                 #:1219

 1    think that there's commitment now -- the council and the

 2    county to get this done, and that's -- it's never going

 3    to come again.     This is it.

 4                      So if you were to pick a site, there's

 5    another site that we agreed to out by MacArthur Park.

 6    I'd only call that 8th Street.           I’ve got some pictures I

 7    can email you.     But that size lot is in Gil Cedillo's

 8    district.    The Los Angeles site is in Huizar's district.

 9    I don’t feel comfortable with a pledge to go to each

10    district to get their commitment out of any of this

11    today without having Gil Cedillo involved because he's

12    done so much out in his district.             And that's the kind

13    of, I hope, personalization we hope to bring to the

14    table so that our district council people are on board.

15                      So I'm going to take out the -- I'm going

16    to take out the 8th Street site for just a moment and

17    talk about Los Angeles.       The problem is that even if you

18    have a sixth -- but why with the number of people and

19    the inadequacy you pointed out are we limiting ourself

20    to a site for the 16 vehicles it accommodates now when

21    we probably have more vehicles out there in the

22    immediate area?

23                      So what we're doing is just the bare

24    minimum to get the 16 vehicles to be kept off the

25    street, which might solve it today.                 Why don’t we

                                                                     Page 77

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 78 of 151 Page ID
                                 #:1220

 1    take -- shelters, I think there were only -- able to get

 2    like 50 of them in the country at the time.                 Why aren't

 3    we taking those homes and talking about putting them on

 4    a Los Angeles lot?      It's closer to your services

 5    downtown, right?

 6                      On the recreational vehicles, why don’t

 7    we leave them there for the time being because they

 8    self-selected because they didn’t have room in the

 9    parks, and developing and seeing if we can get that 16th

10    and Maple -- now it's coming back to me, and I respect

11    this because -- yeah, somebody tell me, since you know

12    this, where -- safe parking places.                 This isn't the

13    place.    Where are they?      You know your city.           Where

14    is -- self-park, right beside a freeway.                 You have made

15    more permits than you can possibly imagine, put the

16    homeless right beside the freeway.

17                      So now I'm hearing -- Marcus no

18    disrespect, I'm hearing that this is not a safe place,

19    and I agree with it.      But our homeless are getting

20    committed into locations by the freeways -- so if you

21    waiving them, why aren't you waiving it -- 16th and

22    Maple.    I don’t get it.

23                      MR. MARCUS:      Your Honor, I'm not familiar

24    with --

25                      THE COURT:     Yeah, I want you to become

                                                                     Page 78

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 79 of 151 Page ID
                                 #:1221

 1    familiar with it.

 2                      MR. MARCUS:      -- if there's any difference

 3    between being near a freeway and being under a freeway.

 4    There's a big difference.

 5                      THE COURT:     Oh.

 6                      MR. MARCUS:      Big, big difference.

 7                      THE COURT:     Then, what would your

 8    response to the person -- this freeway?

 9                      MS. MITCHELL:        Under the freeway --

10                      THE COURT:     We can't hear you.

11                      MS. MITCHELL:        Thank you, Your Honor.

12    Under the freeway -- and so we are still concerned about

13    people being under the freeway throughout Los Angeles.

14    We could say that they all need to be cleared out, all

15    of them.

16                      THE COURT:     Listen to the argument for

17    just a moment on both your sides.             If you asked The

18    Court to clear for public health reasons under the

19    freeway, let's just say Judge Birotte, Judge Carter,

20    Judge Gutierrez, Judge Carney, name the lot -- motion

21    whether -- they're going to go right into your

22    residential areas just like they did when we had 800

23    people walking away from the river in Anaheim.

24                      Let me walk through this scenario for a

25    moment.    When you start asking The Court to do things

                                                                 Page 79

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 80 of 151 Page ID
                                 #:1222

 1    because we might just say for public health reasons

 2    there is no reason for people after this discussion to

 3    be under any freeway, and that's where they all are.

 4                      And now your folks are getting scattered.

 5    They go to the residential areas, Marcus, where your

 6    constituents are beside themselves because they spotted

 7    a homeless person and they didn’t like driving by and

 8    seeing them, and now they're camping in their backyard.

 9    Now, that's exactly what happened.

10                      We went through 11 camps.           I lost count.

11    We've been through kind of 11 different, from the

12    railroads on down the -- encampments at minimum of 100

13    or more.    And unless we've got some place to put them,

14    that's exactly where these folks are going to go because

15    they’ve got nowhere else to go.

16                      So do you want us -- does somebody want

17    to -- freeways underneath?         I don’t hear anybody.       Do

18    you, Andre?

19                      JUDGE BIROTTE:        No.

20                      THE COURT:     Nope.        So what we've got here

21    is we've got the status quo.          We've got people --

22    underneath the freeway -- from what I hear is -- public

23    health concern.     Because quite frankly there's another

24    problem in play, and that is it's going to scatter them

25    up in those -- areas if we break up those encampments.

                                                                  Page 80

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 81 of 151 Page ID
                                 #:1223

 1    So what's the answer?      It's continuing housing.             It's as

 2    simple as that.

 3                      Now, we're going to -- long-term support,

 4    positional quality -- space, I get that.                 You heard Dr.

 5    Sherin, and that is, we've got to get these folks into

 6    something, okay, to begin with, to build anything in the

 7    future.     How bold is the commitment?              I'll say it again.

 8    We've got -- I perceive and maybe -- it calls for a

 9    FEMA-like response.      And it's been out in front two

10    years saying that.

11                      Why would the Federal Court be nipping at

12    his -- for that type of commitment?                 Just call him

13    sometime.     He's working night and day.              So I don’t mean

14    to say there won't be disagreements with The Court or

15    motions in the future, but that seems to be along with

16    the -- the very commitment we need, that we should have

17    had in the past involving the same people in the past.

18    It doesn’t make any difference.            It makes no difference.

19    How are we going to get this housing?

20                      And then I'm hearing, hey Judge, this is

21    small -- no, it's not.       You get the recreational

22    vehicles going, and I can name a whole bunch of --

23    right, Michele -- pre-safe parking, okay -- just because

24    we found one recreational lot.           So I still don’t get --

25    is useful.     And if it's not usable, then why can't we

                                                                     Page 81

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 82 of 151 Page ID
                                 #:1224

 1    let the 16 vehicles in the 16 spaces we've got right now

 2    and use the Los Angeles right now so we can use these

 3    tents to get them out.       Could we do that?       Can we get

 4    that --

 5                      MR. UMHOFER:       I suppose that the question

 6    is probably -- what would we process -- determination

 7    based on this report that there's potential problems.

 8    What would be the process of coming, obtaining a

 9    variance, what would be -- what would make this site

10    possible despite --

11                      MR. MARCUS:      And that's what we're

12    working on --

13                      THE COURT:     Yes.      See, here's the

14    problem.    I believe that.      I think we're working.

15    What's frustrating me and causing me to roar is that

16    we're working on it.      Because your office has gotten so

17    big that quite frankly any time it gets into your

18    office -- it's in my office, it's in my stack of papers.

19    I will get --

20                      MR. MARCUS:      Your Honor, just --

21                      THE COURT:     No, no, hold on, Marcus.

22    You're not -- counsel, and that's not the intention by

23    people who have been in this -- it's just what we are.

24    We've got to cut that real-time, into real-time.              We've

25    got to cut that logistics line and get those full

                                                                   Page 82

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 83 of 151 Page ID
                                 #:1225

 1    support -- like that.      And that's -- with all the drama

 2    last time, hey, well, why can't we get it done today.

 3    Well, why can't we get it done today.

 4                      It was supposed to go over to health

 5    hazard or somebody else.        Why don’t we have that -- why

 6    am I waiting 10 days for this?           And if we don’t have a

 7    lot for 16 vehicles, if they want to -- by the way, they

 8    can't move now.     Until I talk to -- this park isn't

 9    pressing for any movement because her process is the

10    homeless may be better off with self-selection of

11    recreational vehicles and tents.            We need to pay respect

12    to that.

13                      And maybe we're not moving people right

14    now -- that makes -- maybe we take some of these -- you

15    need time for that.      We're not doing that today.        But

16    for God's sakes, the logistics line is so long that it

17    kind of throws together this bureaucratic whirlwind that

18    the next person's going to do something.            So, Marcus,

19    now I'm back to you.      That's my frustration.        And it's

20    not with you.     It's just --

21                      MR. MARCUS:      And I share that

22    frustration, as does many people within the city.

23                      THE COURT:     Can you and Mike help me cut

24    that?

25                      MR. MARCUS:      Well, we don’t have the

                                                                Page 83

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 84 of 151 Page ID
                                 #:1226

 1    ability to disobey state law.

 2                      THE COURT:     -- yeah, we do by agreement.

 3    Let me say that again.       Yeah, we do by agreement.          And

 4    I'll cover for you on that.          In other words, if I have

 5    the power right now and you all agree, I'd say move your

 6    16 vehicles to that underpass at your first opportunity,

 7    okay.   Listen, when I say let's put up 50 tents also --

 8    Los Angeles piece of property when it comes to the

 9    fellow court -- I'll take blame for that -- I'll take

10    the blame for it.      Judge, you violated state law, okay.

11    But it's to your benefit and you agree to that, then I'm

12    the one taking the risk, right?

13                      MS. MILLER:      Your Honor, can I just say

14    the city stands ready to set up the safe parking program

15    at the 749 South Los Angeles site because there's no

16    environmental issues.      We own the site.           It's owned by

17    Department of Water and Power.           So we stand ready to do

18    that if that is something that’s agreeable with the

19    other court.

20                      THE COURT:     The Los Angeles site.         That’s

21    for safe parking.

22                      MS. MILLER:      Right.

23                      THE COURT:     I love it.         First of all,

24    thank you.

25                      MS. MILLER:      On a voluntary basis.        We

                                                                   Page 84

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 85 of 151 Page ID
                                 #:1227

 1    would never clear out the RVs.

 2                      THE COURT:     Yeah.

 3                      MS. MILLER:      We would never say you have

 4    to come here.     We would make it available if people

 5    wanted to use it.      And if they didn’t want to use it, I

 6    think that's a great opportunity to talk about whether

 7    or not it could be a place for the pallet shelters as

 8    you mentioned.

 9                      THE COURT:     Then, could we do this.        If

10    and when it's safe -- could we move the recreational

11    vehicles there, but still work on the 16th and Maple?

12    Because if we can use both sides, frankly the folks are

13    better off closer to facilities on the Los Angeles site

14    than they are in the recreational vehicles because

15    they're more independent recreational vehicles down

16    here.   They’ve got something with them.            The folks

17    living underneath that freeway don’t have a thing with

18    them.

19                      MS. MILLER:      Okay.

20                      THE COURT:     And if you -- I'll go over

21    tomorrow.    I mean -- they're not kidding.           I mean, if

22    you want to take -- we'll take a little walk -- they

23    don’t -- this city absolutely has the best opportunity.

24    We have housing to get rid of all of these problems that

25    are taking -- time, trash in the city, however you view

                                                                 Page 85

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 86 of 151 Page ID
                                 #:1228

 1    that, and the city is going to spend hundreds of

 2    millions of dollars more when we don’t have it, for the

 3    money we spent now -- by the way, there's a lot of

 4    dedicated funds.

 5                      There's a lot of dedicated funds that

 6    aren't going to hurt.      Carol, I wish you were still

 7    there.    Is she back?    That aren't going to hurt if we

 8    perceive to take away from people who are coming out.

 9    Carol pointed out to me there's a billion dollars --

10    state.    And Carol, thank you for coming back.               Carol?

11    Carol?

12                      MS. SOBEL:     Yes, I'm here.

13                      THE COURT:     Carol, do we have 100 billion

14    dollars -- a billion dollars up in the state some place?

15    I was just singing your praises about the fact that

16    trying to unlock this money, quite frankly that was

17    dedicated to homeless people that quite frankly they

18    don’t take away from the general proffers and the -- in

19    the city right now.      This is money that was supposed to

20    spent for homeless.      Could you explain --

21                      MS. SOBEL:     Exactly.           Mental health

22    services act money.      It is a renewable source of money

23    because it's built on the millionaire's tax.                 Although

24    given COVID-19 there are probably fewer millionaires in

25    California.    But it is -- the county has not spent it.

                                                                     Page 86

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 87 of 151 Page ID
                                 #:1229

 1    I know that they plan to spend some now, but with almost

 2    a billion dollars, if not more at this point, they could

 3    take even, you know, half of that for now.

 4                      It would require a legislative change to

 5    allow them to spend it in a way that actually gets

 6    people with mental health issues more directly into

 7    housing and pay for the housing.            Right now it only pays

 8    for the services, but it clearly needs to change.

 9                      So I think that that would be an easy

10    legislative fix, even as a one-time thing.            And as I

11    said, it is a renewable source of money.            It isn't

12    additional taxes on people, and it would make an

13    incredible difference.

14                      THE COURT:     Yeah, thank you.      Carol

15    shared that with me and educated me about that.            I

16    wasn’t aware of it.      But that's dedicated money that

17    doesn’t detract from the present crisis that the city's

18    in.   So, Andre, where do we go from here?           It would seem

19    to me that it's -- in a formal agreement if we literally

20    have -- representation that when we lift the

21    restrictions we can initially use the Los Angeles site

22    for recreational vehicles to begin with.            So if you need

23    more time --

24                      MR. MARCUS:      You're talking about the

25    site on Los Angeles?

                                                                Page 87

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 88 of 151 Page ID
                                 #:1230

 1                      THE COURT:     Yeah, Los Angeles Street.

 2                      MR. MARCUS:      Yeah.      We're trying to set

 3    that up as quickly as we can.

 4                      MS. MYERS:     Great, Your Honor.

 5                      THE COURT:     Right.       And then can we do

 6    this?    Can we then look at that 16th and Maple about

 7    moving the vehicles over there and maybe pallets -- you

 8    want the folks to be out from underneath the freeway,

 9    going to this initial site -- on Los Angeles.             In other

10    words, you want the trailers to be made for the time

11    being.    You want to give the folks underneath the

12    freeway an option because they would move tomorrow --

13    and are you -- or do you want to use the -- because by

14    the way -- if you had a space right now, they’ll

15    actually --

16                      MS. MYERS:     The folks who are currently

17    living in the underpass at the 16th and Maple site.

18                      THE COURT:     Yeah -- we're poisoning them

19    because they're living under -- underpass like all the

20    homeless in the city.

21                      MS. MYERS:     That is happening, yes.

22                      THE COURT:     Okay.      So all I'm saying is

23    be careful what you bring to The Court.             I mean --

24    litigation because there could be ramifications where

25    you come into court and say on 16th and Maple underneath

                                                                 Page 88

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 89 of 151 Page ID
                                 #:1231

 1    the overpass it is unhealthy, and then their argument

 2    would be -- why isn't every underpass being cleared.

 3    And then watch what happens on the city side, the county

 4    side when all these folks underneath your underpasses go

 5    out to your residential area, watch the backlash of your

 6    citizens because that -- from Santa Ana.             Okay.   So why

 7    don’t we summarize --

 8                      JUDGE BIROTTE:        It sounds like there's an

 9    agreement a little bit.       I mean, so -- well, yeah, it

10    sounds like there's an agreement.             There's some things

11    that I want to follow up maybe with Carol and Joann [ph]

12    and Scott maybe later.       But it sounds like at least as

13    it relates to the site we have an agreement.

14                      MS. MARTINEZ:       So the agreement is for

15    Los Angeles Street to -- is it RV vehicles, or is it --

16    the pop-up homes, the pallet homes.

17                      MS. MILLER:      We're willing for it to be

18    for either.    The issue we were trying to address was the

19    fact that there were RVs there.            That’s what I

20    understood to be the issue from last week.             And so the

21    conversations we've had with our departments to date has

22    been around RV safe parking.

23                      MS. MARTINEZ:       So if the plaintiffs agree

24    to keep those that are currently on 16th and Maple as

25    is, status quo, and then utilize the Los Angeles site

                                                                   Page 89

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 90 of 151 Page ID
                                 #:1232

 1    for the pop-up -- the pallet homes for the Los Angeles

 2    site, would you guys be okay with that?

 3                      MS. MILLER:      We'd be willing to explore

 4    it.     That's not the conversation --

 5                      MS. MARTINEZ:       Okay -- clear because the

 6    Judge --

 7                      MS. MILLER:      But we can bring that back.

 8                      MS. MARTINEZ:       There are an additional 16

 9    RVs at the Los Angeles site is what you guys are willing

10    to accommodate.     But you're willing to explore the pop-

11    up --

12                      THE COURT:     I'm not --

13                      MS. MARTINEZ:       Okay.

14                      THE COURT:     I -- in this room we can make

15    a decision in real-time.        And so if you need to make a

16    phone call, that's great.        Explore means another week,

17    another month, that’s what has to stop, no -- and I'm

18    not the type -- sitting down here on a small decision

19    like this, nor Kathryn's time, but these decisions have

20    to be made --

21                      MS. MILLER:      Yeah.      So the decision we

22    were asked to come back with was on safe parking.             So

23    that's what we came back with.           So that's what we would

24    let -- if we're all in agreement on moving forward with

25    that, we'd love to go ahead and execute on that.

                                                                 Page 90

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 91 of 151 Page ID
                                 #:1233

 1                      MS. MARTINEZ:       So, Shayla, are you okay

 2    with adding additional safe parking spaces on the Los

 3    Angeles site and moving, and having a different

 4    conversation later on about the --

 5                      MS. MYERS:     Sure.

 6                      MS. MARTINEZ:       Fantastic.    Alliance?

 7                      MS. MITCHELL:       I have a question.

 8                      MS. MARTINEZ:       Okay.

 9                      MS. MITCHELL:       Because the issue that we

10    were coming up against last week was the SB211, and the

11    concern about having a setback and enough setback for

12    the pallet shelter underneath the freeway.            And so my --

13    and that's not our objective -- I want to be very clear.

14    If we can still utilize the 16th and Maple location,

15    which I think we should be able to, just by -- that

16    location is already paved.         We were just there this

17    morning.    There were some cracks, but if you just re-

18    pave that -- that would take care of virtually all of

19    these -- we can get that done and we can get that done

20    quickly.

21                      THE COURT:     Yeah.

22                      MS. MITCHELL:       And that way we can put

23    RVs and cars there and put the pallet shelters in Los

24    Angeles.    And I understand that we want something done

25    today, and so you're fine with that -- the RVs on the

                                                                 Page 91

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 92 of 151 Page ID
                                 #:1234

 1    Los Angeles side.      That’s fine --

 2                      THE COURT:     -- let me --

 3                      MS. MARTINEZ:       So what would this

 4    timeline look like?      I'm about -- I'm about timelines.

 5    So if that is your position, and if we were to -- and

 6    the City of Los Angeles agreed to that, what would be

 7    the timeline, 15 days, 30 days, 90 days, 120 days?

 8                      THE COURT:     Why isn't this just a phone

 9    call?   Now, hold on.     I don’t think -- let me give you a

10    perfect scenario.      It comes from Judge Birotte.            The

11    perfect scenario is that the recreational vehicles along

12    16th probably have some kind of small community going.

13                      MS. MARTINEZ:       Yes.

14                      THE COURT:     In a perfect scenario from

15    their standpoint you probably get a lot of compliance if

16    they were moved to 16th and Maple.             It's one lot.     It's

17    a block and a half or two blocks away.              And you know

18    what you wouldn’t get somebody saying, well, I'm not

19    going -- and all that.       You'd probably get people --

20    it's fenced for goodness sake.           And the Los Angeles

21    Street we could get pop-ups, and we could get people out

22    from underneath the freeway.          So we really got two

23    things going.

24                      You’ve got your recreational vehicle

25    people who will already be housed, moving a short

                                                                  Page 92

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 93 of 151 Page ID
                                 #:1235

 1    distance away to a gated area.           You’ve got your people

 2    underneath the freeway or wherever they chose in that

 3    area, out from underneath that freeway and over to the

 4    pop-up tent.     And it just -- from my standpoint should

 5    require a phone call.

 6                      MS. MILLER:      Your Honor, I would appeal

 7    to The Court that we handle the 16th and Maple and the

 8    safe parking as two different matters, mainly because we

 9    don’t have enough information on the 16th and Maple site

10    to move forward.

11                      What we do know is that we have site

12    control of 749 South Los Angeles, and so I would love if

13    we could move forward with this opportunity while we

14    gather the information we need for 16th and Maple and do

15    whatever is appropriate on that site once we have the

16    information.     If it's safe parking, we'll do both.          If

17    it's flat pallets, we'll do pallets and safe -- we'll do

18    whatever makes sense, but I really think we could --

19                      MS. MARTINEZ:       -- answer in the next 15

20    days.

21                      THE COURT:     Not that long --

22                      MS. MARTINEZ:       -- and take initial steps

23    to --

24                      THE COURT:     Can we leave the recreational

25    vehicles where they are right now?             And then can we get

                                                                 Page 93

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 94 of 151 Page ID
                                 #:1236

 1    the Los Angeles site for the pop-up tents now?            Can we

 2    get the people out from underneath the freeway?            That

 3    way, Christina, we can utilize the tents that we got

 4    that aren't even being used right now.

 5                      And if you got the Los Angeles site,

 6    you’ve got -- still in the same place without moving

 7    them.    It's on 16th.    So we're not -- all that nonsense.

 8    And we've got 50 more people or 100 more people off the

 9    street right now.      That's a tremendous accomplishment.

10    And -- Christina needs some time to check with whomever.

11    I don’t want to -- decision like this for goodness sake.

12    Maybe -- or somebody out there, a phone call away, but

13    that’s the real-time they need.            Can we just place the

14    phone call and get a yes or no?            Because we need to

15    discuss with somebody, and it's -- she told me the

16    sites --

17                      MR. MARCUS:      It is, but there's --

18                      THE COURT:     Then why don’t we put people

19    there?     Because that way we've got 50 extra people kept

20    off the street.

21                      MR. MARCUS:      Because, again, there are

22    state laws and restrictions that require us to go

23    through certain -- that we have to make sure it is

24    appropriate to put the housing on and not just an RV on.

25    Those are restrictions that have not been waived under

                                                                Page 94

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 95 of 151 Page ID
                                 #:1237

 1    the governor's emergency orders.            So we still have to

 2    follow state law.

 3                      JUDGE BIROTTE:        You're saying -- are you

 4    certain of that?     In other words, is there some research

 5    that leads you to believe that putting pallets there

 6    might raise an issue?

 7                      MR. MARCUS:      It's based on my experience

 8    at 16th and Maple.      And what happened at 16th and Maple

 9    is when these issues got raised, the solution for that

10    issue is a different solution if we're only putting RV

11    safe parking there versus if we're putting the pallet

12    structures there.

13                      JUDGE BIROTTE:        Okay.       But we don’t know

14    that for certain, right?

15                      MS. MILLER:      Right.

16                      JUDGE BIROTTE:        On the lot --

17                      MR. MARCUS:      Correct.

18                      MS. MILLER:      Right.       We'd like to get the

19    information.     If the environmental testing says do not

20    put pallets here, this is only okay for RVs, we will

21    move forward with that solution.            In the meantime, we

22    have a site that we have already vetted to be

23    appropriate for safe RV parking.            And so there's enough

24    RVs out there.     We could probably use both sites for

25    that purpose.

                                                                    Page 95

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 96 of 151 Page ID
                                 #:1238

 1                      MS. MARTINEZ:       So I guess the point is,

 2    is we want to maintain status quo at 16th and Maple

 3    until you get a response.        In the meantime, we're going

 4    to open the Los Angeles to add more RV vehicles as a

 5    safe parking.

 6                      MS. MILLER:      That -- right.

 7                      MR. MARCUS:      Yes.

 8                      MS. MILLER:      It would be available for

 9    whoever needs it, yes.

10                      MS. MARTINEZ:       Are you guys okay with

11    that?

12                      MS. MYERS:     Yes.      The one thing I would

13    say is we would also be okay to say if you can do it as

14    safe parking, great.      If in the next three days you can

15    resolve that you can do it for pallets, even better and

16    also great.     But and defer -- but in five days do one or

17    the other, and that would be great.

18                      THE COURT:     And here's the benefit.

19    Every person we can get off the street -- is --

20                      MS. MYERS:     Agreed.

21                      THE COURT:     And what I'm worried about is

22    that -- such a good job getting these that they're still

23    sitting there.     I mean, as fast as we get those pallets

24    up, they're still sitting there.

25                      MS. MYERS:     Yeah.

                                                                Page 96

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 97 of 151 Page ID
                                 #:1239

 1                      MS. MARTINEZ:       I think we can do both

 2    things.     So as of tomorrow we get pallets and -- Los

 3    Angeles.     Is that a fair statement?

 4                      MS. MILLER:      So two to three weeks is a

 5    very aggressive timeline for setting up a safe parking

 6    program.     We have to contract with someone to provide

 7    the services.     We have to get security.           We have to get

 8    the porta-potty.     It's not -- I just -- I mean -- I

 9    would defer to --

10                      MS. MARTINEZ:       That’s why I said 15 days

11    is --

12                      MS. MILLER:      Yeah.

13                      MS. MARTINEZ:       So you believe you can get

14    this done in 15 days.

15                      MS. MARSTON:       It would be really tough to

16    do within 15 days.

17                      MS. MILLER:      I would just say, if you

18    want to do it safely, that’s how long it would take.              If

19    you want to just open up the lot and say here you go

20    RVs, that's a totally different story.              We could do

21    that.     We could do that today, but that's not --

22                      JUDGE BIROTTE:        -- is going to get upset,

23    but we just done it without -- is there potential

24    liability by just opening it up?

25                      MR. MARCUS:      At the Los Angeles site?

                                                                  Page 97

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 98 of 151 Page ID
                                 #:1240

 1                      JUDGE BIROTTE:        Yeah.

 2                      MR. MARCUS:      No, that's the site that

 3    we're vetting.

 4                      JUDGE BIROTTE:        No, no --

 5                      MR. MARCUS:      We're talking about setting

 6    up the services, putting in a new sewer line, things

 7    like that to support the people who are going to be

 8    living there.

 9                      JUDGE BIROTTE:        Oh, okay.

10                      MS. MILLER:      Security guards, that's what

11    makes it safe.

12                      MR. MARCUS:      If you just want to open up

13    an unfenced parking lot and let people sleep there, I

14    mean, you could do that.        Again, I fear I'm going to get

15    sued by someone who --

16                      JUDGE BIROTTE:        Right.      That's my point.

17    That's what I'm saying.        Are you --

18                      MR. MARCUS:      Yeah.      If we don’t have the

19    security, if we don’t have the provider resources, then

20    yes, we're opening up the city to more liability.               And

21    that's the whole point of this process is to avoid that

22    liability.    That's why unfortunately it takes time to do

23    it the right way.

24                      JUDGE BIROTTE:        Right.

25                      MR. YOUNG:     I from my own personal -- I'd

                                                                   Page 98

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 99 of 151 Page ID
                                 #:1241

 1    just be curious to hear kind of what is part of that 15-

 2    day process.     So I think we all would benefit from kind

 3    of -- what is actually needed to do so we can all

 4    appreciate kind of how quickly the time limit is.             I

 5    don’t know if Christina or Heidi --

 6                      MS. MILLER:      I mean, I don’t know if you

 7    want to --

 8                      MS. MARTINEZ:       -- process for safe

 9    parking out --

10                      MR. YOUNG:     To set it up and why it's 15

11    days.

12                      MS. MARSTON:       Yeah.     So generally, yeah,

13    in this case we would have the site secured.             So that's

14    done.   We would need to contract the provider to make

15    sure they have services.        So finding the capacity, we

16    would need to contract the security and make sure they

17    get on-site.     Make sure the site's ready with sewer

18    lines and all of the --

19                      MS. MARTINEZ:       Don’t you guys have

20    contractors -- and providers?

21                      MS. MARSTON:       We do, but it's site by

22    site.   Our procurement, the way that our procurement is

23    structured requires us to do individual contracts.

24                      MS. MARTINEZ:       Okay, got it.

25                      THE COURT:     And why -- I mean, I love the

                                                                 Page 99

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 100 of 151 Page ID
                                  #:1242

 1     fact that we actually -- I love the permanency of that,

 2     whether it's recreational vehicles or people.              But in

 3     the meantime -- how long does that take?              I mean, I

 4     worry about that type of infrastructure, holding up just

 5     getting people into shelter where I could put a couple

 6     toilets down there and get a couple sanitation stations,

 7     which is better than 99 percent.

 8                      And just doing those simple things I

 9     don’t want to have a delay.         And then we could move the

10     commodes out and put the sanitation stations back to

11     where -- we're going to -- we used -- in fact, we would

12     take them off of some places that we put them into,

13     right.

14                      MS. MARSTON:       As a frame of reference for

15     normal sites when -- from the time that we award a

16     contract to the time it's set up, we give the providers

17     a 90-day period to get it going.           It can be condensed

18     because we have some of the things solved for already,

19     but they're trying to solve in that 90-day period.                But

20     30 days would be probably the fastest.

21                      MS. MILLER:      Two to three weeks is very

22     aggressive, and we're committed to making that happen.

23                      MS. MARTINEZ:       -- takes 30 days -- wasn’t

24     in agreement, but -- so I know it takes 30 days --

25     didn’t have to tell me that.         I know.       So that's what it

                                                                  Page 100

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 101 of 151 Page ID
                                  #:1243

 1     takes, I know.    So --

 2                      MR. YOUNG:       Just another thing we need to

 3     be considerate of is at the same time this is going on

 4     there is a massive scale-up --

 5                      THE COURT:       I'm sorry.         I can't hear you.

 6                      MR. YOUNG:       There's a massive scale-up,

 7     project -- which requires service providers, too.

 8                      THE COURT:       So.

 9                      MR. YOUNG:       So there is capacity.           So the

10     fact that we're even hearing 15 days, I think it's

11     remarkable, just based on what I'm hearing.                So I

12     just --

13                      MS. MARSTON:         In the last 15 days we put

14     more than 1,000 people in hotels, and we're continuing

15     that phase, so --

16                      THE COURT:       -- one more -- right?

17                      MS. MARSTON:         Yeah.

18                      THE COURT:       Okay.       I also want -- we got

19     50 pop-up tents out there doing nothing.

20                      MS. MARTINEZ:          So, Judge, this area --

21     are we -- we're going remain status quo on 16th and

22     Maple and -- to provide that Los Angeles site with all

23     the resources that it needs to get it up and running.

24     Is that what you're thinking?

25                      MR. MARCUS:        Yes.

                                                                    Page 101

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 102 of 151 Page ID
                                  #:1244

 1                       MS. MARTINEZ:      So are we okay with that

 2     process?     It's going to take the 30 days to get this

 3     online.     Are we okay with that?

 4                       MS. MYERS:    Yes.      And I would -- we are

 5     also cognizant of the Project Room Key issue.             And I

 6     think from our perspective we are more concerned about

 7     that in this particular moment is the real crisis that

 8     unhoused people are facing now.           I mean, and I

 9     understand the desire to move both forward, and I really

10     appreciate Your Honors doing that --

11                       THE COURT:    No, no, there's something

12     different about -- Project Room Key necessarily isn't a

13     purchase.     Sometimes it's a lease.

14                       MS. MYERS:    Sure.

15                       THE COURT:    So when that lease runs

16     out -- you see what's being presented here is property

17     already owned --

18                       MS. MYERS:    Sure.

19                       THE COURT:    -- tents already acquired.

20     This represents --

21                       MS. MYERS:    Sure.

22                       THE COURT:    This is like purchasing a

23     hotel.     And so that's why this is so valuable.

24                       MS. MYERS:    Yes.      But my whole point is

25     just if it's -- if we were not in a pandemic and we

                                                                 Page 102

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 103 of 151 Page ID
                                  #:1245

 1     would absolutely be yelling that they should do it in

 2     three days or five days or whatever.               But I would

 3     prefer, and I think it's fair to say we would prefer

 4     that they not divert resources from Project Room Key to

 5     stand this up right now.

 6                       THE COURT:     I agree.

 7                       MS. MARSTON:      Yeah.     Okay.

 8                       THE COURT:     You have to take priority --

 9                       MS. MARSTON:      Yeah.     Okay.

10                       MS. MARTINEZ:      So the agreement is 30

11     days.    We remain status quo on Maple and 16th.             And get

12     through the 30 days -- to get everything operational.

13                       THE COURT:     And you can check with the

14     hazardous -- if that’s the case, it's not going to

15     remain status quo on 16th and Maple.               It's remaining

16     status quo on 16th Street.

17                       MS. MARSTON:      Yeah.

18                       THE COURT:     Because they're still parked

19     on 16th Street.     And what we're exploring is 16th and

20     Maple, which you represented you’ve got enough parking

21     for recreational -- we got to check for hazardous --

22     right?    And so we want them to be open at the same time.

23     And then we can open up more safe parking.

24                       MS. MARTINEZ:      Yes.     That’s what they

25     just agreed upon.

                                                                   Page 103

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 104 of 151 Page ID
                                  #:1246

 1                       THE COURT:     And also give ourselves the

 2     option, please, of if we can get the 16th and Maple up

 3     operating for recreational vehicles.                If you have the

 4     ability to switch that site if you choose to -- pallet

 5     homes.    Fair enough?    If we have that flexibility, then

 6     that's 50 more people that we didn’t have before to 100

 7     people.    So we're dealt with --

 8                       MS. MILLER:      Yeah.      I would also just add

 9     we are continuing to look for additional sites for the

10     pallet shelters.     We're not even waiting on 16th and

11     Maple or this.     We're continuing to look for additional

12     places to place the pallet shelters as well, because we

13     don’t want to wait sequentially.            We're pushing multiple

14     streams at the same time.

15                       MS. MARTINEZ:       So we're all on the same

16     page, is it possible for us to get a status update on

17     what's going to happen at 16th and Maple as soon as you

18     all -- the issues in regards to The Court and what those

19     next steps are?     If you can provide that to us in a

20     timely fashion -- look like, if it's a week or two

21     weeks, and then at the same time provide also a status

22     report on your progress in ensuring that safe parking so

23     that we open up in those 30 days.             And give a notice to

24     those, you know, that can move to that site.

25                       MR. MARCUS:      Yes.

                                                                    Page 104

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 105 of 151 Page ID
                                  #:1247

 1                      THE COURT:     Okay.

 2                      MS. MARTINEZ:       I would also ask for a

 3     status report to give to The Court.

 4                      THE COURT:     Excellent.         That's just what

 5     we need to start breaking -- and hopefully we can get

 6     that additional 50 people to 100 people off the street

 7     and get those pallets used as we explore 16th and Maple.

 8     And then maybe we can -- to that location and get human

 9     beings up to Los Angeles Street because they're going to

10     be closer to services also that doesn’t get quite -- it

11     doesn’t interfere -- then I need to talk to Marcus --

12     because we need to talk to Mike about how we're going to

13     set this up.

14                      Because we're going to be going district

15     by district.    This is going to be absolutely

16     backbreaking and -- whether we start with Mike Bonin,

17     Gil Cedillo, Paul, or whoever, this is going to require

18     time.   We have no idea -- the city deserves that time,

19     okay.   Okay.   Andre, I'm going to turn it back to you.

20                      JUDGE BIROTTE:        I think I'm done.      I

21     mean, I'll probably have conversations with one or more

22     of you in a couple days.

23                      THE COURT:     Carol, are you on the line?

24     I'll turn it back to you for a moment.

25                      MS. SOBEL:     Yes.      I'm here.

                                                                  Page 105

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 106 of 151 Page ID
                                  #:1248

 1                       THE COURT:     Yeah, I'll turn it back to

 2     you.     Because I'm going to conclude it today and get

 3     folks back to work because we've got a city out there to

 4     negotiate with the county or something.

 5                       MS. SOBEL:     I'm going to reserve any

 6     further comments for the time being.

 7                       JUDGE BIROTTE:       Shocking, Carol.

 8                       THE COURT:     Okay.      All of you watch

 9     out --

10                       MS. SOBEL:     That's right.

11                       JUDGE BIROTTE:       The calm before the

12     storm.

13                       THE COURT:     Yeah.      Jimmy, do you have

14     anything --

15                       JUDGE SMITH:      I'm good.      I'd like to

16     speak with you --

17                       THE COURT:     Before we conclude I'm going

18     to do that right now -- Michele, would you join me --

19                       MS. MARTINEZ:      Yes.

20                       [Judge took a 7-minute recess]

21                       THE COURT:     Okay.      Every court needs a

22     trigger date.     So if we were in litigation right now,

23     Judge Birotte and I would always have a trigger date.

24     So we're going to arrange -- if within 48 hours you can

25     get that information about the ability to adapt to my, I

                                                                 Page 106

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 107 of 151 Page ID
                                  #:1249

 1     call it pop-ups, but -- and if I can have an update next

 2     Thursday because I'm not inclined to hold another

 3     general meeting like this.        We're going to start working

 4     simultaneously after we discuss this with you and Mike

 5     and councilmembers.

 6                      So you're going to see us start working

 7     with a lot of different people in this period of time.

 8     But I don’t -- all back together if in this setting

 9     unless something occurs.       Is that -- for you, Christina,

10     48 hours?

11                      MS. MILLER:      What we'd like to agree to,

12     sir, is if in 48 hours we can find a site for pallet

13     shelters, we would be happy to bring that back.               We

14     don’t want to rob Peter to pay Paul.               Let's leave the RV

15     safe parking program that we are working on, on the

16     South Los Angeles site.      Let's find another lot to put

17     the pallet shelters and continuing to consider 16th and

18     Maple if that is the site that is -- working on as well.

19     We'll work with that.

20                      MS. MARTINEZ:       We want the 48 hours as

21     well -- establish report on the condition of the 16th

22     side from -- perspective, can we keep RVs there, or can

23     we put pallet homes there.        We want an answer in 48

24     hours.

25                      MR. MARCUS:      We can certainly give an

                                                                   Page 107

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 108 of 151 Page ID
                                  #:1250

 1     update in 48 hours.     I don’t know that we're going to

 2     have an answer to the testing --

 3                      THE COURT:     Okay.      How long?

 4                      MR. MARCUS:      The testing takes weeks.

 5                      THE COURT:     A week --

 6                      MR. MARCUS:      No, no, weeks, weeks, seven

 7     weeks is the usual amount of time.

 8                      THE COURT:     But we're not in usual times.

 9                      MR. MARCUS:      No, I understand, but again,

10     there are state restrictions that have not been lifted

11     by the governor that we still have to adhere to.

12                      MS. MILLER:      Your Honor, the site used to

13     be a storage for chemicals, right.            So we need to make

14     sure it's safe for people.        That’s what we're -- that's

15     what we are trying to do.

16                      MR. MARCUS:      Or else, again, we're

17     opening up the city to more liability.

18                      THE COURT:     So 48 hours is acceptable for

19     your standpoint -- and maybe for the initial --

20                      MS. MILLER:      Right.      Yeah.

21                      THE COURT:     So we're all agreed on Los

22     Angeles -- hopefully we got the adaptability to use it

23     eventually for a pallet site -- on 16th -- so we're

24     going to move, Marcus, in some timeframe on this 16th

25     and Maple to find out its usability.

                                                                Page 108

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 109 of 151 Page ID
                                  #:1251

 1                      MR. MARCUS:      Yes.     We're not backing off

 2     the site.

 3                      THE COURT:     No, I understand.

 4                      MR. MARCUS:      And I can update The Court

 5     as we proceed with it.      We can certainly keep The Court

 6     and the parties updated.

 7                      THE COURT:     Okay.

 8                      MS. MARTINEZ:       I think the plaintiffs

 9     want the status report.       Am I correct?        So on a weekly

10     basis can you try to keep us informed in real-time --

11                      MR. MARCUS:      Yes.

12                      THE COURT:     Okay -- okay.        Now, if we're

13     working with each councilperson -- are you assembling

14     or --

15                      MR. UMHOFER:       Your Honor, my sense is

16     that there's going to be -- whatever -- and then I think

17     it makes sense starting with an overall structure and

18     then descending in the details of --

19                      THE COURT:     Okay.      But I want to start

20     talking to some of the council people specifically about

21     what safe parking -- if they’ve got an expansion or how

22     much -- what's their need.        How would that look in terms

23     of gee, I want to go, but I don’t want to go.             And how

24     that would work in terms of the -- what does that mean.

25     Does it mean eventually -- I mean, we went through that

                                                                 Page 109

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 110 of 151 Page ID
                                  #:1252

 1     discussion with Carol.      It was really an educational

 2     process.     So I've got to have some time to where we make

 3     a mistake, to back up and get it right.             Because we're

 4     all on a jury here, and the courts don’t have the

 5     answer.     We've got to learn with you.

 6                       So we're going to start, probably I would

 7     say -- I’ve got a Friday meeting with -- the city.               I

 8     want to be starting as early as Monday or even the

 9     weekend with some of these folks, talking to them

10     formally.     Maybe the best thing I can do is start

11     talking to some of the council people formally, one on

12     one again.     How do we get to the beginning of what your

13     thoughts are --

14                       MR. UMHOFER:      And we can -- we'll circle

15     up and do that before the --

16                       THE COURT:     And the -- one size doesn’t

17     fit all.     So if there's eventually an agreement

18     citywide, it's got to be extraordinary --

19                       MR. UMHOFER:      Yes.

20                       THE COURT:     Unfortunately extraordinarily

21     involved.     And then it's district by district

22     implementation because, trust me -- assistant doesn’t

23     like anything less -- you will never get a settlement if

24     it's by -- number two, you’ve got to treat these

25     districts like separate cities almost.             Because

                                                                    Page 110

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 111 of 151 Page ID
                                  #:1253

 1     otherwise you're never going to have them agree.

 2     They're just -- it's a wonderful mosaic -- and in

 3     recognizing that your local council people really do --

 4     we've got to pay attention.

 5                      So this may not look anything like --

 6     district or it looks like Marqueece's district.             So

 7     there should be a lot of you performing here, do you

 8     understand that, to move this forward.             And that's why

 9     this is -- this is just too big.           But you could have --

10     district by district.      I didn’t -- you get three or four

11     federal judges involved -- this doesn’t have to be

12     just -- you get a lot of people involved in this.

13                      So I think we'll try to change our

14     perspective and get out in front.            Because you're going

15     to come to us anyway.      Do you understand that?         You're

16     going to come back to our court for litigation unless

17     we're somewhat active and give you some points on the

18     front side.    And that's tipping it over.           That’s a

19     different way of --

20                      MS. MILLER:      Your Honor, if I may, to

21     your point about each district being different and the

22     homeless numbers are different in each one, I would just

23     urge The Court to really think about using the data that

24     we have through the Los Angeles Homeless Services

25     Authority to drive any decision making around right

                                                                 Page 111

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 112 of 151 Page ID
                                  #:1254

 1     sizing the interventions for each district.               Because

 2     we --

 3                      THE COURT:     -- I agree with you --

 4                      MS. MARTINEZ:       It can be -- district.

 5                      MS. MILLER:      That's right.         And just --

 6                      MS. MARTINEZ:       -- the one thing that I

 7     want -- there's a difference between theory and

 8     practical, right.

 9                      MS. MILLER:      Yeah.

10                      MS. MARTINEZ:       And elected officials want

11     practical.    The area -- sometimes that’s -- down to

12     natural -- and we understand -- I think it's going to

13     be imperative to look at that, but more importantly on

14     the plaintiff's side, your guys -- coming together and

15     formalizing your framework to then work with all of us,

16     with The Court and the district council issues.               So I

17     think you guys have some work to do.               And you guys are

18     going to have disagreements, right, obviously.               So I

19     think it's important for you all to schedule some time

20     to figure out some of your key points and how we're

21     going to move forward to ultimately moving toward the

22     settlement --

23                      MS. MILLER:      And, Counsels, if I could

24     just clarify.    I'm not saying theoretical data.             I mean,

25     there's hundreds of programs, nonprofits that their

                                                                   Page 112

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 113 of 151 Page ID
                                  #:1255

 1     information is in the homeless management information

 2     system.   They know how to make contacts with people,

 3     their housing status, demographics, so very much on the

 4     ground practical data.      Yeah.

 5                      MR. UMHOFER:       The only other thing I'd

 6     mention, we obviously did something wonderful for the

 7     city this morning, and the other big player here

 8     obviously is the county.       We'd obviously like the county

 9     to be involved with some discussions --

10                      MR. YOUNG:     Of course.         Of course.

11                      MR. UMHOFER:       I know that you guys are on

12     a different schedule.

13                      MR. YOUNG:     Right.

14                      MR. UMHOFER:       But we're prepared to work

15     with county on this.

16                      THE COURT:     I think the city would

17     appreciate very much knowing that the county is --

18                      MS. MARTINEZ:       Well, I had Andre --

19                      JUDGE BIROTTE:        Both sides need each

20     other.

21                      MS. MARTINEZ:       Yes.

22                      JUDGE BIROTTE:        And there are resources

23     that are available that only the county can provide.             So

24     it makes sense for them to be in the room together.

25                      MR. MARCUS:      I would go as far to say the

                                                                  Page 113

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 114 of 151 Page ID
                                  #:1256

 1     county is a necessary party to --

 2                      JUDGE BIROTTE:        Right, yeah.

 3                      MR. MARCUS:      -- any settlement that the

 4     city's going to be a part of because we have our part to

 5     do, and the county has its part to do.             And we need to

 6     make sure that we're in sync.

 7                      JUDGE BIROTTE:        Right.

 8                      MR. MARCUS:      That we're building things

 9     that they can provide services for.

10                      MS. MARTINEZ:       So when we met with the

11     county they provided presentation.            We made it very

12     clear that we cannot scale the City of Los Angeles

13     homeless problem without the county being in the

14     forefront and leading this effort with -- to provide the

15     services that are needed in each of the council

16     districts.    So we made that very clear to not only the

17     county staff and the council, but also to each

18     supervisor that we've spoken to.           So I think we're in

19     alignment.

20                      MR. MARCUS:      Agrees, yes.

21                      MS. MARTINEZ:       We cannot solve LA's

22     problem without the county getting onboard.

23                      MR. MARCUS:      Agreed.

24                      THE COURT:     And how they do once again

25     gets very interesting.      Are they going to follow the

                                                                 Page 114

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 115 of 151 Page ID
                                  #:1257

 1     model of the Los Angeles City Council just -- we'll lead

 2     with that.

 3                      MR. YOUNG:     Yeah.      There's -- we are here

 4     to seek a resolution, try to be as productive and

 5     cooperative --

 6                      THE COURT:     We need the structure, and

 7     once again the county is so large.            So I'll just leave

 8     it on the table.     You're really a good attorney.         I'm

 9     kind of waiting.

10                      MR. YOUNG:     Understood.

11                      THE COURT:     Okay.

12                      MS. MARTINEZ:       And the reality is, to

13     help the City of Los Angeles, the county has to step up

14     to help the independent cities, the other eight, seven

15     cities in the county, right.         That is what you need --

16     you cannot have, you know, just the City of LA scale --

17     solve its problem and the rest of the cities not step

18     up, right.    That’s important.        The only way that's going

19     to happen is with the County of Los Angeles as the board

20     supervisors represent a lot of those cities.

21                      MR. MARCUS:      Well, but it's also going to

22     require those cities themselves to do things that the

23     county may or may not be in a position to order them to

24     do, which is why they may become necessary parties to an

25     agreement as well.     And we saw from Whittier that

                                                                Page 115

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 116 of 151 Page ID
                                  #:1258

 1     there's some --

 2                       MS. MARTINEZ:      And as you know, we met

 3     with Whittier and Bellflower to -- so we knew that early

 4     on and why we were able to bring those other cities

 5     onboard.

 6                       THE COURT:    There are other cities

 7     sitting there waiting that are literally too small, with

 8     too small a budget with a homeless problem.          And next

 9     door is another small city with a homeless problem.             But

10     those smaller cities don’t have the finances to build up

11     a shelter and then get providers.

12                       So the problem becomes what you heard

13     today.     Four cities get together, but one city decides

14     to take the shelter.      The other three cities are very

15     happy about that.     The one city who stepped down is

16     responsible to take the shelter -- the constituents say

17     why are you taking our shelter.

18                       Well, it's hard for your councilperson

19     then to explain to their constituents in that one city

20     why they took the shelter from three other cities.           It's

21     because they needed the money and they decided fairly

22     that was it.     But I promise you there are numerous

23     cities out there not only ready to sell it, to get it

24     together if they have the financing.

25                       And that's what happened with the

                                                               Page 116

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 117 of 151 Page ID
                                  #:1259

 1     governor with the big revenue cities that are at the

 2     table -- but your local cities are more apt to solve

 3     this homeless problem and more willing to do so

 4     actually.     They just don’t have enough financing to do

 5     it.   So you’ve got readymade capability here on the

 6     county's side willing to step up.            And you're kind of

 7     waiting till next Tuesday --

 8                       MR. YOUNG:    And if I may, this is -- I

 9     completely agree.     And this is a crucial part of any

10     settlement because there are supervisors that don’t

11     really represent the City of Los Angeles that are going

12     to have to work, you know, work and deal with these

13     issues.     And our concern is, you know, with each city.

14     And that is where our view is.          And we're hopeful that

15     in working with the City of Los Angeles and the

16     plaintiffs here, perhaps there's a template.

17                       THE COURT:    Well, you’ve got no reason to

18     delay as far as the county is concerned.

19                       MR. YOUNG:    That -- right.

20                       THE COURT:    -- property -- the County of

21     Orange and a huge section of Orange County -- quite

22     frankly, and that was a tremendous -- so there's no

23     reason --

24                       MR. YOUNG:    That is correct, yeah.

25     There's no disagreement.

                                                                Page 117

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 118 of 151 Page ID
                                  #:1260

 1                      THE COURT:     Okay -- yeah.

 2                      MS. MITCHELL:       On the status reports, so

 3     we would ask for a status report by both the city and

 4     the county on a weekly basis on the numbers of people

 5     not only on the pop-up shelters, on the RVs, but also on

 6     the numbers of people we have in hotels, what the end

 7     dates, if any -- and leases --

 8                      THE COURT:     Well, can you --

 9                      MS. MITCHELL:       Sure.         Sure.

10                      THE COURT:     Because I really want to get

11     together with Marcus and Mike.

12                      MS. MARTINEZ:       And we'll get those to

13     you.

14                      THE COURT:     Yeah.      Okay.       And let me see

15     whether I want to incorporate that.                Right now I would

16     think that there's no use for us to get together -- next

17     week, but some of us may be getting together as early as

18     next week maybe a couple hours just to figure that out.

19     Because I really want to talk to Mike and see what his

20     thoughts are, okay.     I also want to continue to talk to

21     the council people individually -- really concerned, not

22     about -- I'm concerned about the -- times a crisis -- I

23     think we should be honored.         And quite frankly some of

24     the -- I know -- I'm happy to take the hit on some of

25     this to get it done.      There's just too many people out

                                                                    Page 118

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 119 of 151 Page ID
                                  #:1261

 1     there -- because we have so much entangled over the

 2     years, maybe this is the chance --

 3                       MS. MITCHELL:      And, Your Honor, during

 4     emergencies there are broad -- discretionary actions --

 5                       THE COURT:    I'm not worried about that.

 6     Trust me.    At my age -- two years to ten years --

 7                       MR. MARCUS:     Thank you.

 8                       THE COURT:    Yeah.      I'm happy to make that

 9     decision.    I'm happy to let the state come and complain

10     to me.   Trust me, they won't as long as we're getting

11     people off the street.

12                       MS. MITCHELL:      That's right.

13                       THE COURT:    -- is helpful to come down

14     here -- about that.     So I'm happy to assume that

15     responsibility.     I know, Marcus, that would give you a

16     heart attack, and that's fine.          I'm not --

17                       MR. MARCUS:     Again, I can't open the city

18     to liability for people not in this room suing under

19     state law.

20                       THE COURT:    They can if I order it --

21     blame it on the judge.      All right.

22                       MS. MITCHELL:      Thank you, Your Honor.

23                       MR. MARCUS:     Thank you.

24                       THE COURT:    -- settlement -- thank you,

25     very much.

                                                               Page 119

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 120 of 151 Page ID
                                  #:1262

 1                      COURT REPORTER:        The time is 12:55 p.m.

 2     We are off the record.

 3                      (Whereupon, at 12:55 p.m., the proceeding

 4                      was concluded.)

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                               Page 120

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 121 of 151 Page ID
                                  #:1263

 1                     CERTIFICATE OF NOTARY PUBLIC

 2                I, AUSTIN CHE, the officer before whom the

 3     foregoing proceedings were taken, do hereby certify that

 4     any witness(es) in the foregoing proceedings, prior to

 5     testifying, were duly sworn; that the proceedings were

 6     recorded by me and thereafter reduced to typewriting by

 7     a qualified transcriptionist; that said digital audio

 8     recording of said proceedings are a true and accurate

 9     record to the best of my knowledge, skills, and ability;

10     that I am neither counsel for, related to, nor employed

11     by any of the parties to the action in which this was

12     taken; and, further, that I am not a relative or

13     employee of any counsel or attorney employed by the

14     parties hereto, nor financially or otherwise interested

15     in the outcome of this action.

16

17

18

19                          <%17500,Signature%>

20                          AUSTIN CHE

21                          Notary Public in and for the

22                          State of California

23

24

25

                                                               Page 121

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 122 of 151 Page ID
                                  #:1264

 1                      CERTIFICATE OF TRANSCRIBER

 2                I, LORIE COOK, do hereby certify that this

 3     transcript was prepared from the digital audio recording

 4     of the foregoing proceeding, that said transcript is a

 5     true and accurate record of the proceedings to the best

 6     of my knowledge, skills, and ability; that I am neither

 7     counsel for, related to, nor employed by any of the

 8     parties to the action in which this was taken; and,

 9     further, that I am not a relative or employee of any

10     counsel or attorney employed by the parties hereto, nor

11     financially or otherwise interested in the outcome of

12     this action.

13

14

15

16

17

18                           <%17929,Signature%>

19                           LORIE COOK

20

21

22

23

24

25

                                                               Page 122

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 123 of 151 Page ID
                                  #:1265
   [& - act]

             &             91:14 92:12,16        100:23,24 102:2              9
    & 2:4,12               93:7,9,14 94:7        103:10,12 104:23    90 92:7 100:17,19
                           95:8,8 96:2         300 15:11             90012 2:22
             1
                           101:21 103:11,15    310 2:16              90013 1:17
    1,000 101:14           103:16,19,19        312-4181 2:16         90017 2:6
    1,200 37:20            104:2,10,17 105:7   32,000 19:14          90064 2:14
    1,500 71:25            107:17,21 108:23    36 33:14,15           92705 3:6
    10 26:4 51:11 72:2     108:24                        4           97 20:19 21:3
      72:4 83:6          17500 121:19
                                               40 41:9,23            978-4681 2:24
    100 41:14,21 45:24   17929 122:18
                                               400 70:4              99 100:7
      53:13 61:6 63:10   17th 3:5
      80:12 86:13 94:8                         4083654 1:19                   a
                         18 74:24
      104:6 105:6                              41.18 13:18           a.m. 1:13
                         19 9:22 15:8 18:10
    10:00 6:3                                  48 106:24 107:10      ability 24:15 25:10
                           22:13 23:6 24:20
    10:03 1:13                                   107:12,20,23          84:1 104:4 106:25
                           24:20,25 70:6
    11 29:11 80:10,11                            108:1,18              121:9 122:6
                           86:24
    11355 2:13                                           5           able 12:7 30:12
                                   2
    12 12:17,18,19                             5 12:17                 43:11,24 47:4
      51:11              200 2:5,21                                    53:4 72:10 78:1
                                               50 41:22 42:16
    120 92:7             2000 67:15                                    91:15 116:4
                                                 78:2 84:7 94:8,19
    12:55 120:1,3        2001 13:17                                  absolutely 10:13
                                                 101:19 104:6
    13 32:5              2011 13:19                                    18:6 60:4 85:23
                                                 105:6
    137 43:1             2013 13:21                                    103:1 105:15
                                               501 1:16
    138 40:15            2018 13:22 65:6                             accelerate 25:6
                                               56.11 13:20,23
    14 15:20 41:5        2019 8:21 13:25                             acceptable 35:24
                                                 14:1,3
    140 8:23             2020 1:12                                     46:14 63:18 74:7
                         205-6520 2:8                    6
    14th 52:10,10                                                      74:18 108:18
                         213 2:8,24            60 10:8 15:13
    15 92:7 93:19                                                    access 39:24
                         214 40:13 41:25       617 2:5
      97:10,14,16 99:1                                               accommodate
      99:10 101:10,13    22 28:4 75:2,8                  7             90:10
    15,000 23:10         23 1:12               7 106:20              accommodates
    150 10:9 51:8        257 43:23             700 2:21                77:20
    1535 3:5             27 7:18               749 84:15 93:12       accomplishment
    156 50:18            27th 41:17            7th 2:5                 94:9
    16 77:20,24 82:1,1   286 8:21 34:17                              accurate 121:8
                                                         8
      83:7 84:6 90:8     29 42:14                                      122:5
                         2:00 29:17            80 39:5 58:23
    16th 34:18 50:13                           800 79:22             accurately 55:4
      73:11,17,23 74:4   2:20cv02291 1:8                             acquired 102:19
                                               85.02 13:22
      74:22 76:9 78:9              3                                 acronym 73:5
                                               88,000 7:15
      78:21 85:11 88:6   30 21:2,4 22:2,3      8th 62:3 74:11,13     act 36:12 86:22
      88:17,25 89:24       24:24 92:7 100:20     77:6,16

                                                                                 Page 1
                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 124 of 151 Page ID
                                  #:1266
   [action - apt]

    action 121:11,15      aggressive 97:5       allow 21:3 59:19      answer 27:2 47:22
      122:8,12              100:22                87:5                  48:12 52:7 57:24
    actions 71:1 119:4    ago 8:3,3 42:3        allowed 21:10           81:1 93:19 107:23
    active 111:17           50:17 51:12 70:16     73:15 75:4            108:2 110:5
    acts 71:3             agree 23:11 27:23     allowing 19:12        answered 21:22
    actual 16:16            56:2,4 64:20,23       42:5                answers 21:6 24:2
    adapt 106:25            78:19 84:5,11       allows 10:3 42:25       50:3
    adaptability            89:23 103:6         amazing 38:12         anti 13:18
      108:22                107:11 111:1        america 42:20         anticipate 22:6
    add 10:8 11:5           112:3 117:9         amount 61:2           anybody 27:14
      17:16 29:5 65:1,2   agreeable 84:18         108:7                 32:7 44:7 80:17
      96:4 104:8          agreed 12:25          ana 3:6 70:19 89:6    anymore 68:13
    addiction 36:8          13:19,20,23 14:5    anaheim 70:18         anyone's 57:5 66:7
    adding 91:2             15:21 21:11 77:5      79:23               anyway 73:2
    addition 21:25          92:6 96:20 103:25   analysis 8:5 73:8       111:15
    additional 13:8         108:21 114:23       andre 3:17 6:15,19    apart 19:19
      22:20 40:5 46:6     agreement 13:3          10:24 30:20 80:18   apologize 47:16
      87:12 90:8 91:2       20:18,22 56:9         87:18 105:19          49:7 54:11,12
      104:9,11 105:6        64:1 74:4 84:2,3      113:18                67:11 72:19
    address 27:15           87:19 89:9,10,13    angeles 1:8,17 2:6    appeal 93:6
      64:2,18 65:15         89:14 90:24           2:10,14,18,20,22    appears 73:9
      70:12 89:18           100:24 103:10         3:19,25 14:13       apply 36:2
    addressing 63:19        110:17 115:25         17:12 26:14 27:11   appoint 6:6
    adequate 59:22        agreements 14:17        34:25 35:14 41:12   appointed 6:14
    adhere 108:11         agrees 65:4 114:20      56:12,14 58:22      appreciate 10:5,19
    adjust 65:19          ahead 9:20,24           59:3,25 63:21         11:2,19 23:5
    adopted 13:22           90:25                 64:25 65:19 74:10     28:20 29:6 37:3
    advantage 42:15       ahold 72:15             74:14,24 77:8,17      39:10 48:13 50:6
    advantages 14:16      al 1:5,8 31:24 32:2     78:4 79:13 82:2       50:8 99:4 102:10
    adverse 16:23           32:14                 84:8,15,20 85:13      113:17
      58:4                alexandria 1:15         87:21,25 88:1,9     approach 20:6
    advocate 10:15        aligned 42:16 44:9      89:15,25 90:1,9       69:12 70:8 71:17
    advocating 15:19        46:3                  91:3,24 92:1,6,20   appropriate 6:25
    affair 35:19          alignment 114:19        93:12 94:1,5 96:4     43:25 44:5 59:8
    afternoon 29:10       allah 31:21             97:3,25 101:22        93:15 94:24 95:23
      72:13               allegedly 18:15         105:9 107:16        approximately
    age 119:6               70:20                 108:22 111:24         8:23 19:14 41:23
    agencies 14:25        alleyways 68:25         114:12 115:1,13     april 1:12 9:14
    agency 34:4 50:19       69:8                  115:19 117:11,15      40:5
      73:5                alliance 1:4 14:13    angry 67:13           apt 117:2
                            53:24 91:6

                                                                                  Page 2
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 125 of 151 Page ID
                                  #:1267
   [area - birotte]

    area 37:4 42:24       attorney's 61:1        backlash 89:5         bell 18:14,18 19:5
      44:2 52:11 65:20    attorneys 26:24        backyard 80:8           19:6
      77:22 89:5 93:1,3     27:20 61:9           bad 30:12             bellflower 7:18
      101:20 112:11       audible 28:12          badge 12:4              8:4 9:8,11,12
    areas 37:10,17        audio 121:7 122:3      bag 68:9                116:3
      42:7 62:1 68:23     austin 1:18 121:2      balancing 13:13       belonging 53:22
      79:22 80:5,25         121:20               ballroom 1:15         belongings 54:17
    argument 79:16        authority 20:7,9         12:9                  55:2,21 59:21,23
      89:1                  21:14 28:17          ban 68:8                60:21 65:10,22,25
    arm 47:24               111:25               bandwidth 46:23         76:24
    army 49:12            authorize 12:25        bare 36:16 77:23      ben 46:19
    arrange 106:24          24:14                barger 3:24 11:1      bench 56:18,23
    arrest 16:18          availability 49:11       15:1 19:3,10 23:3   benefit 57:6 84:11
    arrested 67:17        available 37:24          26:7,11 28:1,9,13     96:18 99:2
    arrived 42:1            40:10 43:21 85:4       28:25 31:14 33:6    benefits 55:2
    asked 24:22 44:14       96:8 113:23            35:8 39:15          benjamin 3:25
      49:17 70:17 74:3    avenue 12:3            based 35:6 45:13      best 8:7 14:11
      79:17 90:22         avoid 65:15 98:21        82:7 95:7 101:11      17:21,22 20:4
    asking 16:19          await 41:3             basically 73:4          24:9 32:17 54:1
      22:17,22 45:4       award 100:15           basis 84:25 109:10      85:23 110:10
      46:24 47:18 58:6    aware 18:17 19:21        118:4                 121:9 122:5
      62:20 79:25           19:23,24 20:5,5      battle 39:6 68:19     better 32:24 37:12
    assembling 109:13       54:9 87:16           bay 19:13               76:14 83:10 85:13
    assessments 41:20     awfully 74:19          bdyoung 2:15            96:15 100:7
    assigned 11:14                  b            beck's 68:10          big 18:1 79:4,6,6
    assistance 8:6                               becoming 72:6           82:17 111:9 113:7
                          b 5:5 8:12
    assistant 110:22                             beds 13:5,8 14:24       117:1
                          back 13:12 18:3
    associated 42:17                               15:11,11            bigger 38:8
                            28:23 30:8 33:25
      47:25                                      beginning 41:7        billion 86:9,13,14
                            34:1 39:9 42:2
    assume 44:15,21                                45:10 110:12          87:2
                            50:13 51:23 60:21
      44:22 119:14                               behalf 2:2,10,18      birotte 3:17 6:17
                            70:25 78:10 83:19
    assurance 29:4                                 3:2 12:15 18:24       6:19 10:25 11:4,6
                            86:7,10 90:7,22,23
    astronomical                                   19:12 60:25,25        11:16 16:1 18:4
                            100:10 105:19,24
      16:21                                      beings 76:10 105:9      18:17 29:5 30:21
                            106:1,3 107:8,13
    attached 51:8                                believe 8:14 9:5        50:6,7 51:2 59:5
                            110:3 111:16
    attack 119:16                                  21:20 23:16,23        60:3,6,8 62:15
                          backbreaking
    attention 67:22,23                             34:8 55:22 56:6       63:4,8,13 65:3
                            105:16
      111:4                                        64:11,11,15,21        66:2,20 67:6,18
                          background 6:13
    attorney 12:20                                 66:6 74:23 82:14      75:14 76:3 79:19
                            9:5 31:10
      13:1 115:8 121:13                            95:5 97:13            80:19 89:8 92:10
                          backing 109:1
      122:10                                                             95:3,13,16 97:22

                                                                                    Page 3
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 126 of 151 Page ID
                                  #:1268
   [birotte - centers]

      98:1,4,9,16,24       bring 13:12 46:8      byron 26:25            career 34:24 35:8
      105:20 106:7,11        56:7 65:17 69:3               c              37:16
      106:23 113:19,22       77:13 88:23 90:7                           careful 88:23
                                                 c 2:1 3:1 4:1 6:1
      114:2,7                107:13 116:4                               carney 79:20
                                                 ca 1:17 2:6,14,22
    bit 31:10 49:13        bringing 56:24                               carol 3:22 67:4,6,9
                                                   3:6
      89:9                   64:4                                         67:10 70:3,15,23
                                                 california 1:2 7:14
    black 67:17            broad 119:4                                    72:16,20 86:6,9,10
                                                   22:13 86:25
    blame 84:9,10          brooke 3:3 70:23                               86:10,11,13 87:14
                                                   121:22
      119:21                 71:3                                         89:11 105:23
                                                 call 6:24 10:11
    blamed 62:2            brooke's 56:20                                 106:7 110:1
                                                   27:15 28:17 43:13
    blaming 59:6           brother 15:18                                cars 91:23
                                                   46:18,18,20,23
    block 92:17            brothers 39:6                                carson 46:19,23
                                                   47:18,22 48:1
    blocks 92:17           brought 24:22,24                             carson's 47:1
                                                   49:24 62:8 69:7
    blood 37:16              26:15 60:14                                cart 54:24
                                                   70:20 73:13 74:16
    board 28:4,17          budget 19:16,16                              carter 1:14 8:4
                                                   77:6 81:12 90:16
      77:14 115:19           19:19 22:19 68:24                            10:5 11:18 14:7,9
                                                   92:9 93:5 94:12
    body 63:6                69:13 116:8                                  14:16,23 59:10
                                                   94:14 107:1
    bold 81:7              build 8:21,23 81:6                             79:19
                                                 called 5:3 7:14
    bonin 105:16             116:10                                     carts 55:7
                                                   15:14 39:4 42:4
    booking 12:7           building 9:3 12:3                            case 1:7 8:4,17,20
                                                 calling 39:12
    border 32:11             40:13,21,22 41:25                            9:13 26:3 57:15
                                                 calls 81:8
    boss 28:10               42:2 43:23 47:20                             57:16,17 60:19
                                                 calm 106:11
    bosses 35:21 37:6        51:11 114:8                                  67:16,16 76:13
                                                 camp 31:4,6 32:7
    bottom 76:18           buildings 40:8                                 99:13 103:14
                                                   32:10
    boulevard 2:13           49:19                                      cases 24:7 42:23
                                                 camping 13:18
    brainer 8:10           built 49:21 86:23                              54:22 55:18 56:8
                                                   80:8
    brandon 2:11           bulk 51:6                                      57:18 60:16,17
                                                 camps 31:25,25
      26:25                bunch 40:1 81:22                             categories 40:10
                                                   32:3,5 80:10
    braverman 3:14         burdensome 18:25                             catherine 65:7
                                                 cangress 3:18
      39:16,18,21 40:14    bureaucracy                                  catholic 3:2,18
                                                 capability 42:8
      40:16,19 43:20         47:12                                      cause 66:8
                                                   117:5
      45:9 46:15,20        bureaucratic                                 caused 16:10 71:9
                                                 capacity 42:8 44:7
      47:2,11,23 48:5,17     83:17                                      causing 56:1 57:22
                                                   45:24 99:15 101:9
      49:5,8 50:2,10       burning 29:20                                  82:15
                                                 captain 31:2
    break 34:15 65:11      buscaino 4:7                                 cedillo 77:11
                                                 car 44:25
      80:25                  11:10,13 17:4,16                             105:17
                                                 cardinal 31:17
    breaking 105:5           17:24 18:2 55:18                           cedillo's 77:7
                                                 care 8:10 38:17
    brentwood 14:22          60:11                                      center 3:4 11:15
                                                   39:24 42:4,8,17,19
    bridge 15:12           business 6:5,6,23                              32:25 43:23
                                                   43:4,6 44:8 46:1,2
      41:13                businesses 72:6                              centers 44:17
                                                   56:15,15 91:18
                                                                          69:20

                                                                                     Page 4
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 127 of 151 Page ID
                                  #:1269
   [central - coming]

    central 1:2          chun 3:10 28:12          88:20 89:3 92:6       59:15 60:19 64:24
    certain 13:24 14:3     28:19 29:3             98:20 105:18        clinical 42:16
      94:23 95:4,14      circle 11:22             106:3 108:17        closed 56:7
    certainly 49:12        110:14                 110:7 113:7,16      closer 43:15 78:4
      58:17 107:25       cities 7:17,18,19        114:12 115:1,13       85:13 105:10
      109:5                14:19,19 18:9,13       115:16 116:9,13     cloud 25:4
    certificate 121:1      18:14 23:14,19,24      116:15,19 117:11    cognizant 102:5
      122:1                26:16,23,24 27:4,5     117:13,15 118:3     collaborate 42:23
    certify 121:3          28:4 35:22 76:12       119:17              collaboration 9:7
      122:2                110:25 115:14,15     city's 57:9 58:16       23:12 42:18
    cetera 52:16 71:24     115:17,20,22           87:17 114:4         collaborative 20:6
    chair 28:3             116:4,6,10,13,14     citywide 14:3         collaboratively
    chairman 18:14         116:20,23 117:1,2      110:18                29:8 46:5
    chairperson 26:5     citizens 32:16 89:6    clarify 112:24        collapsing 75:23
      33:4               city 1:8 2:18,20       clarita 23:13         colleague 10:24
    challenge 43:2         3:19 7:13,23 8:7       24:13                 13:4 49:12
    challenges 25:18       8:12,13,17,24 9:10   clarity 14:24         colleagues 12:15
    chance 60:9 119:2      9:17,17 10:19,20     clean 57:11 64:10       12:16 14:4 15:20
    change 49:20 87:4      12:19,25 13:9,17       68:25 69:1          collectively 14:10
      87:8 111:13          13:18,19,25 14:13    cleaned 65:21           23:21
    changed 47:12          17:20 18:16,18         70:19,19            college 7:15
    changes 47:19          19:13,18 20:1,2,19   cleaning 13:14        come 6:25 11:9,22
    che 1:18 121:2,20      20:21 21:5,10,18       52:22                 13:13 14:18 23:16
    check 10:24 94:10      22:2 23:8,12,23      cleanup 52:16           23:25 24:24 30:8
      103:13,21            24:4,12,15,23 26:9     59:22 60:22,24        31:1 36:1 38:22
    checking 32:11,12      26:24 28:22,23         61:3,4 63:19          39:9 41:9,24
      32:20                29:9 31:7 33:3         64:19 65:15,19        42:24 43:16,23
    chemicals 108:13       38:2 41:12 43:2        66:1                  44:3,5 45:17
    chief 48:20 68:10      44:22 45:3 46:3      cleanups 59:22          46:13,16 49:25
    chiefs 28:5            48:25 51:7 55:20       65:4                  58:9 64:9 74:5
    child 33:2 34:17       56:6,12,13 57:4,6    clear 56:6 57:23        77:3 85:4 88:25
    children 36:9          57:10 58:17,22         57:24 58:5 59:6,7     90:22 111:15,16
    chilling 55:22         59:16 60:25 61:1       59:15,16 79:18        119:9,13
      57:20 61:7           61:7,12,25 62:3,13     85:1 90:5 91:13     comes 66:21 67:23
    choices 45:20          63:10,21 64:10,14      114:12,16             84:8 92:10
    choose 104:4           64:24 65:19 66:8     cleared 79:14 89:2    comfortable 77:9
    chose 6:13 93:2        66:10,24 67:20,21    clearly 15:15         coming 18:23 26:1
    chosen 37:10           68:2,24 70:8 72:5      54:17 56:5 66:11      26:2 29:6 30:3
    christina 3:19         73:15 76:15 78:13      87:8                  32:11 34:23 36:11
      56:25 94:3,10        83:22 84:14 85:23    clients 37:2,3          45:12,16 60:21
      99:5 107:9           85:25 86:1,19          54:21 58:19 59:3      71:5,10,18 78:10

                                                                                   Page 5
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 128 of 151 Page ID
                                  #:1270
   [coming - court]

      82:8 86:8,10        concerned 52:7          104:11 107:17        116:18
      91:10 112:14          69:18 79:12 102:6   continuum 42:19      counsel 26:8,14,15
    comments 23:3           117:18 118:21,22    contract 20:3 28:3     82:22 121:10,13
      39:20 106:6         concerning 51:17        39:4 97:6 99:14      122:7,10
    commit 31:17          concerns 11:24          99:16 100:16       counsels 112:23
    commitment 25:8         20:13,14 21:24      contractors 99:20    count 80:10
      25:11 61:17 77:1    conclude 106:2,17     contracts 99:23      country 78:2
      77:10 81:7,12,16    concluded 120:4       control 51:1 93:12   county 2:10 3:2
    committed 23:9        condensed 100:17      conversation           4:3 14:14 15:3
      23:22 24:17 60:24   condition 40:24         10:17 30:7 48:11     18:16 19:21,24
      78:20 100:22          107:21                65:23 66:4 90:4      20:3,7,9,12,23
    commodes 100:10       conditions 13:9         91:4                 21:14 22:20 23:22
    communal 62:5           15:4                conversations          24:3 25:12 26:14
    communities           conduct 6:5             27:21 28:7 29:16     26:15 27:1,12
      23:16 25:14         confident 25:6,22       89:21 105:21         28:21 34:23 35:14
    community 19:13         25:23               cook 122:2,19          46:3 56:17,20
      19:14 20:24,25      confiscation 67:16    cooperate 26:1         61:8 64:6 71:11
      22:11,16 25:20,21   conflict 18:15        cooperation 71:14      76:15 77:2 86:25
      25:24 34:8 38:3     congregate 70:7       cooperative 115:5      89:3 106:4 113:8
      39:6 52:11,16       connect 12:7          copies 26:4            113:8,15,17,23
      64:7 92:12          connell 48:21 49:1    correct 61:6 76:4      114:1,5,11,13,17
    compassion 12:5       conservator 38:23       95:17 109:9          114:22 115:7,13
      24:16               consider 7:9,12         117:24               115:15,19,23
    compassionate           107:17              corridor 20:1,2        117:18,20,21
      7:23 8:12 9:6       considerate 101:3     costly 16:7            118:4
    compel 14:25          consistent 58:14      couldn’t 68:6        county's 117:6
    complain 119:9        consists 21:12        council 7:17 12:16   couple 7:20 27:6
    complement 33:4       constantly 53:12        13:8 17:18 20:21     29:5 43:11 73:4
      33:25 71:4          constituents 30:12      28:22,23 29:9        100:5,6 105:22
    completed 41:17         80:6 116:16,19        69:19 72:13 77:1     118:18
    completely 35:17      construct 36:22         77:14 109:20       couples 71:24
      63:6 117:9          consuming 19:1          110:11 111:3       course 7:16,25
    compliance 16:20      cont'd 3:1 4:1          112:16 114:15,17     15:20 18:6 113:10
      92:15               contact 12:1 40:25      115:1 118:21         113:10
    complicated 57:12     contacts 113:2        councilman 7:13      court 1:1 6:2,6,7
    compliment 31:12      contagion 35:15       councilmember          6:10,12,14,19 7:5
    concept 23:15         continue 15:2           6:24 55:18 60:11     10:7,21 11:7,11
    concern 20:15,16        36:12 39:3 42:18    councilmembers         12:9 15:25 17:2,5
      44:18 71:9 80:23      43:4 71:13 118:20     107:5                17:17,23 18:1,5,22
      91:11 117:13        continuing 45:13      councilperson          18:23,24,25 19:9
                            81:1 101:14 104:9     62:8 109:13          23:2 25:25 26:10

                                                                                  Page 6
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 129 of 151 Page ID
                                  #:1271
   [court - determination]

     26:12 27:17 30:11      115:6,11 116:6      cycle 14:6 65:12         90:18,21 94:11
     30:18,24 31:15         117:17,20 118:1,8             d              111:25 119:9
     33:7,13 39:11,17       118:10,14 119:5,8                          decisions 19:2
                                                d 2:11 5:1 6:1
     40:12,15,18 43:10      119:13,20,24                                 55:4 71:19,24
                                                  13:18
     44:11 46:12,17,22      120:1                                        90:19
                                                d.c. 47:24
     47:3,15 48:3,9       courtesy 48:10                               dedicated 86:4,5
                                                dallying 26:22
     49:3,6,15 50:5,9     courts 71:15 110:4                             86:17 87:16
                                                dark 25:4
     50:11,22 51:4,9,13   cousins 32:16                                deep 8:5
                                                data 111:23
     53:7 54:3,6,8,11     cover 84:4                                   defendants 1:9
                                                  112:24 113:4
     54:14 55:3,6,14,17   covid 9:22 15:7                              defer 96:16 97:9
                                                date 1:12 89:21
     55:20,23 56:6,9,13     18:10 23:6 24:20                           define 15:4
                                                  106:22,23
     57:2,14,19 58:9,15     24:20,25 40:3,25                           delay 26:21 100:9
                                                dates 118:7
     60:20 61:14 62:10      46:7 49:10 70:6                              117:18
                                                david 1:14
     63:14 65:13 66:1       86:24                                      deliver 38:7
                                                day 24:24 35:10
     67:4,8,22,23 68:22   covina 23:24 29:1                            demographics
                                                  41:5 61:16 71:4
     70:3,14,16 71:18       33:9                                         113:3
                                                  71:23 81:13 99:2
     73:1,7,16,20,22,25   cprs 44:6                                    demonstrates
                                                  100:17,19
     74:3,12,16,25 75:5   cracks 91:17                                   57:12
                                                days 15:13 21:2
     75:9,12,17 76:1,5    crawford 57:14                               demonstration
                                                  50:17 56:19,22
     76:16 78:25 79:5     create 37:7                                    52:3
                                                  71:1,1 83:6 92:7,7
     79:7,10,16,18,25     created 39:3                                 denigration 62:1
                                                  92:7,7 93:20
     80:20 81:11,14       creating 38:10                               department 11:15
                                                  96:14,16 97:10,14
     82:13,21 83:23       crisis 15:8,19                                 31:12 36:2 51:1
                                                  97:16 99:11
     84:2,9,19,20,23        19:23 24:10 26:18                            68:5 84:17
                                                  100:20,23,24
     85:2,9,20 86:13        87:17 102:7                                departments
                                                  101:10,13 102:2
     87:14 88:1,5,18,22     118:22                                       89:21
                                                  103:2,2,11,12
     88:23,25 90:12,14    critical 36:23                               deployment 11:14
                                                  104:23 105:22
     91:21 92:2,8,14      cross 74:6                                     56:12
                                                deal 7:21 59:8
     93:7,21,24 94:18     crucial 117:9                                descending 109:18
                                                  117:12
     96:18,21 99:25       culturally 32:3                              described 66:14
                                                dealing 11:23 64:5
     101:5,8,16,18        cup 9:3                                      description 5:6
                                                dealt 104:7
     102:11,15,19,22      curb 52:13                                   deserves 105:18
                                                decades 38:14
     103:6,8,13,18        curious 62:19,25                             designed 41:14
                                                decide 16:17 58:4
     104:1,18 105:1,3,4     99:1                                       desire 102:9
                                                decided 8:5,6,19
     105:23 106:1,8,13    currently 42:14                              desired 46:7
                                                  8:22 34:16 49:21
     106:17,21,21           88:16 89:24                                despite 45:21
                                                  58:3 72:13 116:21
     108:3,5,8,18,21      customer 36:4                                  82:10
                                                decides 116:13
     109:3,4,5,7,12,19    cut 49:6 72:17                               details 109:18
                                                deciding 20:10
     110:16,20 111:16       82:24,25 83:23                             determination
                                                decision 19:1
     111:23 112:3,16      cx 5:2                                         82:6
                                                  28:23 47:4 53:1
     113:16 114:24
                                                  55:11,16,16 90:15

                                                                                  Page 7
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 130 of 151 Page ID
                                  #:1272
   [determine - dx]

    determine 53:23       director's 48:7         111:10,21 112:1,4      63:24 65:24 66:3
    detract 87:17         dirty 59:3              112:16                 66:5,6 68:14,17
    developing 78:9       disabilities 36:1     districts 14:18,19       69:3,6,6,13,20,22
    dialogue 11:19        disability 3:4          110:25 114:16          71:21 73:5 75:24
    diaz 48:18,19         disagree 67:2,18      dive 8:5                 76:17 77:9,25
    didn’t 23:7 41:17     disagreement          divert 103:4             78:6,22 80:17
      43:12 50:12,20        64:14 117:25        doctor 31:14             81:13,24 83:5,6,25
      52:14 66:24 70:16   disagreements           40:12 47:15 48:3       85:17,23 86:2,18
      70:18 71:1 72:14      70:21 81:14           50:7,9                 89:7 92:9 93:9
      78:8 80:7 85:5        112:18              doesn’t 25:20            94:11,18 95:13
      100:25 104:6        discretionary           29:15 30:4 32:7        98:18,19 99:5,6,19
      111:10                119:4                 34:3,3,15 36:17        100:9 104:13
    die 36:14,14          discuss 27:20           37:8,8 38:18           107:8,14 108:1
    difference 64:13        30:14 58:17 94:15     45:19 67:21,22         109:23 110:4
      79:2,4,6 81:18,18     107:4                 76:25 81:18 87:17      116:10 117:4,10
      87:13 112:7         discussing 55:23        105:10,11 110:16     door 21:3 116:9
    different 14:20         55:24                 110:22 111:11        double 35:13
      17:12,13 18:9       discussion 11:12      doing 21:20 24:1       downey 7:19
      27:22 32:6,23         34:19 49:25 50:4      28:8 38:20 40:3      downgraded 70:3
      34:19 39:12 40:1      58:1 62:6 68:2        43:5 54:1 61:10      downtown 78:5
      40:10 43:21 48:15     69:17 80:2 110:1      64:12,14 67:14       dpse 73:6
      57:17 60:19 64:3    discussions 61:19       76:12 77:23 83:15    dr 25:12 34:21
      67:24 69:14 80:11     68:4,5 113:9          100:8 101:19           39:17,23 66:17
      91:3 93:8 95:10     disease 41:1            102:10                 81:4
      97:20 102:12        disintegrating        dollars 86:2,9,14      draft 13:21
      107:7 111:19,21       72:5                  86:14 87:2           drama 83:1
      111:22 113:12       disobey 84:1          domestic 36:9          dramatic 68:15,17
    differently 25:21     dispatched 31:19      domiciliary 40:9       drive 66:10 69:9
    difficult 16:10       disputes 71:6         donned 11:21             76:6 111:25
      39:19               disrespect 78:18      don’t 6:25 7:2         driving 80:7
    dig 61:15             disservice 48:15        16:3,22 22:11        drove 61:21 63:22
    digital 121:7 122:3   dissipate 76:23         24:1 25:7 29:12      dtsc 50:25
    dignity 25:17         distance 41:19,20       29:12,18,24 31:20    due 40:23
    dilly 26:21             93:1                  32:23 33:21 34:2     duly 121:5
    directing 51:17       district 1:1,2          34:7,15 37:2         dumped 68:23
    direction 11:18         10:12 13:2,2,7,8      40:19 44:7,18        dumping 58:25
      12:24 20:22           14:19 15:10,23,23     45:15 47:9 50:15       69:1
    directly 46:19,20       17:10,14,15,20        51:14,15 52:7,11     dutra 4:5 6:24 7:4
      87:6                  77:8,8,10,12,14       52:18,21 53:1,2,23     7:7,10 10:13
    director 34:22          105:14,15 110:21      55:4,6,21 56:15,16   dx 5:2
      37:17 47:17,17        110:21 111:6,6,10     59:24 62:4 63:17

                                                                                    Page 8
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 131 of 151 Page ID
                                  #:1273
   [dynamics - far]

    dynamics 66:9          employed 121:10       essence 28:22 29:9    explicit 58:23
    dysfunction 62:13        121:13 122:7,10     essential 57:5,7      explicitly 59:19
               e           employee 121:13       establish 13:2,5,7    explore 90:3,10,16
                             122:9                 13:9 107:21           105:7
    e 2:1,1 3:1,1,14 4:1
                           employees 61:12       established 37:18     exploring 103:19
      4:1 5:1,5 6:1,1
                           encampment              40:5                exposure 53:7
    earlier 69:18
                             32:13,19            estate 26:3           extent 34:9 65:23
    early 16:25 110:8
                           encampments           estimates 74:23       extra 94:19
      116:3 118:17
                             80:12,25            et 1:5,8 52:16        extraordinarily
    earthquakes 75:24
                           encourage 71:14         71:24                 110:20
    easily 54:16
                           ended 12:17 62:12     evening 44:3          extraordinary
    east 3:5
                           endless 14:5          eventually 108:23       110:18
    easy 28:9 87:9
                           enforce 8:12 10:4       109:25 110:17       extreme 38:5
    echo 14:21
                             15:5 27:8,9         everybody 30:8        eyes 31:21
    educated 87:15
                           enforcement 9:25        32:20 34:10 35:19              f
    educational 110:1
                             13:24 14:2 23:1       36:18,25 55:24
    effect 55:22 57:21                                                 faced 24:10
                           enforcing 13:10         56:2 72:23
      58:4 61:7                                                        facilities 45:18
                           engage 65:9           exactly 58:15
    effort 15:23 16:1,4                                                  85:13
                           engaged 21:21           61:16 80:9,14
      45:2 114:14                                                      facility 8:23 43:15
                             35:19 43:24 48:24     86:21
    eight 115:14                                                         43:16 44:6,20
                           engagement 38:7       example 54:24
    either 46:25 89:18                                                   45:14,16
                             38:12                 59:10 66:14
    elder 3:4                                                          facing 102:8
                           ensure 17:17 22:1     examples 54:5,10
    elected 21:18                                                      fact 7:2 8:16 12:17
                             22:4,8              excellent 105:4
      112:10                                                             20:1,7,21 21:13
                           ensuring 104:22       exception 34:3
    electricity 69:4                                                     22:6 24:6 39:2
                           entangled 119:1       excited 9:18
    elevated 35:15                                                       46:4 56:15 60:18
                           enter 42:6            exclusion 35:23
    eligibility 47:6,19                                                  86:15 89:19 100:1
                           entire 35:8,20        execute 90:25
      49:19                                                              100:11 101:10
                           entirely 26:2 32:6    exemplary 34:20
    eligible 43:4 46:1                                                 failed 39:2
                           entirety 10:20        existing 49:22
      46:2                                                             fair 48:16 50:1
                           entitled 56:7         exists 58:24
    elizabeth 2:3                                                        65:3 97:3 103:3
                           entry 42:10           expand 42:16
    email 77:7                                                           104:5
                           envelopes 35:6        expanding 68:17
    embraced 23:15                                                     fairly 116:21
                           environmental         expansion 47:19
      25:21                                                            fairness 66:2
                             34:23 75:20 84:16     49:17 109:21
    emergencies 119:4                                                  familiar 78:23
                             95:19               expect 47:9
    emergency 13:16                                                      79:1
                           equally 54:6          expedite 66:14
      15:11,15,16 27:9                                                 family 32:18
                           es 121:4              experience 95:7
      35:14 95:1                                                       famous 7:15
                           escort 31:20          experienced 45:13
    emitchell 2:7                                                      fantastic 91:6
                           esquire 2:3,11,19     explain 86:20
    employ 39:8                                                        far 13:13 44:18
                             3:3                   116:19
                                                                         46:9 62:19 68:18

                                                                                    Page 9
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 132 of 151 Page ID
                                  #:1274
   [far - gardens]

       113:25 117:18      finding 99:15          followed 66:22           88:12 91:12 92:22
    fashion 104:20        fine 91:25 92:1          68:3                   93:2,3 94:2
    fast 73:2 96:23          119:16              food 32:14,21          freeways 75:22,25
    fastest 100:20        fingers 28:10          forefront 114:14         76:6 78:20 80:17
    favor 30:18           finish 51:20,24        foregoing 121:3,4      friday 110:7
    fear 98:14            finished 72:19           122:4                friend 67:18
    fed 32:1              firm 8:6               formal 29:10           friends 9:11 32:16
    federal 6:20 14:15    first 6:5 10:12          87:19                friendship 11:3
       17:2 18:23 45:3       20:16,21 21:15      formalizing            front 14:12 55:17
       71:15 81:11           22:12 23:17 30:3      112:15                 60:16,19 70:24,24
       111:11                31:22,24 32:4       formally 110:10          81:9 111:14,18
    feel 8:13,13 9:6         37:19 38:9 43:22      110:11               frontend 19:2
       14:10 38:4 66:5       48:1 49:16 50:16    former 11:16           frustrating 82:15
       77:9                  51:4 53:18,24       forth 7:19             frustration 83:19
    fees 61:9                72:16 73:4 74:23    fortunate 23:13          83:22
    fellow 84:9              84:6,23             forum 66:13            full 11:22 12:18
    felt 8:17 20:9        fischer 57:15 62:6     forward 15:1             28:16 51:20 82:25
    fema 44:13 49:9       fit 74:21,23 110:17      27:10 39:3 50:13     fumes 75:17,23
       81:9               five 37:6 71:1           63:25 64:16 90:24    fuming 67:14
    fenced 92:20             96:16 103:2           93:10,13 95:21       fund 20:23
    fernando 4:5 6:24     fix 87:10                102:9 111:8          funded 41:12
       7:10               flat 93:17               112:21               funding 22:19,20
    festivals 35:4        fleeing 36:9           found 74:5 81:24         24:18
    fewer 37:3 86:24      flexibility 104:5      four 50:23 51:7        funds 86:4,5
    fighters 31:24        flip 72:16               73:3 111:10          furniture 41:18,18
    fighting 32:2         floor 7:5 60:12          116:13                 42:1
    fights 59:24             67:11               frame 100:14           further 106:6
    figure 31:23 34:12    focus 26:16 37:4       framed 38:10             121:12 122:9
       37:7 64:8,21          38:24                 54:19 60:12          future 64:4 69:23
       66:13 112:20       focused 15:22          framework                70:7 81:7,15
       118:18             folks 11:9 29:23         112:15                         g
    filed 27:7               34:6 41:9,20 43:6   framing 65:24
                                                                        g 6:1
    filth 62:2               44:25 48:1 59:8     frankly 80:23
                                                                        gaffey 12:2
    finally 42:1             59:11 80:4,14         82:17 85:12 86:16
                                                                        game 25:9
    finances 116:10          81:5 85:12,16         86:17 117:22
                                                                        games 68:12
    financially 121:14       88:8,11,16 89:4       118:23
                                                                        garbage 57:22
       122:11                106:3 110:9         freeway 73:10
                                                                        garcetti 15:17
    financing 116:24      follow 39:23 66:21       75:4,15,23 76:2,10
                                                                          44:11
       117:4                 66:24 89:11 95:2      78:14,16 79:3,3,8
                                                                        gardens 18:15,18
    find 29:25 57:8          114:25                79:9,12,13,19 80:3
                                                                          19:6,7
       107:12,16 108:25                            80:22 85:17 88:8

                                                                                   Page 10
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 133 of 151 Page ID
                                  #:1275
   [gary - hard]

    gary 4:4                97:19 109:23,23        112:12,18,21          17:8
    gated 93:1              113:25                 114:4,25 115:18     gutierrez 16:2
    gateway 7:17          goal 16:18,18            115:21 117:11         79:20
    gather 93:14          god's 83:16            good 6:15,17 7:7      guys 90:2,9 96:10
    gee 56:16 109:23      goes 34:1                11:12,17 18:4         99:19 112:14,17
    general 11:17         going 6:2,3 8:20         22:10 24:21 30:12     112:17 113:11
      86:18 107:3           8:22 9:2,3,15,22       32:7,8 49:25 50:2            h
    generally 46:24         10:11,24 15:2          52:16 53:9,11
                                                                       h 5:5 24:20,20
      99:12                 16:7,17 17:7 18:2      56:19 62:11 67:13
                                                                       half 43:2,3 56:19
    gentleman 10:10         18:16 20:15 21:11      70:8 96:22 106:15
                                                                         56:22 65:18 87:3
    getting 9:1,24          21:17 22:6,17,20       115:8
                                                                         92:17
      29:10 31:25 38:19     23:8 24:5,8,8,18     goodness 92:20
                                                                       hallway 29:24
      47:5,12 48:13         25:16 26:3 27:5,5      94:11
                                                                       hammer 29:16,25
      61:8 78:19 80:4       27:8,9,10,11,14      gotten 42:12 82:16
                                                                       hand 10:25,25
      96:22 100:5           29:10 31:3,5,18      government 14:25
                                                                         32:8
      114:22 118:17         32:2,13,14,15 33:4     37:15 45:4
                                                                       handle 93:7
      119:10                36:18,19 37:24       governments 7:17
                                                                       hands 71:17
    gil 77:7,11 105:17      38:13,20,22 39:5     governor 24:7
                                                                       hap 20:23 25:8
    give 29:1 31:10         39:11 44:15,18,21      30:15 37:22
                                                                       happen 24:4 25:23
      39:9 44:25 49:12      44:22 45:1 50:13       108:11 117:1
                                                                         25:23 27:6,14
      52:3 54:10 60:8       50:13 51:20 55:12    governor's 26:4
                                                                         38:3 65:4,17
      61:2,2 67:10          57:25 60:8 61:14       27:8,10 95:1
                                                                         100:22 104:17
      88:11 92:9 100:16     61:14,19 62:7,15     grand 9:15
                                                                         115:19
      104:1,23 105:3        62:17,22 64:6,18     grass 43:17
                                                                       happened 9:8
      107:25 111:17         64:20,20 66:6,25     great 7:16,19 9:4,7
                                                                         29:12 51:11 56:17
      119:15                68:1 69:20 70:12       10:14,14 31:11
                                                                         60:13 80:9 95:8
    given 21:6 24:10        71:17,23 72:7,9        72:3 85:6 88:4
                                                                         116:25
      46:11 59:20,21        74:16 77:2,15,15       90:16 96:14,16,17
                                                                       happening 33:16
      86:24                 79:21 80:14,24       ground 17:19
                                                                         55:9 56:10,14
    giving 35:9 38:12       81:3,19,22 83:18       113:4
                                                                         59:20,23,25 60:5
      39:22 53:15 54:5      86:1,6,7 88:9        group 65:6 70:16
                                                                         61:7 88:21
      72:24                 92:12,19,23 96:3     growing 44:16
                                                                       happens 16:7
    glad 62:11              97:22 98:7,14        guaranteed 38:22
                                                                         20:16 21:1,7
    go 6:2 9:15 21:24       100:11,17 101:3      guarantino's
                                                                         32:10 37:5 89:3
      29:17,23 36:5         101:21 102:2           74:17
                                                                       happy 16:8 50:4
      39:12 44:18 51:23     103:14 104:17        guards 98:10
                                                                         65:22 107:13
      53:11 62:13 63:24     105:9,12,14,14,15    guess 28:25 29:14
                                                                         116:15 118:24
      70:18 71:8 77:9       105:17,19 106:2,5      41:12 42:21 43:4
                                                                         119:8,9,14
      79:21 80:5,14,15      106:17,24 107:3,6      53:19 59:11 96:1
                                                                       hard 27:22 53:23
      83:4 85:20 87:18      108:1,24 109:16      guidance 11:18
                                                                         54:19 116:18
      89:4 90:25 94:22      110:6 111:1,14,16      14:24 16:6,10

                                                                                  Page 11
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 134 of 151 Page ID
                                  #:1276
   [harmful - idea]

    harmful 76:9,10       helps 57:7             57:8 58:22 59:2      hours 10:23,23
    harris 48:6           hereto 121:14         homes 72:7 78:3         12:17,19 67:9
    haven’t 45:7 69:21      122:10               89:16,16 90:1          72:21 76:21
      74:7,8,8            hey 81:20 83:2         104:5 107:23           106:24 107:10,12
    hazard 58:18 83:5     highest 46:25         hometown 11:24          107:20,24 108:1
    hazardous 75:13         47:10               honest 61:1 63:7        108:18 118:18
      76:2 103:14,21      highly 9:14            69:17                house 8:23 10:3
    head 18:3             hills 26:3            honor 11:8,13           17:14,14 24:23
    healed 32:1           hiring 39:5            12:23 13:12 15:24      31:20 36:19 44:19
    health 23:20 25:13    history 7:10,12        17:16 19:8,11          48:25 49:10 64:1
      34:23,25,25 45:5    hit 13:25 118:24       20:16 21:6,19,23       72:25
      58:18 70:9,24       hold 40:15 53:2        28:1,19 35:5 53:5    housed 92:25
      71:11 76:24 79:18     60:3,3 61:18         54:2,4,15,20 55:13   housing 7:25 9:25
      80:1,23 83:4          71:21,21 82:21       56:25 57:18 58:20      12:8 13:16,16
      86:21 87:6            92:9 107:2           73:14,19 78:23         14:12 16:23 23:9
    hear 18:21 25:7,7     holding 54:24          79:11 82:20 84:13      23:15 24:25 32:24
      50:20 58:9,10         100:4                88:4 93:6 108:12       34:14 36:22,22
      59:5,14 61:18       holdup 66:16           109:15 111:20          37:20 38:23 41:15
      62:4 66:11 72:14    home 15:12 36:11       119:3,22               48:18 73:5,8
      79:10 80:17,22        36:19 37:8,18       honorable 1:14          76:17,18,19,22
      99:1 101:5            38:10,11 41:13       3:17 4:6               81:1,19 85:24
    heard 19:20 33:24     homeless 7:22,24      honored 118:23          87:7,7 94:24
      55:7 62:18 71:7       8:11,24 9:6 12:1    honors 60:10            113:3
      81:4 116:12           16:22 19:17 20:19    102:10               hud 47:13 48:23
    hearing 1:11 6:18       20:20,24 21:3,4,8   hope 8:15,15 31:8     huge 117:21
      17:8 27:23 76:8       22:1,2,3,5,12,12     33:25 53:4 77:13     huizar's 77:8
      78:17,18 81:20        22:14,15 23:6,15     77:13                human 1:4 23:19
      101:10,11             34:8 36:14 40:6     hopeful 117:14          52:21 53:24 76:9
    heart 12:4 25:9         40:11 41:20,25      hopefully 32:25         105:8
      34:15 119:16          42:5 47:24,25        105:5 108:22         humanity 35:6
    heck 37:12              61:22,23 62:2,4     hoping 19:4           hundred 15:11
    heidi 3:20 44:18        63:20 64:1,10       horrific 25:5         hundreds 86:1
      99:5                  66:8 69:3 71:7      host 66:9               112:25
    hell 14:20              76:6 78:16,19       hotel 1:15 15:6,9     hurt 72:7 86:6,7
    hello 39:16             80:7 83:10 86:17     20:4,8 22:9 46:11    hurting 72:6,7,8
    help 14:16 30:21        86:20 88:20          71:7 102:23          hygiene 42:8
      48:4 83:23 115:13     111:22,24 113:1     hotels 19:25 22:9       44:10
      115:14                114:13 116:8,9       24:14 101:14                   i
    helpful 28:24,25        117:3                118:6
                                                                      idea 11:12 21:12
      29:3 119:13         homelessness 9:21     hotspot 70:6
                                                                        40:17,21 42:9
                            9:23 12:11 38:5
                                                                        105:18

                                                                                  Page 12
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 135 of 151 Page ID
                                  #:1277
   [ideal - judge]

    ideal 63:10 67:1     indecisions 56:1      interested 45:12      items 69:7 71:9
    ideas 62:11          independent 85:15       46:1 121:14         i’ve 7:3 15:14
    identified 8:25        115:14                122:11                25:18 26:4,23
       46:9              indicate 65:20        interesting 114:25      28:20 35:3,7
    identify 6:4 42:22   indicated 13:5        interfere 105:11        37:16 43:10,14
       45:5,11,25 46:6     15:5 30:3 46:7      interim 36:24           49:17 68:4,5
    ignore 67:7          indication 16:6         37:11 38:2            72:25 77:6 110:7
    illegal 58:25        individual 18:13      interventions                   j
    illness 36:3,7         48:21 54:24 62:14     112:1
                                                                     j 3:11
    imagine 78:15          65:7 99:23          introduce 34:19
                                                                     jackson 38:13
    immediate 7:16       individually          introduced 8:4
                                                                     jail 36:5
       69:23 77:22         118:21              involved 6:20 8:1
                                                                     james 4:6
    immediately 45:25    individuals 12:2,8      21:17,18 55:6
                                                                     jim 6:8,8,10 72:21
    impact 64:6,6          13:6 17:11 20:19      56:17 58:1 60:20
                                                                     jimmy 106:13
    imperative 112:13      21:9 54:16 60:14      77:11 110:21
                                                                     joann 89:11
    implementation         60:15                 111:11,12 113:9
                                                                     job 1:19 10:18
       26:16 110:22      inertia 16:11         involving 75:20
                                                                       28:10 31:11 37:2
    implemented 68:9     infection 41:2          81:17
                                                                       39:9 64:14 96:22
    important 8:14,17    information 29:18     isaac 3:9
                                                                     jobs 72:7
       112:19 115:18       93:9,14,16 95:19    isolate 40:23 41:3
                                                                     joe 4:7 11:8 16:25
    importantly            106:25 113:1,1      isolated 41:5
                                                                       17:23 47:16
       112:13            informed 109:10       isolation 26:20
                                                                     joe's 17:12
    inadequacy 77:19     infrastructure        israel 3:11 27:19
                                                                     john 25:12 34:11
    incentivize 35:22      100:4                 28:6 30:17,23
                                                                       34:19,22
    inches 33:14,15      initial 42:10 51:18   issue 13:13 15:19
                                                                     join 8:7,18 21:4
    incident 22:24,24      74:4 88:9 93:22       23:6 24:5,21,21
                                                                       31:1 106:18
       68:8                108:19                27:9 29:20 33:8
                                                                     joined 12:24
    inclined 107:2       initially 18:23         54:19 55:17 65:9
                                                                     joining 12:21
    include 9:2 13:3       87:21                 65:12,15 66:21
                                                                     jonathan 3:15
    including 53:22      injunction 14:2         68:1 89:18,20
                                                                       30:25 31:1
    inclusion 35:20      inn 15:10               91:9 95:6,10
                                                                     journey 33:10
    inclusiveness        inspector 11:16         102:5
                                                                     jr 3:17
       35:20             instances 62:19       issued 14:1 20:8
                                                                     judge 6:8,9,10,15
    incorporate          instrumental 18:6     issues 9:21 11:24
                                                                       6:17,19 8:3,4 10:5
       118:15            intent 57:9             17:22 18:18 23:23
                                                                       10:21,24 11:3,6,16
    increase 40:24       intention 57:4          29:25 53:5,6 55:4
                                                                       11:17,20 14:1,7,9
    increasing 45:21       82:22                 55:19 56:5 64:2
                                                                       14:15,16,23 16:1,2
    incredible 10:18     intentional 38:2        65:11,15 75:20,20
                                                                       18:4,17 26:7 29:5
       87:13             interest 17:17          84:16 87:6 95:9
                                                                       30:21 34:22 35:2
    incremental 68:14      23:20 38:21,24        104:18 112:16
                                                                       43:9 50:6,7 51:2
                           45:15                 117:13
                                                                       53:12 57:14,15

                                                                                 Page 13
                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 136 of 151 Page ID
                                  #:1278
   [judge - likes]

      58:3 59:5,10 60:3   kids 32:23,23         knowledge 121:9       leaders 17:21
      60:6,8 62:6,15        34:11                 122:6                  25:12 39:1
      63:4,8,13 65:3      kind 11:22 31:1       kranker 4:4           leadership 9:12,19
      66:2,20 67:6,18       33:1 49:22 62:21              l              10:5,7,14,19 11:18
      72:23 74:2 75:14      66:17 71:5,14                                14:9 16:25 30:25
                                                la 1:4 3:18 13:19
      76:3 79:19,19,20      77:12 80:11 83:17                            44:12
                                                  14:12 66:24
      79:20 80:19 81:20     92:12 99:1,2,4                            leading 15:18
                                                  115:16
      84:10 89:8 90:6       115:9 117:6                                  65:10 114:14
                                                la's 114:21
      92:10 95:3,13,16    kinds 66:10                                 leads 95:5
                                                lacity.org 2:23
      97:22 98:1,4,9,16   knew 65:21 116:3                            learn 110:5
                                                laden 57:21
      98:24 101:20        know 6:25 12:22                             lease 102:13,15
                                                ladies 53:9
      105:20 106:7,11       14:8,23 15:1,2                            leases 118:7
                                                lady 53:10
      106:15,20,23          17:20,20,21,21,22                         leave 22:9 31:20
                                                laguna 26:3
      113:19,22 114:2,7     18:7,8,21 19:9                               52:12 59:11 73:2
                                                laid 65:11 70:25
      119:21                21:8 22:14,24                                73:3 78:7 93:24
                                                lakewood 7:18
    judges 6:20,21          23:5,7,7 25:11                               107:14 115:7
                                                lamc 13:17
      16:3 60:16 71:16      28:1 29:1,12,22                           led 71:5
                                                lancaster 23:13
      111:11                30:8,13,15 34:16                          left 30:2
                                                land 49:18
    jump 48:14              37:20 40:20 41:5                          legal 16:12 20:10
                                                landes 2:4
    jurisdictions 38:6      43:17,18 44:5                                21:14 45:16 72:3
                                                lapd 11:14
    jury 110:4              45:1 46:24 47:4,7                         legislative 87:4,10
                                                large 17:9 56:21
    justin 67:15            47:15,25 49:9                             legitimate 30:1
                                                  61:12,12 115:7
    juxtaposition 55:1      50:13 52:18 53:1                          lengthy 12:14,16
                                                larry 48:21,21
              k             53:3,23 56:16,21                             19:4 51:2,3 61:19
                                                  49:1
                            57:8 59:10,11,12                          lesser 63:11
    kathryn 3:24 11:1                           late 6:18
                            59:22 63:25 65:23                         letters 29:11
      35:8                                      launched 38:11
                            68:12 69:1,13,16                          level 35:16 37:14
    kathryn's 90:19                             law 3:4 8:6 22:25
                            69:20,24 70:16                               38:7 42:10 47:9
    keep 6:21 18:24                               58:3 61:3 84:1,10
                            71:15 72:8 74:14                             48:16 49:16
      19:2 27:23 31:24                            95:2 119:19
                            75:24 78:11,13                            liability 97:24
      51:21 57:10 89:24                         lawndale 3:10,11
                            87:1,3 92:17                                 98:20,22 108:17
      107:22 109:5,10                             3:12 18:19 19:13
                            93:11 95:13 99:5                             119:18
    keeps 68:16                                   19:18 20:20 21:5
                            99:6 100:24,25                            life 11:24 13:10
    keith 48:6                                    21:10 22:2 30:2
                            101:1 104:24                                 15:5
    kept 77:24 94:19                              31:9
                            108:1 113:2,11                            lift 87:20
    kevin 3:10                                  laws 8:12 10:4
                            115:16 116:2                              lifted 108:10
    key 102:5,12                                  15:5 47:12 94:22
                            117:12,13 118:24                          light 12:10 15:7
      103:4 112:20                              lawsuit 16:7 23:6
                            119:15                                       72:13
    kick 29:19,24                               lawyers 27:1
                          knowing 113:17                              liked 20:6,11
    kidding 72:21                               lead 11:23 115:1
                          knowingly 55:20                             likes 21:4
      85:21                                     leader 38:13 48:18


                                                                                  Page 14
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 137 of 151 Page ID
                                  #:1279
   [limit - marston]

    limit 99:4             logistics 82:25          115:19 117:11,15    managing 12:12
    limiting 77:19           83:16                lose 57:7 68:19       manatt 2:12
    line 6:8 34:10         long 12:22 35:14       lost 80:10            manatt.com 2:15
       68:24 76:18 82:25     38:25 64:13 81:3     lot 7:19 14:20        mandate 19:22
       83:16 98:6 105:23     83:16 93:21 97:18      16:10,11,12 18:11   mandated 26:5
    lines 99:18              100:3 108:3            20:14 22:4 28:20    maple 34:18 50:14
    lining 12:2 25:3,4       119:10                 37:12,15,16,21       74:22,25 76:9
       71:16               look 24:2 32:7,23        39:12 42:7 43:7      78:10,22 85:11
    list 43:1                34:10 37:14 45:23      43:17 56:15 63:23    88:6,17,25 89:24
    listed 56:18             48:7 50:22 61:25       71:13,16,17,20,25    91:14 92:16 93:7
    listen 79:16 84:7        63:22 64:19 73:1       72:12 74:17 77:7     93:9,14 95:8,8
    literally 87:19          74:17 88:6 92:4        78:4 79:20 81:24     96:2 101:22
       116:7                 104:9,11,20            83:7 86:3,5 92:15    103:11,15,20
    litigation 14:6          109:22 111:5           92:16 95:16 97:19    104:2,11,17 105:7
       18:25 19:5 55:9       112:13                 98:13 107:7,16       107:18 108:25
       55:25 57:22 60:13   looked 37:15             111:7,12 115:20     marathon 12:16
       60:15 65:16 67:10   looking 28:22          lots 15:12 38:1       march 41:17
       88:24 106:22          30:25 31:17 32:5     loud 52:7 59:5,14     marcus 2:19 12:20
       111:16                34:14 43:14 51:21      66:11                50:20,25 51:3,6,10
    little 7:13 31:10      looks 32:8 43:2        louder 57:2            60:1,7,23 62:9
       49:13 53:9,10         50:16 51:22 111:6    love 36:19 46:15       63:1,5,9 72:15
       64:14 85:22 89:9    lorie 122:2,19           72:9 84:23 90:25     74:7,11,13,21 75:2
    live 32:15 69:4        los 1:8,17 2:6,10        93:12 99:25 100:1    75:6,10,16,19 76:4
    lives 63:20              2:14,18,20,22 3:19   low 42:10              78:17,23 79:2,6
    living 32:17 36:25       3:25 14:13 17:12              m             80:5 82:11,20,21
       42:6 50:17 53:16      26:14 27:11 34:25                           83:18,21,25 87:24
                                                  macarthur 77:5
       53:20 54:17 57:6      35:14 41:12 56:12                           88:2 94:17,21
                                                  main 2:21 19:25
       64:3 76:10 85:17      56:13 58:22 59:3                            95:7,17 96:7
                                                    20:15,16 57:25
       88:17,19 98:8         59:25 63:21 64:25                           97:25 98:2,5,12,18
                                                  maintain 20:9
    llp 2:4,12               65:19 74:10,14,24                           101:25 104:25
                                                    96:2
    local 17:21 111:3        77:8,17 78:4                                105:11 107:25
                                                  makers 19:1
       117:2                 79:13 82:2 84:8                             108:4,6,9,16,24
                                                  making 13:14 19:2
    locate 28:14 43:2        84:15,20 85:13                              109:1,4,11 113:25
                                                    21:20 23:4 37:23
    location 1:15 32:5       87:21,25 88:1,9                             114:3,8,20,23
                                                    100:22 111:25
       44:23 62:22 74:10     89:15,25 90:1,9                             115:21 118:11
                                                  male 31:20
       76:11 91:14,16        91:2,23 92:1,6,20                           119:7,15,17,23
                                                  malicious 61:11
       105:8                 93:12 94:1,5 96:4                          marked 5:8
                                                  man 31:18
    locations 74:6,14        97:2,25 101:22                             marqueece's
                                                  manageable 76:23
       78:20                 105:9 107:16                                111:6
                                                  management 52:4
    lofts 69:5               108:21 111:24                              marston 3:20
                                                    53:25 113:1
                             114:12 115:1,13                             97:15 99:12,21

                                                                                   Page 15
                                     Veritext Legal Solutions
                                          866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 138 of 151 Page ID
                                  #:1280
   [marston - moving]

     100:14 101:13,17      96:23 97:8 98:14     mike's 17:13          70:17 72:16 77:16
     103:7,9,17            99:6,25 100:3        miles 3:12 19:8,11    79:17,25 102:7
    martinez 3:16 6:7      102:8 105:21          19:15 21:5 22:4      105:24
     6:12 12:15 17:18      109:24,25,25         miller 3:19 4:3      monday 110:8
     63:17 69:18 89:14     112:24                26:8,13,13 56:25    money 70:9,11
     89:23 90:5,8,13      meaningful 52:8        57:3 84:13,22,25     86:3,16,19,22,22
     91:1,6,8 92:3,13     means 30:19 37:9       85:3,19 89:17        87:11,16 116:21
     93:19,22 96:1,10      90:16                 90:3,7,21 93:6      monica 33:10
     97:1,10,13 99:8,19   measure 24:20,20       95:15,18 96:6,8      48:18,19
     99:24 100:23         media 42:12            97:4,12,17 98:10    month 9:13 40:5
     101:20 102:1         mediation 13:20        99:6 100:21 104:8    41:8 90:17
     103:10,24 104:15      30:14                 107:11 108:12,20    months 8:2 20:18
     105:2 106:19         medical 40:24          111:20 112:5,9,23    20:18 21:2 24:21
     107:20 109:8          43:15                millionaire's         38:18,19,19
     112:4,6,10 113:18    meeting 12:17          86:23               morning 6:16,17
     113:21 114:10,21      24:1 29:9,17         millionaires 86:24    7:7,9,11 27:8
     115:12 116:2          50:12 107:3 110:7    millions 86:2         61:21 91:17 113:7
     118:12               members 12:23         mine 15:21 49:13     mosaic 17:11
    masks 34:7,7          memorandum            minimum 34:18         111:2
    massive 101:4,6        51:7                  36:16 77:24 80:12   motels 69:21
    master 6:7,11,14      memory 51:19          minute 31:3 46:18    mother 24:8
    matt 3:21,23          men 67:17              106:20              motion 24:24
    matter 20:1,20        mental 25:13          minutes 12:17         79:20
     25:1 26:15            34:24,25 36:7        misrepresentation    motions 81:15
    matters 93:8           45:5 71:11 86:21      54:5,12             move 15:1,16,21
    mattress 52:23         87:6                 mission 25:19         16:19,24 50:15
     54:22 69:10          mention 113:6          31:16,16 70:1        59:21,23 63:25,25
    mattresses 68:22      mentioned 85:8        mistake 110:3         64:16,21 65:21
    mayor 12:11           met 114:10 116:2      mistakes 61:13        66:17 83:8 84:5
     15:17 18:5 19:6      michele 3:16 6:7      mitchell 2:3 79:9     85:10 88:12 93:10
     30:16 34:1 44:11      6:11 63:14,14,15      79:11 91:7,9,22      93:13 95:21 100:9
     58:23 68:25 69:13     68:14 69:18 81:23     118:2,9 119:3,12     102:9 104:24
    mayor's 20:22          106:18                119:22               108:24 111:8
     65:8                 michele's 66:11       model 71:10,11        112:21
    mclain 26:25          microphone 7:3         115:1               moved 62:23
    mean 18:17 22:25      middle 7:14           modest 19:15,16       92:16
     29:24 37:8,8         midst 15:8             19:16 22:19         movement 83:9
     38:18 43:14 52:6     mike 72:15 83:23      modicum 44:16        moving 8:25 13:15
     56:14 66:4 67:7       105:12,16 107:4      moment 6:22 16:1      15:11 16:23 69:24
     76:18 81:13 85:21     118:11,19             31:1,2,4 35:13       83:13 88:7 90:24
     85:21 88:23 89:9                            48:8 51:21 52:3      91:3 92:25 94:6

                                                                                Page 16
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 139 of 151 Page ID
                                  #:1281
   [moving - okay]

      112:21                 113:19 114:5        nipping 81:11         occasion 11:4
    multiple 104:13          115:6,15            non 19:4              occupants 22:9
    myers 3:18 53:4        needed 13:8 19:1      nonprofits 112:25     occur 19:5 71:23
      54:2,4,9,13,15         44:10 46:4 99:3     nonsense 94:7         occurred 40:4
      55:13,15 56:4,11       114:15 116:21       nonstop 35:4          occurring 32:3
      57:17 58:20 59:18    needs 13:14 29:20     nope 80:20              76:16
      60:2,4,10 65:1,14      68:15 69:17 87:8    normal 64:5           occurs 68:16
      66:19 73:13,18,21      94:10 96:9 101:23     100:15                107:9
      73:24 88:4,16,21       106:21              normally 31:23        offered 58:13 68:6
      91:5 96:12,20,25     nefarious 61:11         62:3                  68:9
      102:4,14,18,21,24    negative 41:6         north 2:21            offering 45:19
              n            negotiate 14:16       notary 1:18 121:1       58:8,11,14,16,18
                             20:13 106:4           121:21              office 47:1,24
    n 2:1 3:1 4:1 5:1
                           negotiating 15:9      notice 59:22 61:2       48:18 61:1 65:8
      6:1
                             18:8,11               61:3 62:20,22         68:10 82:16,18,18
    name 7:10 38:13
                           negotiation 19:25       63:11 104:23        officer 11:23,23
      47:22 48:3,6,7,21
                           negotiations 13:1     noticed 60:22,24        121:2
      79:20 81:22
                             17:19 18:10,12        65:25               officers 23:1
    narrative 59:1
                             20:4 48:24          notices 63:3 65:20    official 6:5
    nathan 3:13
                           neighborhoods         nuisance 22:14,16     officials 112:10
    nations 31:22
                             69:9                  22:18               oftentimes 12:6
    natural 112:12
                           neighbors 9:10,11     number 6:20 13:5        36:9
    near 43:18 79:3
                             22:10                 13:7 16:3 18:9      oh 28:13 34:2
    necessarily 37:8
                           neither 121:10          26:22 36:4,13         38:15 47:2 49:8
      102:12
                             122:6                 46:17 48:14 61:12     67:6 75:5 79:5
    necessary 46:7
                           network 39:25           61:21 65:14 74:19     98:9
      114:1 115:24
                           never 57:4 77:2         74:22 75:11 77:18   okay 6:10 7:4
    need 8:15 14:24
                             85:1,3 110:23         110:24                26:13 27:3 28:13
      15:21 17:7,10
                             111:1               numbers 41:9            30:24 32:4 33:11
      24:14 36:17,22,22
                           new 13:21,22            111:22 118:4,6        33:22 34:4 37:9
      36:23,24 38:2,4,24
                             37:17 38:11 42:12   numerous 14:16          47:2,11,23 49:15
      40:11,23 41:4
                             62:17 64:5 98:6       116:22                50:5,11 52:6,18,20
      42:19 53:14 58:17
                           news 13:25 30:12      nury 12:15 17:18        52:22 53:2 54:12
      58:20 61:17 62:8
                             30:12                        o              59:7 61:19 62:17
      64:2,8,21 67:2
                           newsom 37:22                                  63:4,8 66:22,24
      68:1 69:24 70:10                           o 1:14 6:1
                           nice 35:3,5 39:22                             67:12 70:14 72:1
      70:11 79:14 81:16                          objective 91:13
                           night 8:19 10:17                              72:20 73:1,16,20
      83:11,15 87:22                             obligation 57:10
                             12:18,22,25 14:4                            81:6,23 84:7,10
      90:15 93:14 94:13                          obtaining 82:8
                             72:14 81:13                                 85:19 88:22 89:6
      94:14 99:14,16                             obviously 19:21
                           nine 46:9 67:21                               90:2,5,13 91:1,8
      101:2 105:5,11,12                            35:12 112:18
                                                                         95:13,20 96:10,13
      108:13 109:22                                113:6,8,8

                                                                                   Page 17
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 140 of 151 Page ID
                                  #:1282
   [okay - people]

      98:9 99:24 101:18   optimal 37:11         pages 50:18,23       participate 39:22
      102:1,3 103:7,9     option 88:12 104:2     73:3,4              particular 40:6
      105:1,19,19 106:8   options 73:19,20      pain 32:24             41:10 65:9,12
      106:21 108:3        orange 3:2 56:17      pallet 85:7 89:16      68:7 69:12 102:7
      109:7,12,12,19        117:21,21            90:1 91:12,23       parties 109:6
      115:11 118:1,14     order 6:6,23 22:10     95:11 104:4,10,12     115:24 121:11,14
      118:20                33:13 35:18 38:4     107:12,17,23          122:8,10
    olympic 2:13            38:16 43:6 115:23    108:23              partner 9:4,4
    onboard 114:22          119:20              pallets 88:7 93:17     15:18
      116:5               orders 67:22,23        93:17 95:5,20       partnering 39:24
    once 10:2 12:13,18      95:1                 96:15,23 97:2       partners 14:14
      13:23 44:15 51:23   ordinance 13:18        105:7                 15:3 20:12 43:5
      93:15 114:24          13:19,21,22 61:4    palmdale 23:13       partnership 10:15
      115:7               ordinances 13:10      pandemic 12:10         15:3
    ones 30:1,1           oreskes 3:25           25:5 40:3 102:25    parts 33:3 62:18
    ongoing 11:19         organizations 65:7    papers 82:18         party 42:19 114:1
      48:25 54:7 55:25    originally 41:14      park 14:21 63:21     pasadena 23:14
    online 102:3            41:21 50:12          76:10 77:5 78:14    pass 71:21
    open 21:3 69:19       ourself 77:19          83:8                passage 33:15
      96:4 97:19 98:12    outcome 121:15        parked 73:17,23      passion 25:7 61:17
      103:22,23 104:23      122:11               103:18                62:12 64:12
      119:17              outcomes 64:16        parking 42:7         pat 42:20
    opening 9:13,15       outline 22:1           43:17 44:2,14       patiently 67:5
      47:20 97:24 98:20   outlined 55:18         63:22 74:17 78:12   paul 105:17
      108:17              outreach 52:11         81:23 84:14,21        107:14
    operating 104:3       outside 26:8 45:14     89:22 90:22 91:2    paul's 17:12
    operational             53:21                93:8,16 95:11,23    pave 91:18
      103:12              outstanding 34:12      96:5,14 97:5        paved 51:23 91:16
    operations 11:15      overall 109:17         98:13 99:9 103:20   pay 39:3 67:22,23
      18:3                overpass 89:1          103:23 104:22         83:11 87:7 107:14
    opinion 17:5          overpasses 76:7        107:15 109:21         111:4
    opportunities 38:7    owned 84:16           parks 78:9           paying 31:11 61:9
      44:10 45:21           102:17              part 7:9,11 8:20     pays 87:7
    opportunity 9:19                p            17:19 19:18 21:19   pedro 11:25 14:20
      9:22 14:7,11 25:5                          21:21 25:9 31:5       15:9
                          p 2:1,1 3:1,1 4:1,1
      35:9 39:22 41:19                           39:24 44:4,6        people 7:15 16:19
                            6:1
      59:21 60:12 72:24                          48:22 52:2 54:19      17:1,9 19:14
                          p.m. 120:1,3
      84:6 85:6,23                               56:21 57:15 60:22     20:19 21:3,4,8
                          pacific 12:2
      93:13                                      61:4 65:25 99:1       22:2,3,4 23:10,16
                          pacoima 14:21
    opposed 30:8                                 114:4,4,5 117:9       25:14 26:18 27:22
                          page 5:6 51:4,5,7
                                                                       28:7,7 29:14
                            51:10,20 104:16

                                                                                Page 18
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 141 of 151 Page ID
                                  #:1283
   [people - position]

      32:12 33:14 35:4       100:19 107:7         photographs 63:3      player 113:7
      35:25 36:2,13,14     permanency 100:1       physical 41:19        playing 62:12
      36:16,24,25 37:7     permanent 13:16        pick 18:12 46:23        68:12
      37:21 41:20 44:3       36:21                  77:4                please 9:15 49:7
      44:17,19 45:5        permanently            picked 58:6 69:14       63:16 104:2
      46:1 50:17 52:15       68:20                pickup 52:9 58:12     pleasure 19:10
      52:17 53:12,25       permits 78:15            58:14 69:6,7        pledge 19:3 77:9
      55:2,5 57:6 59:4,9   permitted 20:12        picture 34:16         pledges 18:22
      59:20,22 65:21       person 16:4,15         pictures 57:11        point 8:21 17:6
      66:1 69:1,3,4,5,10     28:15 35:3 47:10       68:22 77:6            18:21 28:10 30:19
      69:20,21,24,25         48:6,13,14,19 49:9   piece 51:16,18,18       42:10 60:11 61:24
      70:1 71:25 75:22       52:4,22 53:20          84:8                  65:2,2,3 66:12
      76:1,6 77:14,18        79:8 80:7 96:19      pilot 38:10 42:21       70:1 87:2 96:1
      79:13,23 80:2,21     person's 16:12,13      place 7:1 9:4,9,23      98:16,21 102:24
      81:17 82:23 83:13      48:5 83:18             11:9 13:4 14:21       111:21
      83:22 85:4 86:8      personal 16:12,16        21:15 29:25 37:9    pointed 29:8 77:19
      86:17 87:6,12          40:11 53:22 55:8       44:8 47:13 52:10      86:9
      92:19,21,25 93:1       57:5,7 70:21 71:6      53:11,13 56:1       points 62:7 111:17
      94:2,8,8,18,19         98:25                  62:14 75:8 78:13      112:20
      98:7,13 100:2,5      personalization          78:18 80:13 85:7    poisoning 88:18
      101:14 102:8           77:13                  86:14 94:6,13       police 11:23 22:21
      104:6,7 105:6,6      personally 8:1           104:12                22:22,22 28:4
      107:7 108:14           21:1 33:5            placed 45:17            68:4 70:25
      109:20 110:11        personnel 27:1         places 33:11 78:12    policies 47:12,13
      111:3,12 113:2       perspective 102:6        100:12 104:12         68:3
      118:4,6,21,25          107:22 111:14        placing 66:15         policing 12:4
      119:11,18            peter 107:14           plaintiff 23:5        policy 28:4 47:17
    people's 55:2,21       ph 20:23 47:16         plaintiff's 112:14      47:24
      65:10,25 70:9          57:14 67:15 74:17    plaintiffs 1:6 2:2    pop 89:16 90:1,10
    perceive 81:8 86:8       89:11                  11:20 13:1 14:8       92:21 93:4 94:1
    percent 10:8 53:13     phase 101:15             14:13 64:20 89:23     101:19 107:1
      58:24 61:6 63:10     phases 18:9              109:8 117:16          118:5
      100:7                phelps 2:12            plan 24:24 37:20      popular 28:14
    perfect 70:22          phil's 71:16             38:6 46:14 69:19    population 16:23
      71:12,25 92:10,11    phillips 2:12            87:1                  19:17 21:3 22:5
      92:14                phone 46:23 48:13      planning 42:15          22:15 63:20 64:1
    perform 61:3             48:20 49:2,14        planting 9:24         populations 36:6
    performing 111:7         90:16 92:8 93:5      platform 39:2         porta 97:8
    period 10:11 19:5        94:12,14             play 35:23 42:12      portray 58:21
      32:18 35:1 40:6      photograph 34:13         80:24               position 7:3 30:15
      41:5 69:25 100:17                                                   30:15,16,19 44:12

                                                                                   Page 19
                                     Veritext Legal Solutions
                                          866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 142 of 151 Page ID
                                  #:1284
   [position - put]

      56:2,20 92:5        press 40:20             99:2,8 102:2         protocols 61:5
      115:23              pressing 83:9           110:2                proud 15:6,10,23
    positional 81:4       pressure 47:8         procurement            provide 9:19
    positive 41:4         presumed 41:2           99:22,22               14:24,25 17:5
    possession 16:16      pretty 28:14          productive 115:4         19:22 24:18 29:4
      41:16               preventing 14:2       professional 71:4        38:7 39:2 97:6
    possessions 16:13     previous 55:19        proffers 86:18           101:22 104:19,21
    possibilities 47:20   previously 40:9       program 20:23            113:23 114:9,14
      49:17               prior 121:4             21:7,12 22:6,7       provided 22:21
    possible 48:11        priority 22:5 24:7      41:10,11,21 42:4,9     62:22 114:11
      82:10 104:16          26:23 103:8           42:11,22 44:2,6      provider 98:19
    possibly 78:15        privately 49:24         47:24 48:18 69:15      99:14
    post 24:20            privileged 11:7         84:14 97:6 107:15    providers 99:20
    posted 63:3           probably 39:5         programs 7:25            100:16 101:7
    potential 75:20         49:1 76:20 77:21      40:4,9 42:23 43:7      116:11
      82:7 97:23            82:6 86:24 92:12      43:21 112:25         provides 29:4
    potentially 44:19       92:15,19 95:24      progress 35:18         providing 19:17
      48:20                 100:20 105:21         104:22                 42:8 62:19
    potty 97:8              110:6               project 15:7 19:20     provisions 13:24
    power 84:5,17         problem 12:12           20:13,14,17 26:17      14:3
    practical 112:8,11      23:25 31:15 59:1      101:7 102:5,12       public 1:18 13:14
      113:4                 62:4,5 66:25          103:4                  13:15 57:11 76:24
    practices 68:3          68:16,24 70:12      projects 42:11           79:18 80:1,22
    praises 86:15           76:20 77:17 80:24   promise 39:13            121:1,21
    pre 24:20,25 81:23      82:14 114:13,22       60:9 116:22          pull 49:13 51:15
    preclude 45:19          115:17 116:8,9,12   proof 63:11,12         pullen 3:12 19:8
    precursor 49:22         117:3               proper 22:10             19:11
    prefer 44:24 103:3    problems 17:12,13       44:14 45:4 61:2      pulling 19:19
      103:3                 17:13 27:14 58:21   properties 37:23       purchase 102:13
    prepare 69:19           65:10 72:1 82:7       37:25 38:1 76:22     purchasing 102:22
    prepared 113:14         85:24               property 27:9          purpose 95:25
      122:3               proceed 109:5           51:16,18,19 54:25    purposefully 17:6
    presence 22:23        proceeding 120:3        55:8,24 57:5,7       purposes 66:15
    present 3:8 4:2 6:4     122:4                 59:9,16 64:15        push 70:12
      9:22 11:8 36:23     proceedings 18:20       67:16 68:9 70:22     pushing 35:6
      43:12 87:17           54:7 121:3,4,5,8      71:6 75:7 84:8         104:13
    presentation            122:5                 102:16 117:20        put 38:12 42:25
      56:19 114:11        process 9:2,2,3,3     protect 21:19            51:14,25 52:14
    presented 102:16        12:7 60:25 64:20    protection 22:21         68:23 69:7,8
    president 7:17          66:22,22,24 67:19     22:22 33:2             70:17 74:24 75:3
      12:15 17:18           82:6,8 83:9 98:21                            75:4,24 78:15

                                                                                  Page 20
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 143 of 151 Page ID
                                  #:1285
   [put - reminder]

      80:13 84:7 91:22    raised 55:20 95:9       80:2 117:17,23      referring 47:14
      91:23 94:18,24      ramifications         reasonable 22:7       reflect 55:4
      95:20 100:5,10,12     88:24               reasons 79:18 80:1    refrigerators 69:2
      101:13 107:16,23    rcx 5:2               rec 69:20             refuge 36:17,17,24
    putting 19:18 47:8    rdx 5:2               recall 8:3,22           36:25 37:7,7 39:7
      78:3 95:5,10,11     reach 10:16 11:3      received 51:7         refugee 31:4,6
      98:6                  17:3 46:25 47:9     recess 106:20           32:3
             q              47:16,17            recognition 17:2      regarding 28:16
                          reached 65:8            35:12               regardless 17:14
    qaeda 31:24 32:2
                          react 22:23           recognize 15:17         26:5 55:10 62:14
      32:14
                          reacting 22:24          37:18 62:16         regards 42:12
    qualified 121:7
                          read 18:15 30:17      recognizing 111:3       47:11 49:10
    quality 11:24
                            50:14 72:4          recommend 9:14          104:18
      13:10 15:5 76:19
                          ready 24:14 84:14     recommendation        region 7:18 19:14
      81:4
                            84:17 99:17           51:13               regular 58:14
    question 21:16
                            116:23              record 21:25          regulation 22:18
      26:1 28:15,16
                          readymade 117:5         62:21 120:2 121:9   rehabilitation
      40:13 55:1,16
                          real 8:9 10:2 30:24     122:5                 42:5
      56:11 58:6,12
                            31:8,15 71:24       recorded 63:5         relate 40:1
      73:25 82:5 91:7
                            82:24,24 90:15        121:6               related 58:22
    questions 16:11
                            94:13 102:7         recording 121:8         121:10 122:7
      21:6,22 27:2,15
                            109:10                122:3               relates 23:17
      29:2 39:20 43:8
                          reality 22:15         recordkeeping           89:13
      48:12 49:16 55:19
                            24:11 115:12          63:9                relationship 11:2
      62:16
                          realize 14:18 16:5    recover 38:16           12:3
    quickly 9:1 10:9
                            64:5                recovery 38:21        relative 32:15
      13:11 21:24 50:15
                          really 11:2,19        recreational 44:17      121:12 122:9
      88:3 91:20 99:4
                            15:23 16:18 17:7      72:9,18 73:10       release 40:20
    quite 9:11 80:23
                            21:13,23 26:18,18     74:18 76:11 78:6    releases 27:2
      82:17 86:16,17
                            28:24,24 30:6         81:21,24 83:11      rely 36:23 43:5
      105:10 117:21
                            33:7,25 35:2 37:3     85:10,14,15 87:22   remain 6:13 15:25
      118:23
                            37:3 50:6 61:15       92:11,24 93:24        41:4 101:21
    quo 80:21 89:25
                            68:14 70:23 71:5      100:2 103:21          103:11,15
      96:2 101:21
                            71:9,22 72:14         104:3               remaining 103:15
      103:11,15,16
                            92:22 93:18 97:15   red 35:7 66:17        remains 17:18
              r             102:9 110:1 111:3   redoing 58:2          remarkable
    r 2:1 3:1 4:1 6:1       111:23 115:8        reduced 121:6           101:11
    railroads 80:12         117:11 118:10,19    reexamined 47:7       reminded 11:15
    rain 76:8               118:21              refer 50:23             11:22,25
    raise 29:25 32:8      reason 56:18          reference 100:14      reminder 12:9
      95:6                  67:20 69:2 76:7

                                                                                 Page 21
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 144 of 151 Page ID
                                  #:1286
   [renewable - safe]

    renewable 86:22      reserve 106:5         results 41:3           risk 84:12
      87:11              residences 75:25      revenue 117:1          river 56:23 70:19
    renovated 69:5       resident 10:18        reverses 73:4            70:19 79:23
    rented 41:18         residential 79:22     review 18:16           road 29:19 54:23
    repeat 16:21           80:5 89:5             42:22 53:5             64:21 70:13
    repeatedly 44:13     residents 8:13        rid 85:24              roam 21:10
    report 12:14 30:18     14:11 23:21,21      right 6:23 8:9,15      roaming 22:18
      51:2,3,4,10 82:7     27:24 30:2 41:23      8:16 11:11,14        roar 82:15
      104:22 105:3         41:25                 15:8 16:9 18:6       rob 107:14
      107:21 109:9       resistant 36:3          21:12,14 24:10,16    robert 3:12
      118:3              resolution 31:9         24:19 25:15,22       rogan 47:16
    reported 1:18          115:4                 28:14 29:16 31:5     role 9:12 21:19
    reporter 47:18       resolve 68:1 96:15      33:3,7,12 34:17      roll 27:10
      120:1              resolved 29:21          35:7 36:12 40:18     room 2:21 10:8
    reporters 33:17        30:2 71:3 76:20       44:8,11 46:12          17:19 29:23 64:11
    reports 118:2          76:21                 49:3,10 50:11,19       66:7 78:8 90:14
    represent 25:7       resource 31:6           51:9 53:7,10,18,18     102:5,12 103:4
      52:19 115:20       resources 24:17         53:21 55:8,11,16       113:24 119:18
      117:11               43:25 46:3 98:19      57:11 59:17 60:16    row 13:24 43:1
    representation         101:23 103:4          61:10 62:10,18         46:5 48:23 67:16
      52:17 87:20          113:22                65:13,17 73:11,11      68:8 69:2
    representative       respect 78:10           73:23 74:4 75:13     rule 47:19
      12:20                83:11                 75:17 76:2,3,5       ruled 57:15 62:6
    representatives      respectfully 67:17      78:5,14,16 79:21     rules 47:5,5,6,25
      18:19 24:23        respective 14:17        81:23 82:1,2         running 6:18 15:7
    represented 65:7     response 13:22          83:13 84:5,12,22       15:12,13 101:23
      103:20               19:7 28:12 44:13      86:19 87:7 88:5      runs 102:15
    represents 25:12       79:8 81:9 96:3        88:14 93:25 94:4     rush 66:1
      102:20             responsibility          94:9 95:14,15,18     rv 89:15,22 94:24
    require 17:15          24:3 119:15           96:6 98:16,23,24       95:10,23 96:4
      38:16 87:4 93:5    responsible 59:7        100:13 101:16          107:14
      94:22 105:17         61:24 116:16          103:5,22 106:10      rvs 74:22,24 75:2
      115:22             rest 115:17             106:18,22 108:13       75:8 85:1 89:19
    required 19:6        restriction 75:22       108:20 110:3           90:9 91:23,25
    requirements         restrictions 45:17      111:25 112:5,8,18      95:20,24 97:20
      49:19                87:21 94:22,25        113:13 114:2,7         107:22 118:5
    requires 99:23         108:10                115:15,18 117:19               s
      101:7              resubmit 20:8           118:15 119:12,21
                                                                      s 2:1 3:1 4:1,4 5:5
    rescue 25:19 69:25   result 16:9 31:18     rights 1:4 3:4 21:8
                                                                        6:1
    research 95:4          55:9 57:20,21       rise 60:16
                                                                      safe 8:13 44:2,14
                           58:25
                                                                        78:12,18 81:23

                                                                                  Page 22
                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 145 of 151 Page ID
                                  #:1287
   [safe - side]

      84:14,21 85:10      schedule 50:12        sell 116:23           severe 36:3
      89:22 90:22 91:2      112:19 113:12       send 73:7             sewer 98:6 99:17
      93:8,16,17 95:11    schemes 67:24         senior 11:23          share 7:2 83:21
      95:23 96:5,14       scott 2:19 12:21      sense 12:10 16:19     shared 38:24
      97:5 98:11 99:8       89:12                 29:15 59:6 93:18      87:15
      103:23 104:22       scott.marcus 2:23       109:15,17 113:24    shayla 3:18 66:3
      107:15 108:14       screaming 32:12       sensible 64:4           67:13 73:16 74:8
      109:21              screened 32:19        separate 69:11          91:1
    safeguards 21:11      screening 32:17         75:19,21 110:25     shed 37:16
    safely 97:18          seat 31:3             september 65:6        shelter 19:23
    safety 23:20 43:14    second 6:23 15:9      sepulveda 45:14         21:15 37:9,19
      70:10                 21:16 41:11 49:19   sequentially            44:23 64:10 76:7
    sake 92:20 94:11        51:5                  104:13                91:12 100:5
    sakes 83:16           secondly 22:8 32:2    service 11:16 42:5      116:11,14,16,17
    san 11:25 14:20       section 41:1            42:19 101:7           116:20
      15:9 45:14            117:21              serviced 23:17        shelters 16:20
    sanitation 33:21      sections 40:23          33:24                 70:7 78:1 85:7
      100:6,10            secure 8:14           services 12:8 15:1      91:23 104:10,12
    santa 3:6 23:13       secured 99:13           19:17 42:9 44:9       107:13,17 118:5
      24:13 33:10 70:19   security 24:18          45:20 58:8,12       sherin 3:15 25:12
      89:6                  30:3 97:7 98:10       78:4 86:22 87:8       34:21,22 39:23
    saturday 10:23          98:19 99:16           97:7 98:6 99:15       66:17 81:5
    saw 63:18,22          see 11:9,17 18:4        105:10 111:24       shocking 106:7
      115:25                29:14 32:9,12         114:9,15            short 10:11 70:8
    saying 7:22 22:11       43:8 47:2 49:24     session 6:3             92:25
      28:10 38:15 49:8      72:2 75:5,9 82:13   set 38:2 41:19 45:6   shouldn’t 64:15
      54:14 55:8 56:20      102:16 107:6          46:14 84:14 88:2    show 27:25 33:3,8
      57:23 59:15 81:10     118:14,19             99:10 100:16          33:11 54:16
      88:22 92:18 95:3    seed 9:24               105:13              showed 57:12
      98:17 112:24        seeing 38:4 57:20     setback 91:11,11        59:10
    says 12:11 95:19        72:1 78:9 80:8      setting 97:5 98:5     showing 12:4 23:4
    sb211 91:10           seek 115:4              107:8                 62:21
    scale 46:18 101:4     seeking 44:8          settlement 8:8 9:8    shows 12:10 21:25
      101:6 114:12        seemingly 67:1          13:2 14:17 15:22    shumot 3:9
      115:16              seize 35:9              17:3 18:7 58:1      shut 23:8
    scatter 80:24         selected 78:8           110:23 112:22       sick 43:18
    scattered 80:4        selecting 73:12,14      114:3 117:10        side 54:22 89:3,4
    scenario 67:2         selection 83:10         119:24                92:1 107:22
      79:24 92:10,11,14   self 40:23 73:12,13   seven 108:6             111:18 112:14
    scenes 6:11,21          78:8,14 83:10         115:14                117:6
      10:22

                                                                                 Page 23
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 146 of 151 Page ID
                                  #:1288
   [sides - starting]

    sides 10:16 61:17        99:17,21,22         solis 3:13            special 6:7,11,14
      66:5 72:3 79:17        101:22 104:4,24     solution 36:23          20:8 42:21 68:24
      85:12 113:19           107:12,16,18          95:9,10,21          specific 51:17
    sidewalk 33:15           108:12,23 109:2     solutions 13:15       specifically 26:16
      52:23,24             site's 99:17            15:16 37:11 68:14     109:20
    sidewalks 58:24        sites 15:12 94:16     solve 12:13 77:25     spend 70:12 86:1
      69:8                   95:24 100:15          100:19 114:21         87:1,5
    sign 20:22               104:9                 115:17 117:2        spent 34:24 37:15
    signature 121:19       sitting 35:11 39:1    solved 100:18           67:8 86:3,20,25
      122:18                 69:10 90:18 96:23   solving 12:11         spertus 2:4
    significant 18:9         96:24 116:7           15:19               spertuslaw.com
      48:14 51:16          situation 7:22        somebody 7:2            2:7
    signing 39:4             36:18                 40:25 41:1 78:11    spoken 26:23
    silver 25:3,4          six 32:18 67:9 71:1     80:16 83:5 92:18      114:18
    similar 13:3 75:10       72:21                 94:12,15            spots 37:10 75:7
    simple 8:9 10:2        sixth 77:18           somewhat 111:17       spotted 80:6
      76:17,24 81:2        size 77:7 110:16      soon 104:17           spring 1:16
      100:8                sizing 112:1          sorry 6:18 46:21      sprung 41:13
    simply 22:23           skid 13:24 43:1         47:15 49:6 50:20    squalor 37:1
      35:23                  46:5 48:23 67:16      57:3 60:7 65:2      square 19:15 21:5
    simultaneously           68:8,23 69:2          67:6 72:17 101:5      22:3
      107:4                skills 121:9 122:6    sort 59:12 68:10      stack 82:18
    sin 31:17              skillsets 38:23       sorted 53:24          staff 48:20 114:17
    singing 86:15          skip 4:3 26:8,13      sorts 33:11           stake 55:5
    sir 11:10,17 17:4      skype 35:4            sos 35:13             stand 84:17 103:5
      17:24,25 18:2        sleep 98:13           sounds 29:7 50:2      standpoint 20:10
      35:5 50:2,6          sleeping 75:22          89:8,10,12            92:15 93:4 108:19
      107:12               slide 31:22 32:4      source 86:22          stands 84:14
    sisters 39:7           slow 66:16              87:11               start 7:22,24 33:12
    sit 31:2 37:24         small 19:13 74:19     south 1:16 19:13        35:2 40:2 45:4
    site 8:25 51:11          81:21 90:18 92:12     84:15 93:12           61:16 73:8 79:25
      63:22 73:9 74:21       116:7,8,9             107:16                105:5,16 107:3,6
      74:22,24 75:1,3,21   smaller 116:10        southern 7:14           109:19 110:6,10
      76:9 77:4,5,8,16     smarts 64:12          space 81:4 88:14      started 23:6,9
      77:20 82:9 84:15     smith 4:6 6:8,9,10    spaces 13:15 82:1       40:22 41:7 42:3
      84:16,20 85:13         6:15 10:21 72:23      91:2                  46:3 48:15 67:15
      87:21,25 88:9,17       106:15              speak 7:1 13:11         68:8 72:17
      89:13,25 90:2,9      snatching 59:17         29:10,13 75:7       starting 38:3
      91:3 93:9,11,15      sobel 3:22 67:4,12      106:16                62:16 109:17
      94:1,5 95:22           70:5 86:12,21       speaking 19:10          110:8
      97:25 98:2 99:13       105:25 106:5,10       28:3

                                                                                  Page 24
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 147 of 151 Page ID
                                  #:1289
   [state - talked]

    state 15:14,15          52:10 53:16 57:20   suit 27:7 65:17       symptomatic 41:2
      19:22 28:2,3          59:11 62:3 65:20    suite 2:5             sync 114:6
      37:22,23 51:8         73:11,17,23 74:11   summarize 89:7        syrian 31:4,6
      84:1,10 86:10,14      74:25 77:6,16,25    supersede 20:7        system 45:7 113:2
      94:22 95:2 108:10     88:1 89:15 92:21    supervisor 10:15      szabo 3:23
      119:9,19 121:22       94:9,20 96:19         11:1 19:3,10                  t
    statement 97:3          103:16,19 105:6,9     114:18
                                                                      t 5:5
    states 1:1              119:11              supervisors 18:14
                                                                      table 77:14 115:8
    stations 100:6,10     streets 12:2 13:7       115:20 117:10
                                                                        117:2
    status 80:21 89:25      13:14 35:25 36:5    support 9:16 40:5
                                                                      tag 68:9
      96:2 101:21           36:14,24 37:13        81:3 83:1 98:7
                                                                      take 7:3 8:10 9:14
      103:11,15,16          42:6 53:25 57:7     supportive 13:16
                                                                        9:23 11:9 28:23
      104:16,21 105:3       57:21 58:21 59:2      41:15
                                                                        31:3 33:9,9 34:16
      109:9 113:3 118:2     59:25 71:19         suppose 82:5
                                                                        36:1 39:18 40:8
      118:3               strike 29:22          supposed 33:14
                                                                        40:21,22 43:6,12
    stay 34:15 43:16      strong 44:12 66:5       52:12 76:2 83:4
                                                                        45:8,23 51:14
      53:13 74:1          structure 41:17         86:19
                                                                        52:22,24,25 60:12
    staying 37:19           42:2 43:13 109:17   supposedly 33:13
                                                                        62:24 64:15,23
    step 115:13,17          115:6               sure 21:20 22:18
                                                                        68:10 77:15,16
      117:6               structured 99:23        22:21 25:15 39:21
                                                                        78:1 83:14 84:9,9
    stepped 116:15        structures 41:13        41:8 44:9 46:15
                                                                        85:22,22 86:8,18
    steps 64:23 93:22       44:15 95:12           48:5,17 52:23
                                                                        87:3 91:18 93:22
      104:19              struggle 8:2            54:8 62:9 65:1
                                                                        97:18 100:3,12
    steve 39:13,14,17     struggled 25:1          66:19 70:11 72:18
                                                                        102:2 103:8
    steven 3:14           struggling 7:21         91:5 94:23 99:15
                                                                        116:14,16 118:24
    stood 24:13           stuff 52:22,24,25       99:16,17 102:14
                                                                      taken 9:9 15:15
    stop 13:19 14:5         53:16 59:13,17        102:18,21 108:14
                                                                        20:6 52:19 61:20
      18:10 32:3 39:10      62:24 66:23 68:13     114:6 118:9,9
                                                                        65:11,25 121:3,12
      43:8 60:6,6,6       substances 51:1       surprisingly 52:9
                                                                        122:8
      90:17               succeed 39:9          surveyor 53:10,12
                                                                      takes 55:20 98:22
    storage 108:13        success 44:16,16      susceptibility
                                                                        100:23,24 101:1
    storm 9:20 106:12     sue 65:12               40:25
                                                                        108:4
    story 66:23 97:20     sued 13:17,20,21      susceptible 26:19
                                                                      talk 17:7 25:3
    strain 19:19            13:23,25 60:24      suspend 13:24
                                                                        32:15 60:12,14,15
    strategy 39:8           61:5,8 67:20        sweep 70:20
                                                                        60:18 67:25 70:10
    streams 104:14          98:15               sweetser 65:8
                                                                        72:15 77:17 83:8
    street 1:16 2:5,21    suffered 36:10        switch 104:4
                                                                        85:6 105:11,12
      3:5 14:12 16:15     sufficient 43:13      swords 70:17
                                                                        118:19,20
      31:11 33:17,22      suggesting 22:13      sworn 121:5
                                                                      talked 26:9 27:20
      36:3,7 38:20,21     suing 119:18          sympathetic 20:20
                                                                        62:20 74:7,8,9
      39:7 51:25 52:4                             20:24

                                                                                  Page 25
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 148 of 151 Page ID
                                  #:1290
   [talking - time]

    talking 15:2 28:7       63:2 74:6 76:23      theoretical 112:24       111:13,23 112:12
      50:25 70:6 78:3       109:22,24            theory 112:7             112:17,19 113:16
      87:24 98:5 109:20   terrible 31:19         they’ll 88:14            114:18 118:16,23
      110:9,11            territory 19:15        they’ve 52:16         thinking 66:7
    tall 24:13            test 41:3 46:6           80:15 85:16            101:24
    tape 35:7 66:17       testifying 121:5         109:21              third 41:4 44:4
    target 13:5,7         testing 95:19          thing 8:7,15 23:11       49:21
    targeted 41:22,22       108:2,4                24:19 35:7 36:15    thought 23:19
    tax 86:23             texted 69:18             38:11 43:22 52:5       45:7 54:22,23
    taxes 87:12           thank 7:7,8,10           67:13 68:21 70:5    thoughtfully 47:7
    team 16:1 26:25         9:10 10:21,22          71:14 75:21 85:17   thoughts 110:13
      27:1,15 38:10,11      11:13,17 12:21         87:10 96:12 101:2      118:20
      42:20,22 45:10        16:24 17:23,24,24      110:10 112:6        thousand 69:25
      46:5 48:22,25         18:2,5 19:11,12        113:5                  70:1
      49:10                 23:3,4 25:25         things 8:8 10:1,3     threat 70:9
    teams 38:12             26:12 27:17 33:22      16:5 17:8 29:6      three 6:12 16:8
    tears 37:16             33:22 34:21,21         31:24 40:2,2           20:18,18 21:2
    telephone 3:22 4:6      35:3,8,12 39:11,18     45:22 52:8 57:25       24:21 40:4,10,22
    televised 19:22         39:21 43:10 49:3       68:22 69:7 79:25       56:18,22 69:11
    tell 8:19 10:13         50:5,7,9 56:23         89:10 92:23 97:2       70:16 72:25 96:14
      16:8 25:14 31:5       57:19 61:18 72:23      98:6 100:8,18          97:4 100:21 103:2
      37:1 38:9 52:15       79:11 84:24 86:10      114:8 115:22           111:10 116:14,20
      53:12 68:6 70:18      87:14 119:7,22,23    think 9:20,22,23      throwing 57:4
      70:25 78:11           119:24                 16:3,22 17:13       thrown 54:18,25
      100:25              thankful 9:18 10:4       18:19 22:7 24:4        60:21
    tells 24:15 25:8      thanks 12:20             26:7,8,11 32:8      throws 55:21
    template 117:16       that’s 7:23 11:1         33:24 38:3 53:19       83:17
    temporarily 41:25       15:24 24:22 25:24      53:23,25 54:4,18    thursday 1:12
      43:17                 26:2 27:4 28:10        55:1 56:2 57:11        107:2
    temporary 14:2          36:3 38:25 41:13       58:23 59:18 61:9    tiana 28:11
      21:15                 45:20,22 46:5          62:18 63:17,19      tiffany 3:11
    ten 67:21 119:6         49:22 52:15 53:16      64:22 65:3,4 66:3   till 117:7
    tent 32:13,22 42:7      53:21 55:10 57:25      66:5 67:13,22       time 1:13 6:4,13
      43:14 45:14 93:4      58:3 59:12 76:12       68:1,13,15 69:16       8:21 9:14 10:11
    tents 33:12 52:17       76:13 84:18,20         69:16,23 70:10         10:17 11:6,22
      54:17 82:3 83:11      89:19 90:17 92:1       71:9 77:1 78:1         13:15 18:11,13,25
      84:7 94:1,3           94:13 97:10,18         82:14 85:6 87:9        19:4,5,23 24:22,22
      101:19 102:19         103:14,24 108:14       91:15 92:9 93:18       28:21 29:8 30:24
    term 70:8 81:3          111:18 112:11          97:1 99:2 101:10       31:4,8 32:18 35:1
    terms 44:12,17          115:18                 102:6 103:3            35:13,15 38:25
      56:12 58:11 63:1                             105:20 109:8,16        39:10 40:7 43:12

                                                                                   Page 26
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 149 of 151 Page ID
                                  #:1291
   [time - unhealthy]

      51:14 62:23,23       tomorrow 85:21        tremendous 94:9                 u
      64:3,13 65:24          88:12 97:2            117:22              ucla 49:18
      66:20 68:18 69:24    ton 49:18             tried 6:21            ultimate 31:12
      70:23 71:24 74:3     tongue 48:8           trigger 106:22,23     ultimately 12:8,23
      78:2,7 82:17,24,24   top 10:9 28:2         true 55:13,15 60:1      112:21
      83:2,15 85:25        totally 36:15 69:14     60:7 73:24 121:8    umhofer 2:4 3:21
      87:10,23 88:10         97:20                 122:5                 82:5 109:15
      90:15,19 94:10,13    touchy 61:24 62:7     truly 33:22             110:14,19 113:5
      98:22 99:4 100:15    tough 97:15           trust 53:11 71:12       113:11,14
      100:16 101:3         toured 48:23            76:21 110:22        un 32:10
      103:22 104:14,21     toxic 51:1              119:6,10            unacceptable
      105:18,18 106:6      trailers 88:10        try 17:3 29:7,16        36:15
      107:7 108:7          trails 7:16             30:10 32:13,14      unanimously
      109:10 110:2         transcriber 122:1       49:12,13,15 66:12     12:24 14:10 15:21
      112:19 120:1         transcript 122:3,4      109:10 111:13       unconscionable
    timeframe 108:24       transcriptionist        115:4                 35:17
    timeline 92:4,7          121:7               trying 18:24 19:2     unconventional
      97:5                 transition 42:9         31:23 37:1 66:4       14:8
    timelines 64:17        transitional 41:15      86:16 88:2 89:18    underneath 80:17
      92:4                 transitioning           100:19 108:15         80:22 85:17 88:8
    timely 104:20            41:24               tuesday 117:7           88:11,25 89:4
    times 3:25 11:25       transparent 28:5      turn 7:5 44:7           91:12 92:22 93:2
      39:19 67:21 108:8    transportation          72:10 105:19,24       93:3 94:2
      118:22                 45:1,7,11             106:1               underpass 84:6
    tip 48:7               transporting 46:4     turnkey 15:7            88:17,19 89:2
    tipping 111:18           54:25               two 8:8 10:3 15:12    underpasses 89:4
    tired 12:12 61:8,9     trash 16:13,16          16:8 19:14 21:5     understand 10:10
    tirelessly 10:22         51:24 52:1,6,9,19     22:3 26:1,6 27:20     23:24 50:14,18
    today 11:21 16:14        53:1,8,19 54:18       31:23 42:3 46:17      64:3,9 69:22
      17:6 18:15,20,21       55:2 56:20,21         49:16 50:17 53:8      71:20 91:24 102:9
      19:12 23:4 26:1        58:6,12,14,21,24      59:19 61:21 74:5      108:9 109:3 111:8
      27:23 37:5 46:4,9      59:8,9,12,12 66:8     74:14 75:6 81:9       111:15 112:12
      48:9 62:8 77:11        68:7,7 69:6,12        92:17,22 93:8       understanding
      77:25 83:2,3,15        85:25                 97:4 100:21           20:17
      91:25 97:21 106:2    trashy 72:6             104:20 110:24       understood 61:18
      116:13               trauma 36:10            119:6                 89:20 115:10
    toilet 34:2,2          treat 25:16 110:24    type 29:4 69:12       unfenced 98:13
    toilets 100:6          treated 25:20           81:12 90:18 100:4   unfortunately
    told 14:4 71:2         treatment 42:4        types 17:9              9:21 98:22 110:20
      94:15                  43:19               typewriting 121:6     unhealthy 89:1


                                                                                  Page 27
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 150 of 151 Page ID
                                  #:1292
   [unhoused - way]

    unhoused 13:6         vagabond 15:10         violence 36:9 71:2      52:12 54:11 55:6
      14:11 55:5 59:4     valuable 53:21           71:3                  62:4 64:9,10 65:1
      102:8                 102:23               virtually 72:24         65:2,24 67:8,25
    uniform 11:21         value 17:3 66:15         91:18                 68:21 69:6 70:15
    union 25:19 69:25     values 36:11           virus 26:19             70:20 72:14,23
    unique 14:6 17:10     variance 82:9          visit 46:13,16          74:1,1 78:25
      66:13               vehicle 44:4 92:24       48:10 49:23           80:16,16 83:7
    unit 33:2             vehicles 44:3          voluntary 19:6          85:5,22 88:8,10,11
    united 1:1 31:22        72:18 73:10 74:19      52:15 84:25           88:13 89:11 91:13
    units 37:20             74:20 76:11 77:20    volunteers 42:20        91:24 94:11 96:2
    unlock 86:16            77:21,24 78:6        voted 8:20              97:18,19 98:12
    unsheltered 13:6        81:22 82:1 83:7      voting 69:19            99:7 100:9 101:18
    update 104:16           83:11 84:6 85:11     vouch 49:11             103:22 104:13
      107:1 108:1 109:4     85:14,15 87:22       voucher 46:11           107:14,20,23
    updated 109:6           88:7 89:15 92:11     vpan 42:21 45:10        109:9,19,23,23
    ups 92:21 107:1         93:25 96:4 100:2       46:4                  110:8 112:7,10
    upscale 69:5,9          104:3                vpn 42:20               118:10,15,19,20
    upset 54:3 97:22      versus 55:2,16         vulnerable 8:11        wanted 52:3 61:16
    urge 111:23             95:11                  10:4 12:1 26:19       63:15 72:18 73:1
    urgency 12:11         vested 23:20                    w              85:5
      24:6                veteran 39:24                                 wanting 63:25
                                                 wait 46:18 69:6
    urgent 26:18            43:21                                        64:18
                                                   104:13
    usability 108:25      veterans 36:10,10                             wants 29:7
                                                 waiting 16:2 34:18
    usable 75:6 81:25       39:1,5,8 40:6,11                            warehouse 32:21
                                                   83:6 104:10 115:9
    use 37:21 38:6          40:23 41:14 42:6                            warn 48:12
                                                   116:7 117:7
      49:21 82:2,2 85:5     42:14,24 43:1,12                            wasn’t 23:7 61:20
                                                 waived 94:25
      85:5,12 87:21         44:21 45:6,8,11,13                           87:16 100:23
                                                 waiving 78:21,21
      88:13 95:24           45:21,25 46:6,10                            waste 52:4 53:24
                                                 walk 56:22 71:8
      108:22 118:16         49:20                                        70:9
                                                   71:18 79:24 85:22
    useful 81:25          vetted 95:22                                  watch 89:3,5
                                                 walking 34:14
    usual 108:7,8         vetting 98:3                                   106:8
                                                   51:25 60:20 66:7
    utilize 89:25 91:14   vha 48:20                                     water 84:17
                                                   71:21 79:23
      94:3                vicente 45:15                                 way 9:13,24 15:9
                                                 want 9:10 13:11
             v            victories 72:3,3                               15:22 16:20 22:12
                                                   15:17 16:24 18:5
                          video 8:9                                      24:9,16,25 25:16
    v 1:7                                          21:21,22,25 22:1,4
                          videos 63:2                                    25:24 26:5 27:4,6
    va 34:24 35:1 43:4                             25:9,9,15,20,25
                          videotaped 62:21                               30:22 32:6,14
      43:16 46:25 47:17                            27:17 28:1 29:12
                          view 59:15 85:25                               33:8 34:13,17
      47:20 48:1,22                                30:9 33:3,4,8,10
                            117:14                                       38:8 40:13 46:10
      49:18                                        35:2 37:2,17 38:9
                          violated 84:10                                 52:25 53:9 57:8
    vacate 7:2                                     39:18 44:22 48:10
                                                                         57:11 59:23 61:20
                                                   48:12 49:3 51:14

                                                                                   Page 28
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 94 Filed 04/23/20 Page 151 of 151 Page ID
                                  #:1293
   [way - you’ve]

     66:13 73:11 76:20    western 20:4          worked 10:22            99:12,12 101:17
     83:7 86:3 87:5       whirlwind 83:17         25:19 28:20           103:7,9,17 104:8
     88:14 91:22 94:3     white 48:25 49:10     worker 3:2,18           106:1,13 108:20
     94:19 98:23 99:22    whittier 4:4,5 7:14   workers 70:24           112:9 113:4 114:2
     111:19 115:18         7:15 8:24 9:17       working 6:12            115:3 117:24
    ways 43:3 65:15        10:19 13:4 18:7        10:25 14:15 15:3      118:1,14 119:8
     65:22                 115:25 116:3           23:14,22 25:8       year 8:3 15:15
    we've 7:21,24 8:25    willing 16:24           26:14 33:24 34:24     65:18
     10:14 11:19 13:13     30:13 43:11,15         43:5 46:6 48:22     years 6:13 7:20
     23:14 27:21 28:7      89:17 90:3,9,10        49:9 81:13 82:12      16:8 38:14,14
     29:14 35:14 37:12     117:3,6                82:14,16 107:3,6      51:12 70:16 72:2
     37:25 38:1,11        wilmington 14:20        107:15,18 109:13      72:4 81:10 119:2
     40:3,4,21 41:8,23    wilshire 45:15          117:15                119:6,6
     46:9 62:11,20        win 25:24,24          works 64:24,24        yelling 103:1
     66:12 68:18,19        27:24,24,24,24       worried 96:21         yesterday 10:23
     72:12 80:11,13,20    wings 16:2 75:7         119:5                 12:22
     80:21,21 81:5,8      wish 86:6             worry 27:2 29:18      young 2:11 16:15
     82:1,24,24 89:21     withstanding            33:21 34:2 52:21      26:25 73:6 98:25
     94:8,19 106:3         20:11                  100:4                 99:10 101:2,6,9
     110:5 111:4          witness 5:2 121:4     worthwhile 51:15        113:10,13 115:3
     114:18               woman 31:17           wouldn’t 71:2,8         115:10 117:8,19
    week 22:13 30:8,9      34:13 60:20            92:18                 117:24
     30:9 46:13 89:20     women 36:8 37:9       wounds 32:1           you’re 37:10
     90:16 91:10          women's 32:24         write 16:11,12        you’ve 28:15 29:9
     104:20 108:5         wonderful 11:1          33:18                 29:20 49:18,18
     118:17,18             17:11 111:2 113:6    wrong 16:9 29:22        92:24 93:1 94:6
    weekend 110:9         wonderfully 33:23       55:11,11,16 73:9      103:20 110:24
    weekly 109:9          wondering 61:25       wrote 33:13             117:5,17
     118:4                words 33:16 47:21               x
    weeks 27:21 32:19      52:25 56:14 61:23
                                                x 5:1,5
     42:3 69:11 72:25      84:4 88:10 95:4
     97:4 100:21          work 24:4,9 25:10               y
     104:21 108:4,6,6,7    26:6,23 28:21        yeah 28:13,13
    weitzman 3:3 58:8      29:7 30:10,13          30:21 33:6 48:17
     58:11 74:2 76:14      33:23,23 42:18,21      63:13 73:7,21
    welcome 43:23          45:3,10 61:20          74:12,25 75:16
     50:10                 72:12 85:11 106:3      76:4 78:11,25
    went 56:22 80:10       107:19 109:24          84:2,3 85:2 87:14
     109:25                112:15,17 113:14       88:1,2,18 89:9
    west 2:5,13 34:25      117:12,12              90:21 91:21 96:25
                                                  97:12 98:1,18

                                                                                  Page 29
                                   Veritext Legal Solutions
                                        866 299-5127
